Exhibit (10)(xix)

The Northern Trust Company

Thrift-Incentive Plan

(As Amended and Restated Effective as of January 1, 2010)



--------------------------------------------------------------------------------

The Northern Trust Company

Thrift-Incentive Plan

(As Amended and Restated Effective January 1, 2010)

Contents

 

 

Section

        Page  

ARTICLE I.

   NAME OF PLAN      1   

1.1

   Establishment and Last Amendment of the Plan      1   

1.2

   Purpose of the Plan      1   

1.3

   Provisions of this Plan      1   

ARTICLE II.

   DEFINITIONS      2   

2.1

   Definitions      2   

ARTICLE III.

   PARTICIPATION AND SERVICE      10   

3.1

   Participation      10   

3.2

   Duration of Participation      10   

3.3

   Transferred or Rehired Employees      10   

3.4

   Vesting      11   

3.5

   Break in Service      12   

3.6

   One-Year Break in Service      13   

ARTICLE IV.

   PARTICIPANT SALARY REDUCTION CONTRIBUTIONS      14   

4.1

   Participant Salary Reduction Contributions      14   

4.2

   Changing Rate of Salary Reduction Contributions      15   

4.3

   Limitations on Salary Reduction Contributions      15   

4.4

   Recharacterization and Return of Certain Salary Reduction Contributions     
16   

4.5

   Treatment of Associated Matching Contributions      17   

4.6

   Supplemental Company Contributions      17   

4.7

   Uniformed Services Employment and Reemployment Rights Act      18   

4.8

   Catch-Up Contributions      18   

ARTICLE V.

   COMPANY CONTRIBUTIONS      19   

5.1

   Company Matching Contributions      19   

5.2

   Profit Sharing Contributions      20   

5.3

   Limitations on Deposits and Contributions      21   

5.4

   Time of Matching and Profit Sharing Contributions      21   

5.5

   Forfeitures      22   

5.6

   Limitations on Contributions      22   

5.7

   Rules Governing Matching Contributions and Participant After-Tax Deposits   
  22   

5.8

   Transfers from Former ESOP Plan      23   

 

i



--------------------------------------------------------------------------------

The Northern Trust Company

Thrift-Incentive Plan

(As Amended and Restated Effective January 1, 2010)

Contents

 

 

Section

        Page  

5.9

   Change in Control      24   

ARTICLE VI.

   INVESTMENT FUNDS      26   

6.1

   Investment Funds      26   

6.2

   Administration of Funds      26   

6.3

   Selection of and Transfers Between Investment Funds      26   

6.4

   Restrictions on Investment Activity      27   

6.5

   Voting Rights; Tender Offers      29   

6.6

   Individual Accounts      31   

6.7

   Dividends      31   

ARTICLE VII.

   VALUATION AND ADJUSTMENTS      33   

7.1

   Valuation and Adjustments      33   

ARTICLE VIII.

   BENEFITS      34   

8.1

   Normal Retirement Date, Pension, Disability      34   

8.2

   Death      34   

8.3

   Termination of Service      35   

8.4

   Deemed Cashout      35   

8.5

   Restrictions on Mandatory Distributions      35   

8.6

   Required Distributions      36   

8.7

   Withdrawals as of Right      37   

8.8

   Hardship Withdrawals      39   

8.9

   Loans to Participants      41   

ARTICLE IX.

   DISTRIBUTION OF BENEFITS      44   

9.1

   Termination of Service or Retirement      44   

9.2

   Death      44   

9.3

   Time and Amount of Payment      44   

9.4

   Deferral of Payment of Benefit      44   

9.5

   Distributions from Northern Trust Stock Fund and Former ESOP Northern Trust
Stock Fund      45   

9.6

   Direct Rollover of Eligible Rollover Distributions      45   

9.7

   Payment of Small Amounts      46   

9.8

   Distribution of Before-Tax Deposits for Members Performing Military Service
     46   

 

ii



--------------------------------------------------------------------------------

The Northern Trust Company

Thrift-Incentive Plan

(As Amended and Restated Effective January 1, 2010)

Contents

 

 

Section

        Page  

ARTICLE X.

   PLAN ADMINISTRATION AND COMMITTEES      47   

10.1

   Powers      47   

10.2

   Directions to Trustee      47   

10.3

   Uniform Rules      47   

10.4

   Reports      47   

10.5

   Members; Compensation      47   

10.6

   Claims Procedure      48   

10.7

   Indemnity for Liability      49   

ARTICLE XI.

   AMENDMENT AND TERMINATION      50   

11.1

   Amendment      50   

11.2

   Termination      50   

11.3

   Merger and Consolidation      50   

11.4

   Distribution Upon Termination      51   

ARTICLE XII.

   EXTENSION OF PLAN TO AFFILIATES      52   

12.1

   Participation in the Plan      52   

12.2

   Withdrawal from the Plan      52   

ARTICLE XIII.

   TOP-HEAVY PROVISIONS      53   

13.1

   Top-Heavy Provisions      53   

ARTICLE XIV.

   MISCELLANEOUS PROVISIONS      54   

14.1

   Spendthrift Provisions      54   

14.2

   Incompetency      54   

14.3

   Unclaimed Funds      55   

14.4

   Rights Against the Company      55   

14.5

   Illegality of Particular Provision      55   

14.6

   Effect of Mistake      55   

14.7

   No Discrimination      55   

14.8

   Exclusive Benefit of Members      55   

14.9

   Governing Law      56   

14.10

   Electronic or Telephonic Notices      56   

SUPPLEMENT #1

     58   

SUPPLEMENT #2

     59   

 

iii



--------------------------------------------------------------------------------

The Northern Trust Company

Thrift-Incentive Plan

(As Amended and Restated Effective January 1, 2010)

Contents

 

 

Section

   Page  

SUPPLEMENT #3

     60   

SUPPLEMENT #4

     61   

SUPPLEMENT #5

     62   

SUPPLEMENT #6

     63   

SUPPLEMENT #7

     64   

SUPPLEMENT #8

     65   

SUPPLEMENT #9

     66   

SUPPLEMENT #10

     68   

SUPPLEMENT #11

     70   

SUPPLEMENT #12

     72   

SUPPLEMENT #13

     74   

SUPPLEMENT #14

     76   

SCHEDULE A

     78   

SCHEDULE B

     82   

 

iv



--------------------------------------------------------------------------------

Article I. Name of Plan

 

1.1 Establishment and Last Amendment of the Plan

Effective April 1, 1958, The Northern Trust Company established a defined
contribution profit sharing plan qualified under Internal Revenue Code section
401 (a) known as “The Northern Trust Company Thrift-Incentive Plan” (hereinafter
referred to as the “Plan”). The Plan is for the exclusive benefit of its Members
and their Beneficiaries (defined below). The Plan was last restated, effective
as of January 1, 2002, and has been amended from time to time since such date.

Effective March 1, 2002, the Plan was amended to provide that the portion of the
Plan invested in shares of Company Stock) in the Northern Trust Stock Fund
(including any such shares held in the Northern Trust Stock Fund as of March 1,
2002) constituted an employee stock ownership plan (the “TIP ESOP”) intended to
meet the applicable requirements of sections 401(a) and 4975(e)(7) of the Code
and section 407(d)(6) of ERISA. Amounts transferred out of the Northern Trust
Stock Fund to another Investment Fund are not considered part of the TIP ESOP
following such transfer out of the Northern Trust Stock Fund.

Effective January 1, 2005, the Northern Trust Employee Stock Ownership Plan (the
“Former ESOP Plan”) was merged with and into the Plan, and the Plan was amended
and restated at that time. Amounts transferred from the Former ESOP Plan were
credited to a separate account under the Plan, referred to as the Former ESOP
Account. No additional contributions shall be made under the Plan to such
separate account. The amounts transferred from the Former ESOP Plan were
initially invested in the Former ESOP Northern Trust Stock Fund and are not part
of the TIP ESOP, but instead shall constitute a separate employee stock
ownership plan within the meaning of Code section 4975(e)(7) and section
407(6)(d) of ERISA, referred to as the “Former ESOP”. Amounts transferred out of
the Former ESOP Northern Trust Stock Fund to another Investment Fund are not
considered part of the Former ESOP following such transfer out of the Former
ESOP Northern Trust Stock Fund.

The Plan is hereby amended and restated, effective as of January 1, 2010, except
as otherwise specifically stated herein, to incorporate prior amendments, and to
make various other changes to the Plan, as set forth herein.

 

1.2 Purpose of the Plan

The purpose of this Plan is to permit Eligible Employees of the Company and
Participating Employers to make tax-deferred and after-tax savings and to
provide the Company and Participating Employers an opportunity to contribute
additional amounts on behalf of Eligible Employees for use upon the Eligible
Employees’ retirement, death, or other separation from service.

 

1.3 Provisions of this Plan

The provisions of this Plan apply only to Members (or Beneficiaries of Members)
who are eligible to participate in the Plan on or after January 1, 2010. Except
as so provided herein, any person who was covered under the Plan prior to
January 1, 2010, and whose Vesting Service terminated prior to January 1, 2010,
shall be entitled to receive under the Plan the rights and benefits, if any, in
accordance with the provisions of the Plan (or, if applicable, the Former ESOP
Plan, with respect to the benefits of such individuals that were transferred
from the Former ESOP Plan to this Plan) in effect on the date his or her Vesting
Service terminated.

 

1



--------------------------------------------------------------------------------

Article II. Definitions

 

2.1 Definitions

The following terms shall have the meaning specified in this Article II.

 

(a) “Account” means the separate accounts maintained for each Member (or
deceased Member’s Beneficiary) which represent his or her total proportionate
interest in the Thrift Trust as of any Valuation Date and which consist of the
sum of the Member’s (or deceased Member’s)-

 

  (1) After-Tax Deposit Account,

  (2) Basic Contribution Account,

  (3) Matching Contribution Account,

  (4) Before-Tax Deposit Account,

  (5) Profit Sharing Contribution Account,

  (6) ESOP Contribution Account,

  (7) Former ESOP Account,

  (8) Rollover Deposit Account,

  (9) Acquired Company Prior Plan Account.

 

(b) “Acquired Company Prior Plan Account” means the aggregate of an acquired
company’s contributions (other than employer match), as adjusted, that have been
transferred by a Member to an Investment Fund from a retirement plan maintained
by an Affiliate of the Company prior to its becoming an Affiliate or to such a
plan that has been merged into the Plan.

 

(c) “Actual Contribution Percentage” for a specified group of Eligible Employees
for a given Plan Year means the average of the ratios, calculated separately for
each Eligible Employee in such group, of (i) the sum of the after-tax deposits,
if any, contributed by the Eligible Employee to the Plan for such Plan Year and
the Matching Contributions, if any, contributed by the Company or a
Participating Employer on behalf of such Eligible Employee to the Plan for such
Plan Year, to (ii) the Eligible Employee’s compensation (as defined in this
section 2.1(c)) for the period of time during such Plan Year in which he or she
was an Eligible Employee. The Actual Contribution Percentage for any Highly
Compensated Participant who is also eligible to participate in one or more other
tax-qualified plans maintained by the Company or its Affiliates with after-tax
or matching contributions, shall be calculated as if all such contributions were
made under this Plan. For purposes of determining the Actual Contribution
Percentages and Actual Deferral Percentages, the term “compensation” shall mean
an Eligible Employee’s compensation within the meaning of Code section 414(s)
and Treas. Reg. 1.414(s)-1, from the Company and/or any Affiliate for such Plan
Year, including any amounts that are not includible in the Eligible Employee’s
gross income by reason of sections 125, 132(f)(4), 402(g) and 457 of the Code.

 

(d) “Actual Deferral Percentage” for a specified group of Eligible Employees for
a given Plan Year means the average of the ratios, calculated separately for
each Eligible Employee in such group, of: (i) the before-tax Salary Reduction
Contributions, contributed by the Company or a Participating Employer on behalf
of each such Eligible Employee for such Plan Year to (ii) the Eligible
Employee’s compensation (as defined in section 2.1(c) above) for the period of
time during such Plan Year in which he or she was an Eligible Employee. The
Actual Deferral Percentage for any Highly Compensated Participant who is also
eligible to make elective deferrals under one or more other tax-qualified plans
maintained by the Company or its Affiliates, shall be calculated as if all such
contributions were made under this Plan.

 

2



--------------------------------------------------------------------------------

(e) “Affiliate” means any corporation which is a member of the same controlled
group of corporations (within the meaning of Code section 414(b)) as the
Company, or an unincorporated trade or business which is under common control
with the Company (within the meaning of Code section 414(c)), any organization
which is a member of an affiliated service group (within the meaning of Code
section 414(m)) of which the Company is also a member, and any other entity
required to be aggregated under Code section 414(o).

 

(f) “After-Tax Deposit Account” means the aggregate of a Member’s deposits, as
adjusted, to an Investment Fund made pursuant to section 4.1 from the Member’s
Salary which is subject to federal income tax in the year paid.

 

(g) “Annual Additions” means the total of: (1) Company or Participating Employer
contributions allocated to a Member under this Plan and any Related Plan during
any Limitation Year; (2) the amount of employee contributions (within the
meaning of Code section 415(c)(2)) made by the Member in this Plan and any
Related Plan; and (3) Forfeitures allocated to a Member under this Plan and any
Related Plan.

 

(h) “Basic Contribution Account” means the aggregate of the Company’s and
Participating Employers’ contributions, as adjusted, made for Plan Years prior
to January 1, 1989 to an Investment Fund on behalf of a Member.

 

(i) “Basic Profit Sharing Contribution” means the contribution made by the
Company and Participating Employers with respect to all eligible Members for
Plan Years beginning on or after January 1, 2005 and prior to January 1, 2010,
if any, as provided in sections 5.2(a) and 5.2(c).

 

(j) “Before-Tax Deposit Account” means the aggregate of the deposits, as
adjusted, to an Investment Fund made pursuant to section 4.1 which a Member
elected to have the Company or a Participating Employer contribute to the Thrift
Trust for his or her benefit in lieu of the Company or a Participating Employer
paying the amounts to the Member in cash or depositing the amounts in the
Member’s After-Tax Deposit Account.

 

(k) “Beneficiary” means the person or persons, including a trust, designated as
such by the Member, provided that, a married Member may designate a Beneficiary
other than the Member’s Spouse only if the requirements of section 8.2 are met.
If the Member does not designate a Beneficiary, or if the designation is for any
reason ineffective, as determined by the Committee, the Member’s Beneficiary
shall be:

 

  (i) the Member’s Spouse or, if none,

 

  (ii) the Member’s biological or legally adopted children (in equal amounts)
or, if none,

 

  (iii) the Member’s parents (in equal amounts) or, if none,

 

  (iv) the Member’s brothers and sisters (in equal amounts) or, if none,

 

  (v) the Member’s estate.

Any designation of the Member’s Spouse as Beneficiary under the Plan shall
become null and void on the date a judicial order or decree is entered
dissolving the marriage of the Member and Spouse, except as otherwise provided
in a qualified domestic relations order within the meaning of Code section
414(p). If a designated Beneficiary shall die before the Member, his or her
interest shall

 

3



--------------------------------------------------------------------------------

terminate and, unless otherwise provided in the Member’s designation, if the
designation included more than one Beneficiary, such interest shall be paid in
equal shares to those Beneficiaries, if any, who survive the Member. To make an
effective Beneficiary designation, the Member must use the applicable paper or
electronic form provided by the Plan, and any attempt by a Member to designate a
Beneficiary by any other means or method shall be ineffective, null and void,
and shall not be recognized by the Plan. With respect to any Member whose death
occurs on or after January 1, 2005, the Member’s valid Beneficiary form under
the Plan shall apply to all of the Member’s Accounts under the Plan (including
the Former ESOP Account), and any beneficiary designation form previously
executed under the Former ESOP shall be null and void as of January 1, 2005.

 

(l) “Board of Directors” or “Board” means the Board of Directors of the Company.

 

(m) “Break in Service” means the event described in section 3.5.

 

(n) “Catch Up Contribution” means an elective pre-tax deferral made by a Catch
Up Eligible Participant in accordance with section 414(v) of the Code.

 

(o) “Catch Up Eligible Participant” means, with respect to any Plan Year, a
Participant who has attained the age of 50 before the close of such Plan Year.

 

(p) “Code” means the Internal Revenue Code of 1986, as amended.

 

(q) “Committee” means the Employee Benefit Administrative Committee of the
Company, as constituted from time to time, which has the responsibility for
administering the Plan and which shall be deemed to be the Plan administrator
and the named fiduciary for the purposes of ERISA as to that responsibility.
Where appropriate, the term ‘Committee’ shall also mean any applicable
subcommittee or duly authorized delegate of the Committee. Such duly authorized
delegate may be an individual or an organization within the Company or the
Committee, or may be an unrelated third party individual or organization.

 

(r) “Company” means The Northern Trust Company, an Illinois state bank, and its
successors and assigns.

 

(s) “Company Stock” means common stock of Northern Trust Corporation.

 

(t) “Discretionary Profit Sharing Contribution” means the contribution made by
the Company and Participating Employers with respect to Discretionary Profit
Sharing Eligible Employees for Plan Years beginning on or after January 1, 2005
and prior to January 1, 2009, if any, as provided in sections 5.2(b) and 5.2(c).

 

(u) “Discretionary Profit Sharing Eligible Employee” means, with respect to any
Plan Year, an Eligible Employee who is not eligible to participate in an
incentive or bonus plan maintained by the Company or a Participating Employer
for such Plan Year (as determined by the Company and Participating Employers in
their sole discretion). The determination of whether an Eligible Employee is
eligible to participate in an incentive or bonus plan for a Plan Year shall be
based on the Eligible Employee’s eligibility for such a plan as of the last day
of the Plan Year.

 

(v) “Effective Date” means January 1, 2010.

 

(w)

“Eligible Employee” means any Employee of the Company or a Participating
Employer other than (1) an Employee employed by any office or branch of the
Company located in a foreign country who, as to the United States, is a
nonresident alien, and (2) an Employee who (A) as to the United States, is

 

4



--------------------------------------------------------------------------------

 

a foreign national, (B) is working for the Company or a Participating Employer
at a location in the United States, and (C) is covered by a retirement plan
sponsored by a non-U.S. Affiliate in the country in which an Affiliate is
located. Any other provision of the Plan to the contrary notwithstanding, no
individual will be considered an Eligible Employee nor will such individual be
otherwise eligible to participate in or receive benefits under the Plan during
any period in which such individual is providing services to the Company or a
Participating Employer under a contract, arrangement or understanding with
either such individual or with an agency or leasing organization that treats the
individual as either an independent contractor or an employee of such agency or
leasing organization, even if such individual is later determined (by judicial
action or otherwise) to have been a common law employee of the Company or a
Participating Employer rather than an independent contractor or an employee of
such agency or leasing organization.

 

(x) “Employee” means an individual employed by the Company or an Affiliate. A
person who is considered a “leased employee” (as defined below) of the Company
or an Affiliate shall not be considered an Employee for purposes of the Plan. If
such a person subsequently becomes an Employee, and thereafter participates in
the Plan, that person shall receive Vesting Service for employment as a leased
employee except to the extent that the requirements of section 414(n)(5) of the
Code were satisfied with respect to such Employee while he or she was a leased
employee. For purposes of the Plan a leased employee is a person who is not
employed by the Company or an Affiliate but who performs services for the
Company or an Affiliate pursuant to an agreement between the Company or an
Affiliate and a leasing organization, other than a person described in Code
section 414(n)(5), if such person performed the services for a year and the
services are performed under the primary direction or control of the Company or
Affiliate.

 

(y) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(z) “ESOP Contribution Account” means the aggregate of transfers made prior to
January 1, 2005, as adjusted, to an Investment Fund from a Member’s account in
the Former ESOP in accordance with section 5.8.

 

(aa) “Forfeitures” means the Unvested Portion of a Member’s Account that becomes
forfeited pursuant to section 8.3.

 

(bb) “Former ESOP” means the amounts transferred from the Former ESOP Plan and
credited to Members’ Former ESOP Accounts that are invested in the Former ESOP
Northern Trust Stock Fund. The Former ESOP shall constitute a separate “employee
stock ownership plan” within the meaning of section 4975(e)(7) of the Code and
section 407(d)(6) of ERISA. Amounts transferred out of the Former ESOP Northern
Trust Stock Fund to another Investment Fund shall not be considered part of the
Former ESOP following such transfer.

 

(cc) “Former ESOP Account” means the aggregate of amounts transferred to the
Plan from the Former ESOP Plan effective January 1, 2005, as adjusted. The
portion of the Former ESOP Account that is invested in the Former ESOP Northern
Trust Stock Fund shall constitute the Former ESOP.

 

(dd) “Former ESOP Plan” means the Northern Trust Employee Stock Ownership Plan,
which was merged into this Plan effective January 1, 2005.

 

(ee) “Former Participant” means a person who has been a Participant but who has
incurred a Break in Service.

 

5



--------------------------------------------------------------------------------

(ff) “Highly Compensated Participant” means an Eligible Employee who (a) during
the current Plan Year or the preceding Plan Year was at any time a five-percent
owner of the Company, or (b) during the preceding Plan Year received
compensation (as defined in section 5.3(e)) from the Company and its Affiliates
in excess of $80,000 (or such greater amount provided by the Secretary of the
Treasury pursuant to section 414(q) of the Code) and was in the top paid group
of Employees for such Plan Year. The provisions of section 414(q) of the Code
shall apply in determining whether an Eligible Employee is a Highly Compensated
Participant. An Eligible Employee will be in the top paid group of Employees for
a Plan Year if such Eligible Employee is in the top twenty percent (20%) of
Employees when ranked on the basis of compensation (as defined in section
5.3(e)) paid during such Plan Year.

 

(gg) “Hour of Service” means an hour for which an Employee is paid or entitled
to payment for the performance of duties for the Company or an Affiliate.

 

(hh) “Inactive Participant” means a person who was a Participant who is
transferred to and is in a position of employment either –

(1) as an Employee where he or she is not an Eligible Employee; or

(2) as an Employee of an Affiliate which has not adopted this Plan.

 

(ii) “Investment Committee” means the Employee Benefit Investment Committee of
the Company, as constituted from time to time, which has the investment
responsibilities specifically allocated to it under the Plan and Thrift Trust,
and which shall be a named fiduciary for purposes of ERISA as to those
responsibilities. Where appropriate, the term “Investment Committee” shall also
mean any applicable subcommittee or duly authorized delegate of the Investment
Committee. Such duly authorized delegate may be an individual or an organization
within the Company or the Investment Committee, or may be an unrelated third
party individual or organization.

 

(jj) “Investment Fund” and “Fund” mean any fund of the Thrift Trust described in
section 6.1.

 

(kk) “Limitation Year” means the 12-consecutive-month period to be used in
determining the Plan’s compliance with section 415 of the Code and the
regulations thereunder. The Limitation Year shall be the calendar year unless
the Company elects to use another 12-month period.

 

(ll) “Matching Contributions” means contributions made to an Investment Fund on
behalf of a Member by the Company or a Participating Employer pursuant to
section 5.1.

 

(mm) “Matching Contribution Account” means the aggregate of the Company’s and
Participating Employers’ contributions, as adjusted, to an Investment Fund on
behalf of a Member made pursuant to section 5.1.

 

(nn) “Member” means either a Participant, Inactive Participant, or a Former
Participant.

 

(oo) “Normal Retirement Date” means the later of (1) the date on which a Member
attains 65 years of age, or (2) the fifth anniversary of the date on which the
Member became eligible to make contributions under section 3.1 or to make or
receive contributions under any plan with respect to amounts held in the
Acquired Company Prior Plan Account or Former ESOP Account on behalf of such
Member.

 

(pp) “One-Year Break in Service” means a period of time described in section
3.6.

 

6



--------------------------------------------------------------------------------

(qq) “Parental Leave” shall mean an absence from employment with the Company or
an Affiliate because of (1) the Employee’s pregnancy, (2) the birth of the
Employee’s child, (3) the placement of a child with the Employee in connection
with the Employee’s adoption of the child, or (4) caring for such child
immediately following such birth or placement, provided that the Employee
furnishes to the Company or Affiliate such timely information that the Company
or Affiliate may reasonably require to establish (A) that the absence from work
is for one of the reasons specified and (B) the number of days for which there
was such an absence.

 

(rr) “Participant” means an Eligible Employee who meets the requirements of
section 3.1 and who is participating in the Plan.

 

(ss) “Participating Employer” means any Affiliate which has adopted and is
participating in the Plan in accordance with Article XII.

 

(tt) “Pension Plan” means The Northern Trust Company Pension Plan.

 

(uu) “Permanent Disability” means any physical or mental injury, illness or
incapacity which, in the sole judgment of the Committee based on the medical
reports of a physician selected by the Committee and other evidence satisfactory
to the Committee, currently and permanently prevents an Employee from
satisfactorily performing the Employee’s usual duties for the Company or an
Affiliate or the duties of such other position or job which the Company or an
Affiliate makes available to the Employee and for which such Employee is
qualified by reason of training, education or experience; provided, however, to
the extent that a disability case manager determines whether an Employee is
permanently disabled under the Company’s or an Affiliate’s short or long-term
disability plan, such determination shall be binding with respect to the
question of whether the Employee has incurred a Permanent Disability hereunder.

 

(vv) “Plan” means The Northern Trust Company Thrift-Incentive Plan, as amended.

 

(ww) “Plan Year” means the calendar year.

 

(xx) “Profit Sharing Contribution Account” means the aggregate of any Basic
Profit Sharing Contributions and Discretionary Profit Sharing Contributions, as
adjusted, which the Company or a Participating Employer has contributed to the
Thrift Trust for the benefit of a Member in accordance with section 5.2.

 

(yy) “Profit Sharing Contributions” means the aggregate of a Member’s Basic
Profit Sharing Contributions and Discretionary Profit Sharing Contributions.

 

(zz) “Related Plan” means any other defined contribution plan (as defined in
section 415(k) of the Code) maintained by the Company or an Affiliate.

 

(aaa) “Rollover Deposit Account” means the aggregate of a Member’s rollover
deposits, as adjusted, to an Investment Fund made pursuant to section 4.1.

 

(bbb) “Salary” means the base salary paid by the Company or a Participating
Employer to a Participant, plus any amounts paid as shift differential, but
exclusive of severance pay or any other types of compensation. Base salary
includes amounts which the Participant elects under section 4.1 to have
contributed to his or her Before-Tax Deposit Account, any amounts contributed by
or on behalf of the Participant to a cafeteria plan established by the Company,
and any pre-tax qualified transportation fringe benefit plan provided pursuant
to Code section 132(f). Base salary also includes any amounts paid to a
Participant under any short-term disability benefit plan of the Company or a
Participating Employer.

 

7



--------------------------------------------------------------------------------

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the Salary of
each Participant taken into account under the Plan shall not exceed $200,000 or
other applicable annual compensation limit under section 401(a)(17) of the Code,
as adjusted by the Commissioner of the Internal Revenue Service for increases in
the cost of living in accordance with Code section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to any period,
not exceeding 12 months, over which Salary is determined (the “determination
period”) beginning in that calendar year. If a determination period consists of
fewer than 12 months, the annual compensation limit will be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is 12. Effective January 1, 2009, Salary
shall also include any differential wage payment (within the meaning of Code
Section 3401(h)(2)) made while a Participant is performing service in the
uniformed services.

 

(ccc)  “Salary Reduction Agreement” means an agreement entered into by a
Participant pursuant to section 4.1 of the Plan.

 

(ddd)  “Salary Reduction Contributions” means amounts contributed by the Company
or a Participating Employer on behalf of Participants pursuant to the provisions
of section 4.1 of the Plan.

 

(eee)  “Severance Eligible Participant” means a Participant whose employment has
terminated in a manner entitling such Participant to severance pay under any
formal severance plan maintained by Northern Trust Corporation providing
severance benefits to certain employees as a result of job elimination or
termination of employment due to the acquisition or disposition of a business
entity, provided such Participant has executed an effective settlement
agreement, waiver and release under such severance plan.

 

(fff)  “Spouse” means the person to whom a Member is married or, in the case of
a deceased Member, the person to whom a Member was married on the date of the
Member’s death.

 

(ggg)  “Supplemental Company Contribution” means a contribution made by the
Company or a Participating Employer pursuant to the provisions of section 4.6 of
the Plan.

 

(hhh)  “Thrift Trust” means the trust created by The Northern Trust Company
Master Retirement Savings Trust agreement dated as of December 21, 1994 as the
funding medium for the Plan, as amended. The Thrift Trust forms a part of the
Plan.

 

(iii) “Trustee” means The Northern Trust Company as Trustee of the Thrift Trust.

 

(jjj) “Unvested Portion” means the remaining Account balance after subtracting
the Vested Portion.

 

(kkk)  “Valuation Date” means each business date as of which the Investment
Funds are valued and the Accounts of Members and Beneficiaries adjusted.

 

(lll) “Valuation Period” means the period commencing on the day following a
Valuation Date and ending on the next Valuation Date.

 

(mmm)  “Vested Portion” means that percentage of a Member’s Matching
Contribution Account, Profit Sharing Contribution Account and Former ESOP
Account constituting the Member’s irrevocable right to such account, as
indicated in the following vesting schedule:

 

8



--------------------------------------------------------------------------------

Member’s Years of Vesting Service with the Company and Affiliates

   Vested
Percentage  

Less than 1 year

     0 % 

1 year but less than 2

     20 % 

2 years but less than 3

     40 % 

3 years but less than 4

     60 % 

4 years but less than 5

     80 % 

5 or more years

     100 % 

Notwithstanding the foregoing schedule, a Member will become fully vested in his
or her Matching Contribution Account, Profit Sharing Contribution Account and
Former ESOP Account if the Member becomes entitled to a disability distribution
under section 8.1(c), (d) or (e), dies, or reaches Normal Retirement Date while
employed by the Company or an Affiliate. A Member is always fully vested in his
or her After-Tax Deposit Account, Before-Tax Deposit Account, Rollover Deposit
Account, ESOP Contribution Account, and Basic Contribution Account. Unless
otherwise provided, the Vested Portion of a Member’s balance in the Acquired
Company Prior Plan Account shall be determined based on the appropriate vesting
provisions in the Plan to which such balances are attributable. Upon the
occurrence of a Change in Control (as defined in section 5.9), each Participant
and Inactive Participant shall become fully vested in the balance of his or her
Account. Any amounts credited to any such Account following such Change in
Control shall also be fully vested. Notwithstanding the foregoing, a Severance
Eligible Participant shall be fully vested in the balance of his or her Account.
In addition, Members shall be fully vested in any cash dividends payable with
respect the portion of their Account invested in the Northern Trust Stock Fund
or Former ESOP Northern Trust Stock Fund. Notwithstanding any provision of the
Plan to the contrary, a Member shall also become fully vested in his or her
Matching Contribution Account, Profit Sharing Contribution Account and Former
ESOP Account if the Member dies while performing qualified military service
(within the meaning of Code Section 414(u)), provided the Member would have been
eligible for reinstatement of employment with the Company and Participating
Employers had the Member’s qualified military service ended on the date before
his or her death.

 

(nnn)  “Vesting Service” means the period of employment credited under section
3.4.

 

9



--------------------------------------------------------------------------------

Article III. Participation and Service

 

3.1 Participation

 

(a) An Eligible Employee shall first become eligible to have contributions made
on his or her behalf pursuant to section 4.1 after the later of (1) the earliest
paydate that is administratively feasible following an Eligible Employee’s
initial date of hire with the Company or a Participating Employer, but no later
than the fourth paydate following such Eligible Employee’s receipt of his or her
first paycheck from the Company or a Participating Employer (subject to the
Eligible Employee’s completion and submission of such election forms and other
documentation at such time(s) and in accordance with such procedures as the
Committee may require), or (2) the day on which he or she becomes an Eligible
Employee, subject to section 6.4.

 

(b) If an Eligible Employee does not begin to have contributions made on his or
her behalf when first eligible under section 3.1(a), he or she may subsequently
elect to have contributions made on his or her behalf pursuant to section 4.1 as
of the first day of any payroll period after meeting such requirements, subject
to section 6.4.

 

(c) Subject to section 2.1(k), at the time a Participant elects to have
contributions made under section 4.1, the Participant may designate a
Beneficiary to receive any benefit payable under the provisions of section 8.2.
At any time and from time to time thereafter, the Member may make, change or
revoke a Beneficiary designation. No designation, revocation, or change shall be
effective unless made in writing and delivered to the Committee prior to the
Member’s death.

 

(d) An Eligible Employee may agree with the Company that the Eligible Employee
shall not participate in the Plan.

3.2 Duration of Participation

An Eligible Employee who becomes a Participant shall continue to be a
Participant or Inactive Participant until he or she incurs a Break in Service,
and also shall continue to be a Member thereafter for as long as he or she is
entitled to receive any benefits hereunder. After receiving all benefits to
which he or she is entitled hereunder, he or she shall cease to be a Member
unless and until he or she thereafter becomes eligible to again become a
Participant.

3.3 Transferred or Rehired Employees

The following rules shall be applicable to Employees who (a) become Eligible
Employees because of transfer to a status qualifying for coverage under the
Plan, (b) become Inactive Participants, (c) transfer to a status not qualifying
for coverage after meeting the requirements of section 3.1 but before becoming
Participants, or (d) are rehired by the Company or an Affiliate:

 

(a) An Employee who shall be transferred into employment where he or she becomes
an Eligible Employee hereunder shall be credited with Vesting Service computed
for all his or her employment with the Company and any Affiliate, before and
after such transfer.

 

(b) Any Participant who shall be transferred into employment as an Employee
where he or she becomes an Inactive Participant shall continue to receive credit
for Vesting Service under this Plan during the period he or she is an Inactive
Participant.

 

(c) Any Eligible Employee who shall meet the requirements of section 3.1 but is
transferred into employment as an Employee but not as an Eligible Employee,
before becoming a Participant, shall no longer be eligible to elect to have
contributions made on his or her behalf hereunder. Any such Employee shall
continue to accrue Vesting Service during the period computed for all of the
Employee’s employment with the Company and any Affiliate.

 

10



--------------------------------------------------------------------------------

(d) An Employee who has a Break in Service and is subsequently reemployed by the
Company or an Affiliate shall be considered a new Employee for purposes of
section 3.1, unless he or she was credited with at least one month of Vesting
Service prior to his or her Break in Service. In such case, the Employee shall
be eligible to participate in the Plan as soon as administratively practicable
after his or her reemployment, provided he or she is then an Eligible Employee.

 

  (1) By written notice to the Committee after his or her reemployment, an
Employee who has not had five consecutive One-Year Breaks in Service may deposit
with the Trustee an amount which shall be equal to the aggregate value of the
distributions from his or her Account (and distributions from his or her account
under the Former ESOP Plan, if the Employee’s Break in Service occurred prior to
January 1, 2005) at the time of his or her previous Break in Service. All
deposits must be made in cash and in a single lump sum. The deposits must be
made within five years after the Employee is reemployed.

The Trustee shall allocate an Employee’s deposits made to satisfy the
requirements of this section 3.3(d) as follows:

 

  (A) An Employee’s deposits which are rollover deposits under section 4.1
(other than rollover deposits of after tax contributions) shall be allocated to
the Employee’s Rollover Deposit Account.

 

  (B) All other deposits shall be allocated to the Employee’s After-Tax Deposit
Account.

Notwithstanding the foregoing, any Employee deposit made to repay a prior
distribution from the Former ESOP Plan or Former ESOP Account shall be allocated
to the Employee’s Former ESOP Account, and any deposit made on an after-tax
basis shall be accounted for separately.

 

  (2) In the case of a reemployed Employee who does not have five consecutive
One-Year Breaks in Service, the Company shall contribute to the Matching
Contribution Account, Profit Sharing Contribution Account and Former ESOP
Account of such Employee the amount, if any, forfeited at the time of the
Employee’s termination of service, if and only if the Employee makes the
deposits permitted under paragraph (1) above or the Employee did not receive a
distribution at or after the time of his or her previous termination of service.
The Company’s contribution shall be made concurrently with the Employee’s
repayment if applicable, otherwise as soon as administratively practicable after
the date of his or her reemployment.

For each other reemployed Employee, his or her beginning balance in his or her
Account shall be zero, and his or her previous Forfeiture, if any, shall not be
restored.

3.4 Vesting

An Employee shall receive credit for Vesting Service for the period commencing
with the Employee’s date of hire with the Company or an Affiliate and ending on
the date the Employee incurs a Break in Service. Vesting Service shall be
calculated in accordance with reasonable and uniform standards and policies
adopted by the Company from time to time, which standards and policies shall be
consistently observed subject, however, to the following:

 

11



--------------------------------------------------------------------------------

(a) Vesting Service shall be computed on the following bases: (i) prior to
July 1, 1993, an Employee shall receive credit for each calendar quarter during
which the Employee earned at least one (1) Hour of Service or otherwise would
receive credit for Vesting Service pursuant to subsection (b) below; and
(ii) from and after July 1, 1993, an Employee shall receive credit for each
calendar month during which the Employee earned at least one (1) Hour of Service
or otherwise would receive credit for Vesting Service pursuant to subsection
(b) below.

 

(b) An Employee shall earn Vesting Service for all periods of active employment
with the Company or an Affiliate, and for the following periods that are not
active employment but that immediately precede a Break in Service:

 

  (i) an approved absence of up to 12 consecutive months from the Company or an
Affiliate (e.g. vacation, paid holiday, sick, short term disability, long term
disability, Family Medical Leave, unpaid leave of absence) that is granted
according to uniform and nondiscriminatory standards;

 

  (ii) a period of up to one (1) year during which an Employee is on Parental
Leave; and

 

  (iii) an absence from work with the Company or an Affiliate on account of
qualified military service (within the meaning of Code section 414(u)), but only
if the Employee reports for work within the period required under Code section
414(u).

 

(c) If an Employee incurs a Break in Service, but returns to employment with the
Company or an Affiliate prior to incurring a One-Year Break in Service (as
defined in section 3.6), the period commencing on the date the Break in Service
began and ending on the date such Employee is reemployed shall be counted as
Vesting Service. Notwithstanding the preceding sentence, if the Break in Service
occurs during a period of absence from active employment, the Employee shall not
receive Vesting Service under the preceding sentence unless such Employee
returns to employment before the first (1st) anniversary of the first day of
such absence. If an Employee incurs a One-Year Break in Service and the Employee
is thereafter reemployed by the Company or an Affiliate, such Employee’s Vesting
Service before such One-Year Break in Service shall be added to the Employee’s
Vesting Service after reemployment.

 

(d) A Participant’s Vesting Service shall not include periods of service with an
entity that is not an Affiliate, or service prior to the date an entity becomes
an Affiliate, except as provided in Section 2.1(x) (with respect to leased
employees who subsequently become Employees) and Schedule A hereto.

 

(e) A Severance Eligible Participant shall be fully vested in the balance of his
or her Account.

 

(f) All periods of Vesting Service shall be aggregated; provided, however, that
a Participant shall not receive multiple credit for Vesting Service with respect
to any single period.

3.5 Break in Service

 

  (a) A “Break in Service” shall occur on earlier of:

 

  (i) the date the Employee separates from service with the Company and
Affiliates due to a voluntary termination of employment, discharge, retirement,
or death; or

 

12



--------------------------------------------------------------------------------

  (ii) the first anniversary of the date the Employee separates from service
with the Company or an Affiliate for any reason other than the reasons set forth
in paragraph (i) above, such as vacation, holiday, sickness, disability, leave
of absence or layoff.

 

(b) Effective December 12, 1994, the fact that an Employee separates from
service with the Company or an Affiliate on account of qualified military
service (within the meaning of Code section 414(u)) shall not constitute a Break
in Service unless the Employee fails to report to work within the period
required under law pertaining to veteran’s reemployment rights, in which case
the Break in Service shall occur on the earlier of (i) the expiration of the
period by which such Employee was required to report back to work or (ii) the
first anniversary of the date the Employee separated from service.

 

(c) A Break in Service shall end on the date on which an Employee again performs
an Hour of Service for the Company or an Affiliate.

 

(d) The fact that an Employee who is a Participant becomes an Inactive
Participant shall not constitute a Break in Service, but the foregoing rules
shall continue to apply to such an Employee during the period he or she is an
Inactive Participant.

 

(e) Effective August 5, 1993, the fact that an Employee is absent from work
under the Family and Medical Leave Act of 1993 (“FMLA”) shall not constitute a
Break in Service if the Employee returns to work with the Company or an
Affiliate after such period of absence within the time provided under FMLA.

 

3.6 One-Year Break in Service

 

(a) The term “One-Year Break in Service” means each 12-consecutive-month period
beginning on the date an Employee incurs a Break in Service under section 3.5
and ending on each anniversary of such date, provided that such Employee does
not perform an Hour of Service for the Company or any Affiliate during such
period.

 

(b) Solely for purposes of determining whether a One-Year Break in Service has
occurred, but not for purposes of determining Vesting Service, in the case of an
Employee who is on Parental Leave, the Employee’s Break In Service shall be
deemed to occur on the second (2nd) anniversary of the first day of such
absence, provided the Employee does not perform an Hour of Service for the
Company or any Affiliate during such period of absence. The period of time
between the first (1st) and second (2nd) anniversaries of a Parental Leave shall
not be counted as a Break in Service, or Vesting Service.

 

13



--------------------------------------------------------------------------------

Article IV. Participant Salary Reduction Contributions

 

4.1 Participant Salary Reduction Contributions

Subject to section 6.4, an Eligible Employee who meets the requirements of
section 3.1 (or upon reemployment, section 3.3) may enter into a Salary
Reduction Agreement, pursuant to which the Eligible Employee authorizes the
Company or a Participating Employer to deduct an amount of money from the
Eligible Employee’s Salary and deposit it with the Trustee for investment as the
Eligible Employee shall have directed as provided in section 6.3. A Salary
Reduction Agreement shall be in such written, electronic or other form as the
Committee shall establish, and may include automatic enrollment in the Plan
(pursuant to uniform and nondiscriminatory procedures established by the
Committee) at a specified percentage of the Eligible Employee’s Salary (which
percentage may change automatically over time pursuant to a specified schedule),
and automatic reduction of the Eligible Employee’s Salary, unless such Eligible
Employee affirmatively elects not to make such Salary Reduction Contribution.
Any Salary Reduction Agreement shall be entered into on or before such
reasonable and nondiscriminatory deadline as is specified by the Committee.
Salary Reduction Contributions made through automatic enrollment procedures
shall initially be invested in such Investment Fund or Funds as the Committee
shall designate. The amount shall be deposited in the Eligible Employee’s
After-Tax Deposit Account or to his or her Before-Tax Deposit Account, or partly
to each in whole percentages, as designated by the Eligible Employee. Deposits
to a Participant’s Before-Tax Deposit Account in a calendar year may not exceed
the maximum amount permitted under Code section 402(g) for such year ($16,500
for 2010), less any other contributions made to other plans qualified under
section 401(k) of the Code.

Amounts deposited to the Participant’s Before-Tax Deposit Account pursuant to
this section 4.1 shall be considered as contributions made by the Company or a
Participating Employer on behalf of the Participant to the Thrift Trust under a
qualified cash or deferred arrangement as defined in section 401(k)(2) of the
Code so that the amounts will not be included in the Participant’s income for
federal income tax purposes in the year of contribution. Amounts deposited to
the Participant’s After-Tax Deposit Account shall be considered as deposits made
by the Participant from his or her Salary which are subject to federal income
tax in the year paid.

With authorization by the Committee, an Eligible Employee may make a rollover
deposit to the Plan of a single sum distribution from a qualified plan, an
employee annuity, an annuity contract, an individual retirement account, an
individual retirement annuity, or an eligible governmental deferred compensation
plan, as described in sections 402(c)(4), 403(a)(4), 403(b)(8), 408(d)(3) and
457(e)(16) of the Code. The amount shall be deposited in cash to the Eligible
Employee’s Rollover Deposit Account, and shall be initially invested in the
Stable Asset Fund. The Plan will separately account for any portion of a
rollover deposit that consists of after-tax employee contributions. An Eligible
Employee who is not otherwise a Participant in the Plan shall be considered as a
Participant solely for purposes of his or her Rollover Deposit Account. The
Committee shall authorize and regulate the making of rollover deposits in
accordance with uniform and nondiscriminatory rules.

An Eligible Employee who does not elect to have contributions made to the Plan
under this Section 4.1 shall be considered as a Participant in the Plan solely
for purposes of his or her Profit Sharing Contribution Account and Former ESOP
Account, if any.

Anything in the Plan to the contrary notwithstanding, if during any taxable year
a Participant is also a participant in another cash or deferred arrangement, and
if such Participant’s elective deferrals under such other arrangement together
with amounts deposited to the Participant’s Before-Tax Deposit Account exceed
the maximum amount permitted for the Participant for that year under section
402(g) of the Code, the Participant, not later than the date designated by the
Committee, following the close of such taxable year, may request the
distribution of all or a portion of such excess to such Participant, with the
income allocable thereto

 

14



--------------------------------------------------------------------------------

for the Plan Year of the deferral (determined in accordance with applicable
Treasury regulations). Any such request shall be in writing or such other form
as the Committee may authorize and shall include adequate proof of the existence
of such excess, as determined by the Committee in its sole discretion. If the
Participant timely provides such notice, such excess amount shall be distributed
to the Participant no later than the April 15 following the close of the
Participant’s taxable year. In addition, if the applicable section 402(g)
limitation for a Plan Year is exceeded with respect to this Plan alone, or with
respect to this Plan and any Related Plan, such excess deposits (with allocable
gains or losses through the end of the tax year in which the excess occurred)
shall be distributed to the Participant as soon as practicable after the Plan is
notified of the excess deferrals by the Company, a Participating Employer or the
Participant, or otherwise discovers the error (but no later than the April 15
following the close of the Participant’s taxable year). Notwithstanding the
foregoing provisions of this section 4.1, the dollar amount of any distribution
due hereunder shall be reduced by the dollar amount of any deposits to the
Participant’s Before-Tax Deposit Account that were previously distributed to the
same Participant pursuant to section 4.4; provided, however, that for purposes
of sections 5.3 and 4.3, the correction under this section 4.1 shall be deemed
to have occurred before the correction under section 4.4.

 

4.2 Changing Rate of Salary Reduction Contributions

Subject to section 6.4, a Participant may change the rate of or terminate his or
her Salary Reduction Contributions at any time by entering into a new Salary
Reduction Agreement, to be effective pursuant to uniform and nondiscriminatory
procedures established by the Committee. Any new or changed rate shall comply
with the requirements of section 4.1. Changes shall be subject to such deadlines
and shall be in such written, electronic or other form as the Committee shall
establish (which may include automatic changes in the rate of a Participant’s
Salary Reduction Contributions over time), and the last change that is received
from the Participant prior to such deadline shall control.

 

4.3 Limitations on Salary Reduction Contributions

 

(a) Notwithstanding anything to the contrary contained elsewhere in the Plan or
contained in any Salary Reduction Agreement, but subject to sections 4.7 and
4.8, all Salary Reduction Agreements entered into with respect to any Plan Year
shall be valid only if one of the tests set forth in subsection (b) of this
section 4.3 is satisfied for such Plan Year. In determining whether such tests
are satisfied, all contributions to a Before-Tax Deposit Account, and excess
contributions of a Highly Compensated Participant to his or her After-Tax
Deposit Account, if any, made with respect to such Plan Year shall be
considered.

 

(b) For each Plan Year, the Actual Deferral Percentage for Highly Compensated
Participants shall bear to the Actual Deferral Percentage for all other Eligible
Employees for the Plan Year a relationship that satisfies either of the
following tests:

 

  (i) The Actual Deferral Percentage for Highly Compensated Participants for the
Plan Year is not more than the Actual Deferral Percentage of all other Eligible
Employees for the Plan Year multiplied by 1.25; or

 

  (ii) The Actual Deferral Percentage for Highly Compensated Participants for
the Plan Year is not more than the Actual Deferral Percentage for all other
Eligible Employees for the Plan Year multiplied by two and the excess of such
Actual Deferral Percentage for the group of Highly Compensated Participants over
that of all such other Eligible Employees is not more than two percentage
points. If the Plan is aggregated with one or more plans for purposes of
satisfying section 410(b) of the Code (other than the average benefit percentage
test), then the foregoing tests shall be applied as if all such plans were a
single plan.

 

15



--------------------------------------------------------------------------------

(c) If at the end of any Plan Year neither of the tests set forth in subsection
(b) of this section 4.3 is satisfied for such Plan Year, then:

 

  (i) Salary Reduction Agreements entered into for that Plan Year by Highly
Compensated Participants shall be valid only to the extent permitted by one of
the tests set forth in subsection (b) of this section, and Salary Reduction
Contributions made by the Company and Participating Employers for such Plan Year
for Highly Compensated Participants shall be reduced in the manner set forth in
subsection (c)(ii) to the extent necessary to comply with one of the tests set
forth in subsection (b) of this Section. All Salary Reduction Contributions so
reduced, adjusted for earnings, gains and losses allocable thereto, shall be
allocated and distributed in the manner provided in section 4.4.

 

  (ii) Reductions pursuant to subsection (i) above shall be effected with
respect to Highly Compensated Participants pursuant to the following procedure:
The total amount of excess contributions will be determined by reducing the
Salary Reduction Contributions of Highly Compensated Participants to the extent
necessary to cause the Actual Deferral Percentage of the Highly Compensated
Participant with the highest Actual Deferral Percentage to equal the Actual
Deferral Percentage of the Highly Compensated Participant with the next highest
Actual Deferral Percentage, and repeating this process until one of the tests
set forth in subsection (b) is satisfied for the Plan Year. The aggregate amount
of such excess Salary Reduction Contributions determined in accordance with the
preceding sentence shall then be distributed to Highly Compensated Participants
pursuant to section 4.4 on the basis of the dollar amount of Salary Reduction
Contributions made by each Highly Compensated Participant, beginning with the
Highly Compensated Participant with the highest dollar amount of Salary
Reduction Contributions, until the total aggregate dollar amount of such excess
Salary Reduction Contributions is distributed.

 

  (iii) Salary Reduction Agreements entered into by all Participants who are not
Highly Compensated Participants shall be valid and Salary Reduction
Contributions made by the Company for such Participants shall not be changed.

The calculations, reductions and allocations required by this section 4.3 and
section 4.4 shall be made by the Company and Participating Employers with
respect to a Plan Year at any time prior to the close of the following Plan
Year.

 

(d) The Committee shall have the unilateral right to limit the percentage of the
Salary of Highly Compensated Participants that may be subject to Salary
Reduction Agreements. Such limitation shall be made to the extent necessary, in
the discretion of the Committee, to assure that one of the tests set forth in
subsection (b) of this section 4.3 shall be met for the Plan Year and shall be
based upon estimates made from the data available to the Committee. The
Committee also shall have the unilateral right to reduce (to zero if necessary)
the amount of any Highly Compensated Participant’s Salary Reduction
Contributions with respect to any Plan Year to the extent it deems such
reduction necessary or desirable to satisfy the requirements of Code section
401(k)(3) or 401(m)(2) with respect to such Plan Year.

 

(e) To the extent permitted, the limitations set forth in this section 4.3 shall
be adjusted in connection with contributions made pursuant to sections 4.7 and
4.8.

 

4.4 Recharacterization and Return of Certain Salary Reduction Contributions

If a Salary Reduction Contribution made by the Company for a Highly Compensated
Participant is reduced for a Plan Year pursuant to section 4.3(c), the amount so
reduced shall be allocated and distributed as follows:

 

(a) To the extent permitted by regulations issued by the Secretary of the
Treasury and as elected by the Highly Compensated Participant, if the
Participant has not made deposits to his or her After-Tax Deposit Account equal
to the maximum amount permitted under the Plan, then within 2-1/2 months after
the end of the Plan Year, the amount reduced pursuant to section 4.3(c),
adjusted for earnings, gains and losses allocable thereto for the Plan Year,
shall be deemed to be after-tax deposits made by the Participant and shall
(within the limits contained in the Plan) be allocated to the Participant’s
After-Tax Deposit Account; or

 

16



--------------------------------------------------------------------------------

(b) To the extent that the procedure set forth in subsection (a) of this Section
is not elected by the Highly Compensated Participant, or if the Highly
Compensated Participant makes or is deemed to have made deposits to his or her
After-Tax Deposit Account equal to the maximum amount permitted by the Plan
(through Salary Reduction Contributions made pursuant to Article IV of the Plan,
pursuant to the operation of subsection (a), or both), any portion of the amount
so reduced pursuant to Section 4.3(c) that is not allocated to the Participant’s
After-Tax Deposit Account pursuant to subsection (a) of this Section 4.4,
adjusted for earnings, gains and losses allocable thereto for the Plan Year,
pursuant to section 401(k)(8) of the Code, shall be paid directly to the
applicable Highly Compensated Participant no later than the close of the
following Plan Year.

 

(c) For purposes of sections 4.4(a) and (b), earnings, gains and losses shall be
determined under a reasonable, nondiscriminatory method that is used
consistently for all corrective distributions and recharacterizations for the
Plan Year and is used to allocate income to Participants’ accounts. The amount
to be recharacterized or distributed, as applicable, shall first be reduced by
the amount of excess deferrals under Code section 402(g) previously distributed
to the Participant with respect to such Plan Year, if any. Any amounts
recharacterized as after-tax deposits shall remain subject to the distribution
provisions of Code section 401(k).

Notwithstanding the foregoing, if for any Plan Year the Salary Reduction
Contribution of a Highly Compensated Participant who is also a Catch-Up Eligible
Participant is to be reduced pursuant to section 4.3(c), all or a portion of the
amount to be reduced shall first be recharacterized as Catch-Up Contributions,
to the extent permitted by Code Section 414(v) and applicable regulations, and
any amount which cannot be so recharacterized shall be allocated or distributed
as described in subsections (a) and (b) of this Section 4.4.

 

4.5 Treatment of Associated Matching Contributions

Any matching contribution that is associated with a Salary Reduction
Contribution made by the Company for a Highly Compensated Participant that is
reduced for a Plan Year pursuant to section 4.3(c) shall be forfeited, and shall
be treated as a Forfeiture in accordance with section 5.5.

 

4.6 Supplemental Company Contributions

The Company and/or Participating Employers may contribute to the Thrift Trust
with respect to any Plan Year a Supplemental Company Contribution in such amount
as the Committee may determine. Supplemental Company Contributions may be made
to the Before-Tax Deposit Accounts of Participants who are not Highly
Compensated Participants only if, and to the extent that, such Supplemental
Company Contributions are necessary to satisfy one of the tests contained in
section 4.3(b) of the Plan. The Supplemental Company Contribution for any Plan
Year shall be allocated to the Before-Tax Deposit Accounts of Participants who
are not Highly Compensated Participants pro-rata based on each such
Participant’s Salary. Upon allocation to the Before-Tax Deposit Accounts of such
Participants, the Supplemental Company Contribution shall be considered as
Salary Reduction Contributions for all purposes of the Plan other than for
purposes of sections 8.7 and 8.8 of the Plan and for purposes of determining the
amount of Matching Contributions made on such Participant’s behalf pursuant to
section 5.1, and shall be subject to Treas. Reg. § 1.401(k)-2(a)(6) (or any
applicable successor to such regulation) and all of the provisions of the Plan
regarding Salary Reduction Contributions. The Company and/or Participating
Employers shall pay to the Thrift Trust any Supplemental Company Contribution
with respect to a particular Plan Year within 90 days after the end of such Plan
Year.

 

17



--------------------------------------------------------------------------------

4.7 Uniformed Services Employment and Reemployment Rights Act

This Plan shall be administered consistent with section 414(u) of the Code. As
such, (i) an Eligible Employee who has returned to work within the period
required under section 414(u) of the Code after he or she is released from
qualified military service shall be permitted to make Salary Reduction
Contributions to the extent required to comply with such Code section and other
applicable laws, and (ii) the Company and Participating Employers shall make
contributions to the extent necessary to comply with such law.

 

4.8 Catch-Up Contributions

A Catch-Up Eligible Participant with respect to any Plan Year shall be eligible
to make Catch-Up Contributions in accordance with and subject to the limitations
of section 414(v) of the Code and applicable regulations. Such Catch-Up
Contributions shall not be taken into account for purposes of applying the
limitations of Code sections 402(g) and 415 for such Plan Year and shall not be
included in determining the amount of a Participant’s Actual Deferral Percentage
for such Plan Year. Catch-Up Contributions shall be deposited in a Participant’s
Before-Tax Deposit Account.

 

18



--------------------------------------------------------------------------------

Article V. Company Contributions

 

5.1 Company Matching Contributions

 

(a) A Participant who has Matchable Participant Deposits (as defined below)
during a Plan Year is eligible to have the Company or a Participating Employer
make a Matching Contribution to the Participant’s Matching Contribution Account
for that Plan Year in an amount equal to 50% of his or her Matchable Participant
Deposits that do not exceed 6% of the Participant’s Salary for the Plan Year.
Matching Contributions shall be made as soon as administratively practicable
following each payroll period, based on the Matchable Participant Deposits
contributed to the Thrift Trust for such payroll period. In addition, as soon as
administratively practicable after the end of the Plan Year, the Company or
Participating Employer shall make an additional Matching Contribution (a
“true-up Matching Contribution”) to the Matching Contribution Account of any
Member who did not receive the full Matching Contribution that the Member would
have received had the Matching Contribution provided under this section 5.1 been
made on a Plan Year rather than payroll period basis, subject to applicable
administrative practices and procedures established by the Company.

 

(b) For each Plan Year in which the Northern Trust Corporation attains its
earnings goal, a Participant who has Matchable Participant Deposits (as defined
below) during that Plan Year is eligible to have the Company or a Participating
Employer make a contingent Matching Contribution to the Participant’s Matching
Contribution Account for that Plan Year, provided that, on December 31 of that
Plan Year, such Participant is either

 

  (i) in the service of the Company or an Affiliate or receiving Salary, or on a
Company-approved leave of absence, paid or unpaid; or

 

  (ii) not in the service of the Company or an Affiliate, but the Participant
terminated his or her service with the Company and its Affiliates during the
Plan Year by reason of death, normal or early retirement under the Pension Plan,
or any other retirement after his or her Normal Retirement Date.

In addition, a Participant who becomes entitled to a disability distribution
under section 8.1(c), (d) or (e) is eligible to have the Company or a
Participating Employer make a contingent Matching Contribution to the
Participant’s Matching Contribution Account for any Plan Year in which the
Participant continues to receive Salary, provided that the Participant has
Matchable Participant Deposits in that Plan Year.

A Participant’s contingent Matching Contribution for a Plan Year shall be an
amount equal to 50% of the Participant’s Matchable Participant Deposits that do
not exceed 3% of the Participant’s Salary for the Plan Year. The earnings goal
for the Plan Year shall be determined by the Compensation and Benefits Committee
of the Company’s Board of Directors in the first quarter of the Plan Year.
Northern Trust Corporation’s earnings for the Plan Year for purposes of
determining whether the earnings goal has been attained will be determined by
the Compensation and Benefits Committee of the Company’s Board of Directors, in
its discretion, taking into consideration such factors and circumstances and
including or excluding such items of income and expenses as it deems appropriate

 

(c) “Matchable Participant Deposits” means the aggregate contributions deposited
by a Participant to his or her After-Tax Deposit Account and Before-Tax Deposit
Account during the calendar year, including amounts contributed under sections
4.7 or 4.8; provided, however, that, contributions to a Participant’s After-Tax
Deposit Account and Before-Tax Deposit Account during a calendar year shall only
be considered Matchable Participant Deposits to the extent that they were made
on or after the first day of the month following the Participant’s completion of
six (6) months of Vesting Service.

 

19



--------------------------------------------------------------------------------

5.2 Profit Sharing Contributions

 

(a) Basic Profit Sharing Contributions. For each Plan Year beginning on or after
January 1, 2005 and prior to January 1, 2010, in which the Northern Trust
Corporation attained its earnings goal, the Company and Participating Employers
made a Basic Profit Sharing Contribution to the Thrift Trust on behalf of each
Eligible Employee in an amount equal to one percent (1%) of such Eligible
Employee’s Salary, subject to the rules set forth in paragraph (c) next below.
The earnings goal for the Plan Year was determined by the Compensation and
Benefits Committee of the Company’s Board of Directors in the first quarter of
the Plan Year. Northern Trust Corporation’s earnings for the Plan Year for
purposes of determining whether the earnings goal had been attained was
determined by the Compensation and Benefits Committee of the Company’s Board of
Directors, in its discretion, taking into consideration such factors and
circumstances and including or excluding such items of income and expenses as it
deemed appropriate. Basic Profit Sharing Contributions were discontinued for
Plan Years beginning on and after January 1, 2010.

 

(b) Discretionary Profit Sharing Contributions. For each Plan Year beginning on
or after January 1, 2005 and prior to January 1, 2009, the Company and
Participating Employers had the discretion to make a Discretionary Profit
Sharing Contribution on behalf of Discretionary Profit Sharing Eligible
Employees in the amount, if any, determined by the Company and Participating
Employers in their sole discretion, subject to the rules set forth in paragraph
(c) next below. If the Company or Participating Employers made a Discretionary
Profit Sharing Contribution for a Plan Year, such contribution was allocated
based on a formula providing for both a fixed dollar amount (which may be zero)
that was allocated to the Profit Sharing Contribution Account of each such
Discretionary Profit Sharing Eligible Employee, and an amount (which may be
zero) that was allocated to the Profit Sharing Contribution Account of each such
Discretionary Profit Sharing Eligible Employee as a percentage of such
Discretionary Profit Sharing Eligible Employee’s Salary for such Plan Year.
Discretionary Profit Sharing Contributions were discontinued for Plan Years
beginning on and after January 1, 2009.

 

(c) Eligible Employees Entitled to Allocations of Profit Sharing Contributions.
Only Eligible Employees and Discretionary Profit Sharing Eligible Employees who
have completed six (6) months of Vesting Service shall be eligible to receive
Profit Sharing Contributions. To share in any Profit Sharing Contribution for a
Plan Year, on December 31 of such Plan Year, the Eligible Employee or
Discretionary Profit Sharing Eligible Employee must either be:

 

  (i) in the service of the Company or an Affiliate or receiving Salary, or on a
Company-approved leave of absence, paid or unpaid; or

 

  (ii) not in service of the Company or an Affiliate, but the Eligible Employee
or Discretionary Profit Sharing Eligible Employee terminated his or her service
with the Company and its Affiliates during the Plan Year by reason of death,
normal or early retirement under the Pension Plan, or any other retirement after
his or her Normal Retirement Date.

In addition, an Eligible Employee or Discretionary Profit Sharing Eligible
Employee who became entitled to a disability distribution under section 8.1(c),
(d) or (e) was eligible to have the Company or Participating Employer make a
Profit Sharing Contribution for any Plan Year in which the Eligible Employee or
Discretionary Profit Sharing Eligible Employee continued to receive Salary, but
not for any Plan Year beginning after 2009 for an Eligible Employee or any Plan
Year beginning after 2008 for a Discretionary Profit Sharing Eligible Employee.

 

20



--------------------------------------------------------------------------------

5.3 Limitations on Deposits and Contributions

 

(a) Notwithstanding anything contained herein to the contrary, but subject to
sections 4.7 and 4.8, a Participant’s Annual Additions for a Limitation Year
shall not exceed the lesser of-

 

  (1) $40,000, adjusted for increases in the cost of living as provided in Code
section 415(d), or

 

  (2) 100 percent of the Participant’s compensation (as defined in paragraph
(e) below).

 

(b) If a Participant is entitled to receive an allocation under this Plan and
any Related Plan and, in the absence of the limitations contained in this
section, the Company or a Participating Employer would contribute or allocate to
the Account of that Participant an amount for a Limitation Year that would cause
the Annual Additions to the Account of the Participant to exceed the annual
maximum permissible amount (as set forth in section 5.3(a)) for such Limitation
Year, then the contributions and allocations made with respect to the
Participant under this Plan will be reduced before the contributions or
allocations to the Participant’s accounts under the Related Plan are reduced.

 

(c) In applying the limitations under this section 5.3, all Affiliates shall,
together with the Company, be considered as a single employer. In addition, in
applying these limitations, all defined contribution plans (whether or not
terminated) of the Company and all Affiliates shall be treated as one defined
contribution plan.

 

(d) For purposes of this section 5.3, the term ‘compensation’ shall mean wages
within the meaning of Code section 3401(a) and all other payments of
compensation to an Eligible Employee by the Company or an Affiliate (in the
course of the Company’s or Affiliate’s trade or business) for which the Company
or Affiliate is required to furnish the Eligible Employee a written statement
under Code sections 6041(d), 6051(a)(3) and 6052. Compensation must be
determined without regard to any rules under Code section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed. “Compensation” shall also include any amounts that
are not includible in the Eligible Employee’s gross income by reason of sections
125, 132(f)(4), 402(g) and 457 of the Code. “Compensation” for purposes of this
section 5.3 shall include regular pay (within the meaning of Treas. Reg.
§1.415(c)-2(e)(3)(ii)) that is received during the period ending on the later of
the end of the calendar year in which the Participant’s severance from
employment occurs or the date which is 2-1/2 months after the Participant’s
severance from employment.

 

(e) To the extent permitted, the limitations set forth in this section 5.3 shall
be adjusted in connection with contributions made pursuant to sections 4.7 and
4.8.

 

(f) The Committee shall have the unilateral right to limit the percentage of the
Salary of Participants that may be subject to Salary Reduction Agreements to the
extent necessary, in the determination of the Committee, to assure that
limitations set forth in this section 5.3 will not be exceeded.

 

5.4 Time of Matching and Profit Sharing Contributions

The Company’s and Participating Employers’ Matching Contributions and Profit
Sharing Contributions for a calendar year on behalf of a Participant shall be
made no later than the time prescribed by law (with extensions) for the filing
of the Company’s federal income tax return for that year. All contributions
shall be transmitted to the Trustee for investment as provided in section 6.3.

 

21



--------------------------------------------------------------------------------

5.5 Forfeitures

Forfeitures occurring under section 8.3 shall be held in a suspense account in
the Plan and invested in the Northern Trust Collective Short Term Investment
Fund or in such other short-term investment vehicle as the Committee designates
for this purpose. Notwithstanding the provisions of sections 5.1 and 5.2,
Forfeitures, and (where applicable) earnings thereon, shall be used to satisfy
Matching Contributions and Profit Sharing Contributions, and the Company’s and
Participating Employers’ contributions under sections 5.1 and 5.2 shall be
reduced (but not below zero) accordingly.

 

5.6 Limitations on Contributions

The amount of contributions made by any corporation which is a party to this
Plan shall not exceed the amount deemed to be deductible in computing the
taxable income of such corporation (taking into account all contributions under
the Pension Plan and all privileges and limitations of carry over and carry
forward as established by law) for the purpose of computing taxes on, or
measured by, income under the provisions of the Code or any other laws in effect
from time to time.

 

5.7 Rules Governing Matching Contributions and Participant After-Tax Deposits

 

(a) Notwithstanding any provisions of the Plan to the contrary, but subject to
section 4.7, the Actual Contribution Percentage of Highly Compensated
Participants for a Plan Year shall bear to the Actual Contribution Percentage
for all other Eligible Employees for the Plan Year a relationship that satisfies
either of the following tests:

 

  (i) The Actual Contribution Percentage for Highly Compensated Participants for
the Plan Year is not more than the Actual Contribution Percentage for all other
Eligible Employees for the Plan Year multiplied by 1.25; or

 

  (ii) The Actual Contribution Percentage for Highly Compensated Participants
for the Plan Year is not more than the Actual Contribution Percentage for all
other Eligible Employees for the Plan Year multiplied by two and the excess of
such Actual Contribution Percentage for the group of Highly Compensated
Participants over that of all such other Eligible Employees is not more than two
percentage points. If the Plan is aggregated with one or more plans for purposes
of satisfying section 410(b) of the Code (other than the average benefit
percentage test), then the foregoing tests shall be applied as if all such plans
were a single plan.

 

(b) If, at the end of any Plan Year, neither of the tests set forth in
subsection (a) is satisfied for such Plan Year, then the Matching Contributions
and after-tax deposits made for such Plan Year on behalf of Highly Compensated
Participants shall be reduced in the manner set forth in this subsection (b) to
the extent necessary to comply with one of the tests set forth in subsection
(a). Reductions pursuant to the preceding sentence shall be effected with
respect to Highly Compensated Participants pursuant to the following procedure:
The total dollar amount of excess Matching Contributions and after-tax deposits
shall be determined by reducing the amount of such Matching Contributions and
after-tax deposits to the extent necessary to cause the Actual Contribution
Percentage of the Highly Compensated Participant with the highest Actual
Contribution Percentage to equal the Actual Contribution Percentage of the
Highly Compensated Participant with the next highest Actual Contribution
Percentage, and repeating this process until one of the tests set forth in
subsection (a) is satisfied for such Plan Year. The aggregate dollar amount of
such excess Matching Contributions and after-tax deposits determined in
accordance with the preceding sentence shall then be distributed (or forfeited,
if applicable) to Highly Compensated Participants pursuant to subsection (c) on
the basis of the dollar amount of Matching Contributions and after-tax deposits
made by each Highly Compensated Participant, beginning with the Highly
Compensated Participant with the highest dollar amount of Matching Contributions
and after-tax deposits, until the total aggregate dollar amount of excess
Matching Contributions and after-tax deposits is distributed (or forfeited).

 

22



--------------------------------------------------------------------------------

(c) Deposits by Participants who are not Highly Compensated Participants to
their After-Tax Deposit Accounts and Matching Contributions made on account of
Participants who are not Highly Compensated Participants shall be valid and
shall not be affected by this section. The Unvested Portion of Matching
Contributions that is reduced pursuant to the preceding provisions of this
section for the Plan Year, adjusted for earnings, gains and losses allocable
thereto pursuant to section 401(m) of the Code for such Plan Year, shall be
forfeited and treated as a Forfeiture in accordance with section 5.5, and the
reduced after-tax deposits and the Vested Portion of such reduced Matching
Contributions, adjusted for earnings, gains and losses allocable thereto, shall
be paid directly to the applicable Participant. After-tax deposits shall be
reduced first. If after-tax deposits are not sufficient to satisfy the necessary
reduction, the Vested and Unvested Portions of the Matching Contribution Account
shall be reduced and forfeited, respectively, pro rata based upon the vested
percentage of the Participant’s Matching Contribution Account, to the extent
necessary to satisfy such reduction. The calculations, reductions, allocations,
forfeitures and payments required by this section shall be made by the Committee
with respect to a Plan Year at any time prior to the close of the following Plan
Year. For purposes of this subsection (c), allocable earnings, gains and losses
shall be determined under a reasonable, nondiscriminatory method that is used
consistently for all distributions to Participants and Forfeitures of Matching
Contributions for the Plan Year, and is used to allocate income to Participants’
accounts.

 

(d) If at any time during a Plan Year the Committee, in its sole discretion,
determines that neither of the tests set forth in subsection (a) of this section
5.7 may be met for such Plan Year, then:

 

  (i) The Committee shall have the unilateral right during the Plan Year to
require the prospective reduction, for the balance of the Plan Year, or any part
thereof, of the percentage of Salary of Highly Compensated Participants that may
be deposited on an after-tax basis. Such reductions shall be made to the extent
necessary, in the discretion of the Committee, to assure that one of the tests
set forth in subsection (a) of this section 5.7 shall be met for the Plan Year
and shall be based upon estimates made from data available to the Committee at
any time during the Plan Year.

 

  (ii) Reductions pursuant to (i) above shall be effected with respect to Highly
Compensated Participants pursuant to the following procedure: The Actual
Contribution Percentage of the Highly Compensated Participant with the highest
Actual Contribution Percentage shall be reduced to the extent necessary to cause
such Highly Compensated Participant’s Actual Contribution Percentage to equal
the Actual Contribution Percentage of the Highly Compensated Participant with
the next highest Actual Contribution Percentage. This process shall be repeated
to the extent necessary to assure that one of the tests set forth in subsection
(a) shall not be exceeded for such Plan Year.

 

(e) To the extent permitted, the limitations set forth in this section 5.7 shall
be adjusted in connection with contributions made pursuant to section 4.7.

 

5.8 Transfers from Former ESOP Plan

To enable the Former ESOP Plan to satisfy the investment diversification
requirement of Code section 401(a)(28)(B), prior to January 1, 2005 the Plan
accepted transfers of cash directly from an Eligible Employee’s account in the
Former ESOP Plan which were made to fulfill that requirement. The transferred
property was added to the Eligible Employee’s ESOP Contribution Account. The
Committee regulated the making of transfers in accordance with uniform and
nondiscriminatory rules. An Eligible Employee who made such a transfer but who
was not otherwise a Participant in the Plan was considered as a Participant
solely for purposes of his or her ESOP Contribution Account.

 

23



--------------------------------------------------------------------------------

Effective January 1, 2005, all of the balances in the Former ESOP Plan were
transferred to this Plan and credited to a Member’s Former ESOP Account.
Accordingly, on or after such date, no additional amounts shall be transferred
from the Former ESOP Account to the ESOP Contribution Account. A Member’s Former
ESOP Account was initially invested in the Former ESOP Northern Trust Stock Fund
and thereafter may be invested in any Investment Fund offered under the Plan.

 

5.9 Change in Control

 

(a) Notwithstanding anything contained herein to the contrary, during any Plan
Year beginning on or after January 1, 2010 in which there occurs a Change in
Control (as hereinafter defined), the Company shall make a contingent Matching
Contribution to the Matching Contribution Account of each Participant who is
eligible to receive a contingent Matching Contribution pursuant to the terms of
section 5.1(b) (or who would be eligible to receive a contingent Matching
Contribution under section 5.1(b) if the date of the Change in Control were
substituted for December 31 under that section), provided, however, that
(i) such contingent Matching Contribution will be made with respect to the
Participant’s Matchable Participant Deposits made prior to the date of such
Change in Control, (ii) such contingent Matching Contribution shall be
calculated assuming that Northern Trust Corporation would attain its earnings
goal for the Plan Year in which the Change in Control occurs, and (iii) the
amount of any contingent Matching Contribution to which the Participant becomes
entitled pursuant to the provisions of this Article 5 (without giving effect to
this section 5.9) shall be reduced (but not below zero) by the amount of any
contingent Matching Contribution made pursuant to this section 5.9. As of the
date of the Change in Control, the Company shall also make a true-up Matching
Contribution under section 5.1(a) to the Matching Contribution Account of each
eligible Member. Upon the occurrence of a Change in Control, each Participant
and Inactive Participant shall become fully vested in the balance of his or her
Account. Any amounts credited to any such Account following such Change in
Control shall also be fully vested.

 

(b) For purposes of this section 5.9, a “Change in Control” shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Northern Trust Corporation (the “Corporation”) (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Corporation or its affiliates) representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (3) below; or

(2) The election to the Board of Directors of the Corporation, without the
recommendation or approval of two thirds of the incumbent Board of Directors of
the Corporation, of the lesser of: (A) three directors; or (B) directors
constituting a majority of the number of directors of the Corporation then in
office, provided, however, that directors whose initial assumption of office is
in connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation will not be considered as incumbent members of the Board of
Directors of the Corporation for purposes of this section; or

(3) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other company, other
than (i) a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), at least
60% of the combined voting power of the securities of the

 

24



--------------------------------------------------------------------------------

Corporation or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its Affiliates) representing 20% or more of the combined
voting power of the Corporation’s then outstanding securities; or

(4) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets to an entity, at least 60% of
the combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale.

 

(c) Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.

 

(d) For purposes of this section 5.9 the following definitions shall apply:

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act; “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities with respect to which such Person has
properly filed a Form 13-G; “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the
Corporation or any of its Affiliates, (ii) a trustee or other fiduciary holding
securities under an employee benefits plan of the Corporation or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.

 

25



--------------------------------------------------------------------------------

Article VI. Investment Funds

 

6.1 Investment Funds

The Investment Committee shall designate one or more Investment Funds for the
investment of Members’ and Beneficiaries’ Accounts, as set forth in Schedule B.
At the Investment Committee’s discretion, any or all of the Investment Funds may
consist of one or more mutual funds or other commingled or collective investment
funds selected by the Investment Committee from time to time. Such mutual funds,
commingled funds or collective funds may include funds from which The Northern
Trust Company receives fees for providing investment adviser, transfer agent,
custodial, or other services. Notwithstanding any other provision of this Plan,
investments in a mutual fund or commingled fund may be subject to charges, fees,
withdrawal or other restrictions imposed by such fund.

The Investment Committee may select other investment funds, in addition to or in
lieu of, the Investment Funds set forth in Schedule B. Such other funds shall be
included within the terms “Funds” or “Investment Funds” hereunder as if
specified in Schedule B.

The Company shall have the authority to engage, appoint, retain and terminate a
provider or providers as an investment advisor and/or investment manager to
provide investment advice and/or investment management services directly to some
or all Members. The Company shall be a named fiduciary for purposes of ERISA
with respect to such authority. Such Company authority shall be separate from
and shall not supersede or affect the investment responsibilities specifically
allocated to the Investment Committee under the Plan and Thrift Trust. If the
Company has engaged such a provider or providers to provide investment advice
and/or investment management services directly to some or all Members, and if a
Member elects to use the investment advice and/or investment management services
provided by any such provider, then the Member shall be a named fiduciary for
purposes of ERISA with respect to investments made pursuant to such investment
advice and/or investment management services, and the fees and expenses charged
by such provider for those services shall be paid from the Member’s Account
pursuant to administrative procedures established for that purpose.

 

6.2 Administration of Funds

Each of the Investment Funds shall be invested without distinction between
principal and income. Pending payment of costs, expenses and anticipated
benefits, or acquisition of permanent investments, the Trustee may hold any
portion of any of the Investment Funds in money market instruments (or in a
collective investment fund or registered investment company composed primarily
of such investments).

 

6.3 Selection of and Transfers Between Investment Funds

 

(a) Subject to sections 6.1 and 6.4, contributions to a Member’s Account shall
be invested as follows:

 

  (i) Contributions to the Member’s After-Tax Deposit Account, Before-Tax
Deposit Account, Matching Contribution Account and Acquired Company Prior Plan
Account shall be invested in specified multiples of one percent in any one or
more of the Investment Funds, as directed by the Member, with the same election
applying to contributions to all such Accounts.

 

  (ii) Contributions to the Member’s Profit Sharing Contribution Account were
initially invested in the Northern Trust Stock Fund and thereafter may be
invested as directed by the Member.

 

  (iii) Contributions to the Member’s ESOP Contribution Account were invested in
specified multiples of one percent in any one or more of the Investment Funds,
as directed by the Member. No contributions shall be made to the Member’s ESOP
Contribution Account for Plan Years beginning on and after January 1, 2005.

 

26



--------------------------------------------------------------------------------

  (iv) Contributions to the Member’s Former ESOP Account were initially invested
in the Former ESOP Northern Trust Stock Fund. Such Former ESOP Account may
invested as directed by the Member. Any repayments made by a rehired Employee
under section 3.3(d) that are deposited in the Former ESOP Account shall be
initially invested in the Stable Asset Fund, and thereafter may be invested as
directed by the Member.

 

  (v) Contributions to the Member’s Rollover Deposit Account shall be initially
invested in the Stable Asset Fund, and thereafter may be invested as directed by
the Member.

 

(b) Subject to sections 6.1 and 6.4, each Member and Beneficiary shall have the
right to direct that all or any portion of his or her Account which is invested
in any one or more of the Investment Funds shall be transferred to one or more
of the other Investment Funds, with the same election applying to all separate
accounts included in the Account; provided, however, in no event may a Member
elect to transfer amounts from another Investment Fund under the Plan into the
Former ESOP Northern Trust Stock Fund.

Directions under this section 6.3 shall be in such written, electronic or other
form as the Committee shall determine, and shall be made on or before such
reasonable and nondiscriminatory deadlines as the Committee establishes.

 

(c) The Plan is intended to comply with the provisions of section 404(c) of
ERISA. The Plan’s fiduciaries may be relieved of liability for any losses which
are the direct and necessary result of the investment instructions given by the
Member or Beneficiary. A Member or Beneficiary shall be a “named fiduciary”
under ERISA to the extent of the Member’s or Beneficiary’s authority to invest,
vote, tender or exchange Company Stock: (1) allocated to the Member’s or
Beneficiary’s Account; (2) with respect to the Member’s or Beneficiary’s
proportionate share of any unallocated Company Stock held by the Trustee; or
(3) to the extent such Member’s or Beneficiary’s voting directions shall affect
the voting of any Company Stock allocated to the accounts of other Members and
Beneficiaries for which the Trustee does not receive timely directions.

 

6.4 Restrictions on Investment Activity

 

(a) Notwithstanding any other provision of the Plan, the following restrictions
shall apply during the applicable Restricted Trading Periods (as defined below)
in accordance with Northern Trust Corporation’s Statement of Confidential
Information and Securities Trading (the “Trading Policy”):

 

  (i) Any Salary Reduction Agreement pursuant to sections 4.1 or 4.2 that
affects or involves an investment in the Northern Trust Stock Fund will take
effect beginning with the first paydate after such Restricted Trading Period
ends.

 

  (ii) All future investment election changes pursuant to section 6.3(a) that
affect or involve an investment in the Northern Trust Stock Fund will take
effect beginning with the first paydate after such Restricted Trading Period
ends.

 

  (iii) No transfers of existing Account balances to or from the Northern Trust
Stock Fund or from the Former ESOP Northern Trust Stock Fund pursuant to section
6.3(b) will be permitted during such Restricted Trading Period.

 

  (iv) Loans and withdrawals requested during such Restricted Trading Period
will be limited to funds that are not invested in the Northern Trust Stock Fund
or Former ESOP Northern Trust Stock Fund.

 

27



--------------------------------------------------------------------------------

  (v) Any distribution under Article IX that includes funds invested in the
Northern Trust Stock Fund or Former ESOP Northern Trust Stock Fund can only be
elected (or paid, for distributions of small amounts pursuant to section 9.7 for
which no election is required) after such Restricted Trading Period ends.

 

  (vi) No purchase, sale or resale of Company Stock, including reinvestment in
Company Stock of dividends paid on Company Stock pursuant to section 6.7, may be
made during such Restricted Trading Period.

 

  (vii) No election, pursuant to section 6.7, to receive a cash payment of the
dividends paid on Company Stock or to have those dividends reinvested in Company
Stock may be made during such Restricted Trading Period.

 

  (viii) The Company’s General Counsel may impose restrictions similar to those
described above, upon some or all Members or Beneficiaries, at any other time
designated by the General Counsel, if the General Counsel determines that such
action is appropriate in the circumstances under securities laws or other
applicable law.

 

  (ix) Notwithstanding the restrictions described above, investment and trading
activities by the Trustee or other Plan fiduciaries with respect to the common
stock of Northern Trust Corporation, shall be permitted during a Restricted
Trading Period in accordance with the terms of an approved SEC Rule 10b5-1
trading plan.

 

  (x) The term “Restricted Trading Period” means:

 

  (A) For those Members who are Directors and Policy Committee members (as
described in the Trading Policy), certain other senior officers of the Company
or any Affiliate, certain Business Unit financial officers, and certain members
of the Company’s (or any Affiliate’s) Controller’s Department, Investor
Relations, and the Treasury Department (or any other Member identified in the
Trading Policy from time to time as being subject to a ‘narrow trading window’),
the period starting at the beginning of the fourth business day in February,
May, August and November of each Plan Year and concluding at the end of the
first full business day following the quarter’s end earnings announcement; and

 

  (B) For all other Members and Beneficiaries, the period that begins at the
beginning of the fifth business day before the close of the quarter or the Plan
Year (counting the last business day as the fifth day) and that concludes at the
end of the first full business day after the day on which the Northern Trust
Corporation’s financial report for the quarter or year is publicly released.

 

(b) Notwithstanding any other provision of the Plan, the following restrictions
shall apply with respect to transfers to or from any Investment Fund under the
Plan, other than transfers to or from the Stable Asset Fund:

 

  (i) Such transfers are restricted to no more than 2 round-trip transfers per
calendar quarter.

 

  (ii) There must be at least 7 calendar days between any transfer out of an
Investment Fund and any subsequent transfer into such Investment Fund.

 

28



--------------------------------------------------------------------------------

  (iii) Once a Member has made 2 round-trip transfers in a calendar quarter with
respect to an Investment Fund, amounts may be only transferred out of such
Investment Fund and no additional amounts may be transferred into to such
Investment Fund during such calendar quarter.

A “round-trip” transfer means a redemption or exchange out of an Investment Fund
followed by a purchase or exchange into such Investment Fund.

 

6.5 Voting Rights; Tender Offers

 

(a) Each Member and Beneficiary having an interest in the Northern Trust Stock
Fund or the Former ESOP Northern Trust Stock Fund shall have the right to direct
the manner in which the Trustee shall vote the Company Stock held in such Funds
equivalent to his or her Proportionate Interest therein.

 

(b) In the event of a Tender Offer for Company Stock, each Member and
Beneficiary having an interest in the Northern Trust Stock Fund or Former ESOP
Northern Trust Stock Fund shall have the right to direct whether the Trustee
will (1) tender Company Stock in such Funds equivalent to his or her
Proportionate Interest therein and (2) withdraw such Company Stock from the
depository into which it is tendered pursuant to such direction.

 

(c) Subject to sections 14.7 and 14.8 of the Plan and Part 4 of Title I of
ERISA, the Trustee shall vote, tender, or withdraw from the depository into
which tendered, Company Stock in the Northern Trust Stock Fund and Former ESOP
Northern Trust Stock Fund in accordance with directions received from Members
and Beneficiaries within the time periods set forth below and the Trustee shall
have no discretion in such matter. Subject to subsection (e) below, the Trustee
shall vote allocated shares of Company Stock for which it has not received
timely directions from Members and Beneficiaries and unallocated shares of
Company Stock in the same proportion as directed shares are voted and shall have
no discretion in such matter except as otherwise provided in accordance with
ERISA.

 

(d) As soon as possible prior to each stockholders meeting of Northern Trust
Corporation (the “Corporation”), the Corporation shall provide each Member and
Beneficiary entitled under this section to direct the voting of Company Stock
with notice of such meeting and of those matters which at the time of the
mailing of such notice are expected to be presented at such meeting for action
by holders of Company Stock. Such notice shall be accompanied by an appropriate
form with which the Member or Beneficiary may direct the manner of voting on
such matters, or instructions regarding electronic or telephonic voting of the
Company Stock. If directions on such matters are received by the Trustee (or by
a tabulating agent appointed to act for that purpose) from any such Member or
Beneficiary by the date specified in the meeting notice provided to such Member
or Beneficiary, the Trustee shall vote such Member’s or Beneficiary’s
Proportionate Interest in accordance with the directions received from such
Member or Beneficiary.

 

(e)

If any person makes a Tender Offer for shares of Company Stock which includes
shares of Company Stock held in the Northern Trust Stock Fund or Former ESOP
Northern Trust Stock Fund, the Corporation shall promptly notify each Member and
Beneficiary having an interest in the Northern Trust Stock Fund or Former ESOP
Northern Trust Stock Fund: (1) that a Tender Offer for shares of Company Stock
has been commenced, (2) of the identity of the tender offeror, (3) of such other
information as the Corporation deems appropriate to enable the Member or
Beneficiary to make an independent decision with respect to the tendering of
such Company Stock, (4) that the Member or Beneficiary has the right to direct
whether his or her Proportionate Interest will be tendered, and (5) that Company
Stock constituting the Member’s or Beneficiary’s Proportionate Interest will not
be tendered except to the extent that a direction to tender has been received by
the Trustee (or by a tabulating agent appointed for that purpose) from such
Member or Beneficiary no later than the date

 

29



--------------------------------------------------------------------------------

 

specified in the Tender Offer notice provided to each Member and Beneficiary.
Such notice will be accompanied by an appropriate form with which the Member or
Beneficiary may direct the Trustee whether to tender his or her Proportionate
Interest, or instructions regarding electronic or telephonic direction with
respect to the tender of such Proportionate Interest. If such written,
electronic or telephonic direction is received by the Trustee (or by a
tabulating agent appointed for that purpose) prior to such date, the Trustee
shall tender, or not tender, such Member’s or Beneficiary’s Proportionate
Interest in accordance with such directions. The instructions received by the
Trustee from Members and Beneficiaries shall be held by the Trustee in
confidence and shall not be divulged or released to any person, including
officers or employees of the Company or any Affiliate. A Member’s or
Beneficiary’s direction to tender or not tender may be revoked by a subsequent
direction received by the Trustee (or the tabulating agent) from such Member or
Beneficiary on or before the date specified in the Tender Offer notice provided
to each Member or Beneficiary, but all directions shall become irrevocable on
such date. After shares of Company Stock have been tendered pursuant to this
section, the proceeds of the Trust’s sale of such Company Stock pursuant to the
Tender Offer attributable to each Member and Beneficiary who directed the tender
of his or her Proportionate Interest shall be separately accounted for in the
Northern Trust Stock Fund and Former ESOP Northern Trust Stock Fund, as
applicable. As soon as practicable after consummation of the sale of such
Company Stock thereunder, the directing Member’s or Beneficiary’s interest in
the Northern Trust Stock Fund and Former ESOP Northern Trust Stock Fund, as
applicable, will be debited with the proceeds of such sale, and as of the end of
the Valuation Period that interest shall be transferred to the Stable Asset
Fund.

 

(f) If shares of Company Stock have been tendered in a Tender Offer by the
Trustee pursuant to the direction of a Member or Beneficiary, and if withdrawal
rights arise pursuant to (1) the terms of such Tender Offer, (2) any statute or
regulation promulgated thereunder, or (3) a court order, the Corporation shall
promptly notify any Member or Beneficiary who made such a direction that he or
she has the right to direct the withdrawal of the shares of Company Stock
tendered pursuant to his or her direction from the depository into which such
shares have been tendered. The Corporation will provide such Member or
Beneficiary with an appropriate form with which he or she may direct the Trustee
(or the tabulating agent) to withdraw such shares, or instructions regarding
electronic or telephonic direction with respect to the withdrawal of such
shares. In the event the Trustee receives any such written, electronic or
telephonic direction within sufficient time to act, it shall withdraw such
shares of Company Stock.

 

(g) Definitions.

 

  (1) The “Proportionate Interest” of a Member or Beneficiary is the number of
shares of Company Stock determined by multiplying the total number of shares of
Company Stock held in the Northern Trust Stock Fund and Former ESOP Northern
Trust Stock Fund by a fraction, the numerator of which is the Member’s or
Beneficiary’s interest in the Northern Trust Stock Fund and Former ESOP Northern
Trust Stock Fund and the denominator of which is the entire balance of the
Northern Trust Stock Fund and Former ESOP Northern Trust Stock Fund. All
determinations made pursuant to the preceding sentence shall be as of the first
day of the Valuation Period which includes (A) in the case of the voting of
Company Stock, the record date for the applicable meeting and (B) in the case of
a Tender Offer for Company Stock, the date on which the Tender Offer was
announced.

 

  (2) A “Tender Offer” is a tender offer for, or a request for or invitation for
tenders of, stock within the meaning of section 14(d) of the Securities Exchange
Act of 1934 and applicable rules, regulations, and case law thereunder.

 

30



--------------------------------------------------------------------------------

6.6 Individual Accounts

The Committee will maintain or cause to be maintained individual accounts of the
interests of Members and Beneficiaries in several Investment Funds, showing
separately interests resulting from the deposits of Members and from
contributions made by the Company and Participating Employers on their behalf.
Each Investment Fund may be invested as a single fund, however, without
segregation of Fund assets to the individual accounts of Members and
Beneficiaries.

 

6.7 Dividends

Effective March 1, 2002, in accordance with an election made on or after such
date by a Member or Beneficiary, any cash dividend received by the Trustee on
Company Stock allocated to the Account of such Member or Beneficiary in the
Northern Trust Stock Fund as the TIP ESOP as of the record date for such
dividend shall be either paid to such Member or Beneficiary in cash or shall be
reinvested in Company Stock, which Company Stock shall be part of the TIP ESOP.
In accordance with a Member’s or Beneficiary’s election in effect on or after
January 1, 2005, any cash dividend received by the Trustee on Company Stock
allocated to such Member or Beneficiary under the Former ESOP Northern Trust
Stock Fund as the Former ESOP as of the record date for such dividend shall be
either paid to such Member or Beneficiary in cash or shall be reinvested in
Company Stock, which Company Stock shall be part of the Former ESOP. Such
elections shall be in such written, electronic or other form, as the Committee
shall determine. A Member or Beneficiary may make separate elections with
respect to dividends payable with respect to the TIP ESOP and Former ESOP. A
Member’s or Beneficiary’s dividend election under the Former ESOP Plan in effect
immediately prior to January 1, 2005 shall remain in effect under this Plan for
dividends payable with respect to such Member’s or Beneficiary’s allocable
shares of Company Stock in the Former ESOP Northern Trust Stock Fund, until
subsequently changed by the Member or Beneficiary. Once a Member or Beneficiary
has made an election either to receive a cash payment of dividends on Company
Stock in the TIP ESOP and/or Former ESOP or to have such dividends reinvested in
Company Stock, the election will remain in effect until it is subsequently
changed by the Member or Beneficiary. A Member or Beneficiary may change the
elections at any time, and the election that is in effect on the record date for
any dividend paid with respect to the TIP ESOP or Former ESOP will determine
whether such dividends will be paid in cash to the Member or Beneficiary or
reinvested in Company Stock. If a Member or Beneficiary does not make an
election with respect to his or her TIP ESOP dividends or Former ESOP dividends
pursuant to this section 6.7, then (a) the dividends on Company Stock in such
Member’s or Beneficiary’s Account in the TIP ESOP will be reinvested in Company
Stock, which Company Stock shall be part of the TIP ESOP, (b) if the Member
first became a participant in the Former ESOP Plan prior to January 1, 2002, the
dividends payable with respect to the Former ESOP will be paid in cash to such
Member or Beneficiary, and (c) if the Member first became a participant in the
Former ESOP Plan on or after January 1, 2002, the dividends payable with respect
to the Former ESOP will automatically be reinvested in Company Stock, which
Company Stock shall be part of the Former ESOP.

If a Member or Beneficiary has elected to receive a cash payment of the
dividends received by the Trustee on Company Stock allocated to his or her
Account in accordance with this section 6.7, such payment shall be made no later
than 90 days after the end of the Plan Year in which the dividend is received by
the Trustee. The cash dividends that are received by the Trustee and are being
held in the Plan pending the cash payment to a Member or Beneficiary pursuant to
his or her election will be invested in the Northern Trust Collective Short Term
Investment Fund or in such other short-term investment vehicle as the Committee
designates for this purpose. Any such payment of cash dividends on shares of
Company Stock shall be accounted for as if the Member or Beneficiary receiving
such dividends were the direct owner of such shares of Company Stock. Any
dividends to be paid in cash that are allocated to a Member’s Account on the
date of his or her death shall be paid to the Member’s Beneficiary.

 

31



--------------------------------------------------------------------------------

If a Member or Beneficiary has elected to have the dividends received by the
Trustee on Company Stock allocated to his or her Account reinvested in Company
Stock, in accordance with this section 6.7, such reinvestment shall occur within
a reasonable period after the end of the calendar quarter in which such
dividends were received by the Trustee.

All elections, investments and reinvestments made pursuant to this section 6.7
shall be subject to the limitations of section 6.4(a).

 

32



--------------------------------------------------------------------------------

Article VII. Valuation and Adjustments

 

7.1 Valuation and Adjustments

As of each Valuation Date, the value of each Account shall be determined in the
following manner:

 

(a) As soon as practicable after each Valuation Date, the fair market value of
the assets of each of the Investment Funds, net of fees chargeable, shall be
determined as of the Valuation Date.

 

(b) Each Account in an Investment Fund shall be adjusted by multiplying it by a
fraction, the numerator of which is the fair market value of such Fund as of the
Valuation Date, and the denominator of which is the sum of (1) the adjusted
value of the Fund on the last Valuation Date determined as provided in
subsection (d) and (2) the aggregate amount of all Members’ deposits and loan
payments and Company and Participating Employer contributions during the
Valuation Period beginning after the last Valuation Date.

 

(c) Following the adjustment of each Account in an Investment Fund pursuant to
subsection (b), the benefits and withdrawals distributable, loans granted, and
amounts transferable from the Fund as of the Valuation Date shall be paid to the
Members and Beneficiaries entitled thereto, and such amounts transferable to
other Investment Funds shall be deposited in such Funds.

 

(d) The amount of benefits and withdrawals distributed, loans disbursed, and
amounts transferred from each Investment Fund as of the Valuation Date shall be
deducted from, and the amount of transfers to such Fund as of the Valuation Date
shall be added to, the fair market value of such Fund as of the Valuation Date,
and the resulting figure shall be recorded as the adjusted value of such
Investment Fund on the Valuation Date.

 

33



--------------------------------------------------------------------------------

Article VIII. Benefits

 

8.1 Normal Retirement Date, Pension, Disability

Each Member who—

 

(a) terminates service with the Company and all Affiliates after attaining his
or her Normal Retirement Date.

 

(b) terminates service with the Company and all Affiliates after reaching his or
her Early Retirement Age under the Pension Plan,

 

(c) is absent from employment by reason of disability for a continuous period of
12 months.

 

(d) is entitled to receive a benefit payable prior to death (a “living benefit”)
under the terms of the Company’s Non-Contributory Life Insurance Plan (or would
be entitled to a living benefit, as determined by the Committee, if the Member
participated in such Life Insurance Plan), or

 

(e) has a Permanent Disability, provided that some portion of the Member’s
Account is attributable to participation in the Plan on or before August 1,
1998,

shall be entitled to receive a 100% vested benefit equal to the value of the sum
of his or her After-Tax Deposit Account, Before-Tax Deposit Account, Profit
Sharing Contribution Account, Former ESOP Account, Rollover Deposit Account,
ESOP Contribution Account, Basic Contribution Account, Matching Contribution
Account and Acquired Company Prior Plan Account, adjusted as provided in section
7.1 (and reduced by any security interest held by the Plan by reason of a loan
outstanding to the Member unless such loan is repaid pursuant to Section 8.9(e))
and also any Profit Sharing Contribution made to the Member for the Plan Year in
which one of the events listed in (a) through (e) above occurs.

 

8.2 Death

If a Member dies, his or her Beneficiary shall be entitled to receive a 100%
vested benefit equal to the value of the sum of the deceased Member’s After-Tax
Deposit Account, Before-Tax Deposit Account, Profit Sharing Contribution
Account, Former ESOP Account, Rollover Deposit Account, ESOP Contribution
Account, Basic Contribution Account, Matching Contribution Account, and Acquired
Company Prior Plan Account (and reduced by any security interest held by the
Plan by reason of a loan outstanding to the Member unless such loan is repaid
pursuant to section 8.9(e)) as of the Valuation Date upon which his or her
participation terminates in accordance with section 3.2, and also any Profit
Sharing Contribution for the Plan Year in which his or her participation
terminates as provided in section 5.4.

Subject to section 2.1(k), the Member may designate a different Beneficiary or
Beneficiaries for all or a specific portion of the Member’s Account. If the
Member is married and designates someone other than his or her Spouse as
Beneficiary, the Members’ Spouse must consent to such designation, prior to the
Member’s death, in writing. Such consent must acknowledge the effect of such an
election, the identity of the Beneficiary, including any class of Beneficiaries
and contingent Beneficiaries, and the consent must be witnessed by a Plan
representative or a notary public. The Member may not subsequently change the
method of distribution elected by the Member or the designation of his
Beneficiary unless his Spouse consents to the new election or designation in
accordance with the requirements set forth in the preceding sentence. Any such
consent shall only be effective with respect to the specific Spouse. A surviving
Spouse’s consent shall be irrevocable. If a married Member dies, and there is a
Beneficiary designation as to which the Member’s surviving Spouse has not
consented as provided above, then the distribution under this section 8.2 shall
be made to the Member’s surviving Spouse in a lump sum.

 

34



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the consent of a Member’s surviving Spouse shall
not be required if the Member establishes to the satisfaction of the Committee
that consent may not be obtained because there is no surviving Spouse, the
surviving Spouse cannot be located, or because of such other circumstances as
the Secretary of the Treasury may prescribe by regulations.

 

8.3 Termination of Service

Each Member whose service with the Company terminates for any reason, voluntary
or involuntary, other than those enumerated in sections 8.1 and 8.2, shall be
entitled to receive a benefit equal to the value of the sum of his or her
After-Tax Deposit Account, Before-Tax Deposit Account, Rollover Deposit Account,
ESOP Contribution Account, Basic Contribution Account, and the Vested Portion of
his or her Matching Contribution Account, Profit Sharing Contribution Account,
Former ESOP Account and Acquired Company Prior Plan Account (and reduced by any
security interest held by the Plan by reason of a loan outstanding to the Member
unless such loan is repaid pursuant to section 8.9(e)) as of the Valuation Date
upon which his or her participation terminates as provided in section 3.2. The
Unvested Portion of the Member’s Matching Contribution Account, Profit Sharing
Account, Former ESOP Account and Acquired Company Prior Plan Account shall be
forfeited at the end of the month in which the Member incurs a Break in Service.
If any portion of a Member’s Former ESOP Account consists of shares of Company
Stock released from the suspense account under the Former ESOP, the shares
released from the suspense account shall be included in the Member’s Unvested
Portion only after all other shares of Company Stock in the Former ESOP Account
have been included in such Unvested Portion.

 

8.4 Deemed Cashout

If a Member has no vested interest in his or her Matching Contribution Account,
Profit Sharing Contribution Account, Former ESOP Account or Acquired Company
Prior Plan Account balance when his or her employment with the Company and all
Affiliates terminates, such Member will be treated as having received a Deemed
Cashout of the Member’s Matching Contribution Account, Profit Sharing
Contribution Account, Former ESOP Account or Acquired Company Prior Plan Account
balance as of the date following the date on which the Plan is notified of such
employment termination, and such balance will be treated as forfeited on such
date. “Deemed Cashout” means a distribution of zero dollars representing the
Member’s entire Matching Contribution Account, Profit Sharing Contribution
Account, Former ESOP Account or Acquired Company Prior Plan Account balance. If
the Member is reemployed with the Company or any Affiliate before such Member
has incurred five (5) consecutive One-Year Breaks in Service, the amount
forfeited will be restored to the Member’s Account balance.

 

8.5 Restrictions on Mandatory Distributions

If a Member who is under 65 years of age is entitled to receive a benefit under
section 8.1 or 8.3 and if the aggregate value of the Member’s Account in the
Plan is greater than $1,000, the benefit may not be distributed to the Member
without his or her written consent. Such written consent shall be made in a form
deemed acceptable by the Committee. If the Member does not so consent, his or
her benefit shall not be distributed until the Member requests a total
distribution, attains 65 years of age, or dies, whichever occurs first. During
that period of time the Member’s benefit shall be treated as are the Accounts of
continuing Members, except that (i) no additions to such Account may be made,
and (ii) the Member may not exercise the rights granted under sections 8.7, 8.8,
and, except as otherwise provided, section 8.9 of the Plan. Once the Member
requests a distribution, such distribution shall be made as soon as reasonably
practicable in accordance with reasonable procedures established by the
Committee.

 

35



--------------------------------------------------------------------------------

Distribution may commence less than thirty (30) days after the notice required
under section 1.411(a)-11(c) of the Treasury regulations is given, provided
that:

 

(a) the Committee clearly informs the Member that the Member has a right to a
period of at least thirty (30) days after receiving the notice to consider the
decision of whether to elect a distribution, and

 

(b) the Member, after receiving the notice, affirmatively elects a distribution.

 

8.6 Required Distributions

The Plan shall be administered in accordance with all applicable requirements of
sections 401(a)(9) and 401(a)(14) of the Code, including the minimum
distribution incidental death benefit requirement of Code section 401(a)(9)(G),
and Treas. Reg. §§1.401(a)(9)-2 through 1.401(a)(9)-9. Accordingly, the
following provisions shall apply and supercede any provision of the Plan to the
contrary.

 

(a) Notwithstanding the provisions of section 8.5, distribution of each Member’s
Account must commence not later than 60 days after the last day of the Plan Year
in which the last of the following events occurs:

 

  (1) the Member reaches his or her Normal Retirement Date.

 

  (2) the tenth anniversary of the date on which the Member commenced
participation in the Plan; or

 

  (3) the Member’s employment with the Company and all Affiliates terminates.

 

(b) Notwithstanding anything to the contrary contained elsewhere in the Plan–

 

  (1) A Member’s benefits under the Plan will–

 

  (A) be distributed to him or her not later than the Required Distribution Date
(as defined in paragraph (3)), or

 

  (B) be distributed commencing not later than the Required Distribution Date in
accordance with regulations prescribed by the Secretary of the Treasury over a
period not extending beyond the life expectancy of the Member or the life
expectancy of the Member and the Member’s Beneficiary.

 

  (2) Payments on death—

 

  (A) If the Member dies after distribution has commenced pursuant to
paragraph (1)(B) but before the Member’s entire interest in the Plan has been
distributed to him or her, then the remaining portion of that interest will be
distributed at least as rapidly as under the method of distribution being used
under paragraph (1)(B) at the date of the Member’s death.

 

  (B) If the Member dies before distribution has commenced pursuant to
paragraph (1)(B), then, except as provided in paragraphs (2)(C) and (2)(D), the
Member’s entire interest in the Plan will be distributed no later than
December 31 of the calendar year containing the fifth anniversary of the
Member’s death.

 

36



--------------------------------------------------------------------------------

  (C) Notwithstanding the provisions of paragraph (2)(B), if the Member dies
before distribution has commenced pursuant to paragraph (1)(B) and if any
portion of the Member’s interest in the Plan is payable (i) to or for the
benefit of a Beneficiary, (ii) in accordance with regulations prescribed by the
Secretary of the Treasury over a period not extending beyond the life expectancy
of the Beneficiary, and (iii) beginning not later than the December 31 of the
calendar year following the calendar year in which the Member died or such later
date as the Secretary of the Treasury may prescribe by regulations, then the
portion referred to in this paragraph (2)(C) shall be treated as distributed on
the date on which such distribution begins.

 

  (D) Notwithstanding the provisions of paragraphs (2)(B) and (2)(C), if the
Beneficiary, referred to in paragraph (2)(C) is the Spouse of the Member, then—

 

  (i) the date on which the distributions are required to begin under
paragraph (2)(C)(iii) of this section shall not be earlier than the date on
which the Member would have attained age 70-1/2, and

 

  (ii) if the Spouse dies before the distributions to that Spouse begin, then
this paragraph (2)(D) shall be applied as if the surviving Spouse were the
Member.

 

  (3) For purposes of subsection (b)(1), the Required Distribution Date means
April 1 of the calendar year in which occurs the later of (A) the Member’s
attainment of age seventy and one-half (70-1/2), or (B) the Member’s retirement
(within the meaning of Code section 401(a)(9)), unless the Member is a Five
Percent Owner (as defined in section 416(i) of the Code) with respect to the
Plan Year during which the Member attains age 70-1/2, in which case clause
(B) shall not apply. Effective March 1, 1997, with respect to a Member who
incurred a Required Distribution Date prior to January 1, 1997, under the terms
of the Plan as then in effect, any distributions under subsection (b)(1)(B)
shall be discontinued until required under the foregoing rules of this
paragraph (3).

 

  (4) A Member may not elect a form of distribution pursuant to paragraph
(1) providing payments to a Beneficiary who is other than the Member’s Spouse
unless the actuarial value of the payments expected to be paid to the Member is
more than 50 percent of the actuarial value of the total payments expected to be
paid under such form of distribution.

 

8.7 Withdrawals as of Right

Subject to the limitations hereinafter in this section 8.7 provided, a
Participant shall have the right to make a withdrawal by setting forth the
amount he or she desires to withdraw in a notice to the Committee. Amounts
withdrawn shall be paid to the Participant as soon as reasonably practicable
after the Valuation Date, without interest. Except as otherwise provided in
subsection (c) below, to make a withdrawal, the Participant must be in the
service of the Company or an Affiliate when the withdrawal is made. The
withdrawal election shall be in such written, electronic, or other form as the
Committee shall determine.

 

(a) Withdrawals Over Age 59-1/2. A Participant who is 59-1/2 years of age or
older as of a Valuation Date shall be entitled to withdraw as of right any part
or all of the vested amounts in his or her Plan Accounts listed below, in the
order designated:

 

  (1) After-Tax Deposit Account,

 

  (2) Rollover Deposit Account (first from any after-tax amounts),

 

37



--------------------------------------------------------------------------------

  (3) ESOP Contribution Account,

 

  (4) Vested Portion of Matching Contribution Account,

 

  (5) Vested Portion of Profit Sharing Contribution Account,

 

  (6) Vested Portion of Acquired Company Prior Plan Account,

 

  (7) Basic Contribution Account,

 

  (8) Before-Tax Deposit Account, and

 

  (9) Former ESOP Account.

 

(b) Withdrawals Under Age 59-1/2. A Participant who is under 59-1/2 years of age
as of a Valuation Date may make withdrawals from his or her Plan Account as
follows, in the order designated:

 

  (1) A Participant shall be entitled to withdraw as of right from his or her
After-Tax Deposit Account an amount equal to the value of his or her After-Tax
Deposit Account on such Valuation Date; provided, however, except as otherwise
provided in subsection (7) of this section 8.7(b), a Participant’s deposits to
such Account which were or could have been the basis of deposits to the
Participant’s Matching Contribution Account may only be withdrawn if the
Participant has five years of participation in the Plan. If a Participant makes
deposits to both his or her After-Tax Deposit Account and Before-Tax Deposit
Account in a Valuation Period, the deposits to the Before-Tax Deposit Account
shall be deemed to be the basis of deposits to the Participant’s Matching
Contribution Account before the deposits to the After-Tax Deposit Account are so
considered, except as otherwise provided in subsection (7) of this section
8.7(b).

 

  (2) A Participant shall be entitled to withdraw as of right from his or her
Rollover Deposit Account an amount equal to the value of his or her Rollover
Deposit Account on such Valuation Date.

 

  (3) A Participant who has five years of participation in the Plan shall be
entitled to withdraw as of right from his or her ESOP Contribution Account an
amount equal to the value of his or her ESOP Contribution Account on such
Valuation Date, except as otherwise provided in subsection (7) of this section
8.7(b).

 

  (4) A Participant who has five years of participation in the Plan shall be
entitled to withdraw as of right from his or her Matching Contribution Account
an amount equal to the value of such Matching Contribution Account as of such
Valuation Date, adjusted as provided in section 7.1 as of such Valuation Date,
except as otherwise provided in subsection (7) of this section 8.7(b).

 

  (5) A Participant who has five years of participation in the Plan shall be
entitled to withdraw as of right from his or her Profit Sharing Contribution
Account an amount equal to the value of such Profit Sharing Contribution Account
as of such Valuation Date, adjusted as provided in section 7.1 as of such
Valuation Date.

 

38



--------------------------------------------------------------------------------

  (6) A Participant shall be entitled to withdraw as of right from his or her
Acquired Company Prior Plan Account an amount equal to the Vested Portion of the
Acquired Company Prior Plan Account as of such Valuation Date.

 

  (7) In addition, a Participant who does not have five years of participation
in the Plan shall be entitled to withdraw from his or her After-Tax Deposit
Account, ESOP Contribution Account and Matching Contribution Account as follows
:

 

  (A) the deposits credited to his or her After-Tax Account as of December 31,
2001 (as adjusted for earnings), if any, which were or could be the basis for
determining Company contributions to the Participant’s Matching Contribution
Account, provided such deposits have been credited to the After-Tax Deposit
Account at least 24 months;

 

  (B) the deposits credited to the Participant’s Matching Contribution Account
as of December 31, 2001 (as adjusted for earnings), if any, provided such
deposits have been credited to the Matching Contribution Account at least 24
months; and

 

  (C) the deposits credited to his or her ESOP Contribution Account as of
December 31, 2001 (as adjusted for earnings), if any, provided such deposits
have been credited to the ESOP Contribution Account at least 24 months.

 

(c) Withdrawals from Former ESOP Account for Members at least age 55 with ten
years of Plan Participation. A Member who has attained age 55 and who has
participated in the Plan (including years of participation in the Former ESOP
Plan) for at least 10 years, may elect to withdraw all or any portion of his or
her Former ESOP Account.

 

(d) General Rules for Withdrawals. Withdrawals under this section 8.7 shall be
subject to section 6.4, and no withdrawal shall reduce the value of a
Participant’s Account below zero. Any amount withdrawn from an Account of a
Participant shall be charged against the Account’s investment in the Investment
Funds in the order designated in Schedule B; provided, however, that any amount
withdrawn under Section 8.7(c) shall be charged against the Account’s investment
in the Investment Funds in the reverse order designated in Schedule B, starting
with amounts invested in the Former ESOP Northern Trust Stock Fund. Withdrawals
under this section 8.7 shall be made in cash, except that a Participant who
makes a full or partial withdrawal from the Northern Trust Stock Fund or Former
ESOP Northern Trust Stock Fund under section 8.7(a) may elect to receive his or
her interest in the Northern Trust Stock Fund or Former ESOP Northern Trust
Stock Fund in kind in full shares of Company Stock, with any balance
representing a fraction of a share being paid in cash. Separate elections may be
made by the Participant with respect to his or her interest in the Northern
Trust Stock Fund and Former ESOP Northern Trust Stock Fund.

Withdrawal requests under this section 8.7 shall be in such written, electronic
or other form as the Committee shall determine, and shall be made on or before
such reasonable and nondiscriminatory deadlines as the Committee establishes.

 

8.8 Hardship Withdrawals

Upon proof satisfactory to the Committee of a hardship (as determined under
paragraph (a) below), a Participant shall be permitted to withdraw vested
amounts from his or her Plan Account, but only to the extent necessary to
relieve a financial need (as determined under paragraph (b) below). Amounts
withdrawn shall be paid to the Participant as soon as reasonably practicable
after the Valuation Date, without interest. Such withdrawals shall be made from
the following Accounts of a Participant in the order designated:

 

  (1) After-Tax Deposit Account,

 

39



--------------------------------------------------------------------------------

  (2) Rollover Deposit Account [(first from any after-tax amounts)],

 

  (3) ESOP Contribution Account,

 

  (4) Vested Portion of Matching Contribution Account,

 

  (5) Vested Portion of Profit Sharing Contribution Account;

 

  (6) Vested Portion of Acquired Company Prior Plan Account,

 

  (7) Before-Tax Deposit Account, except that a Participant may not withdraw
earnings credited to that Account after December 31, 1988.

 

(a) Hardship Standard. For purposes of this section 8.8, a hardship shall be
limited to:

 

  (1) medical expenses previously incurred by the Participant or his or her
Spouse or dependents, as necessary for these persons to obtain medical care,

 

  (2) purchase (excluding mortgage payments) of a principal residence of the
Participant,

 

  (3) payment of tuition, room and board and related educational fees for the
next 12 months of post-secondary education for the Participant or his or her
Spouse, children, or dependents,

 

  (4) the need to prevent the eviction of the Participant from his or her
principal residence or the foreclosure on the mortgage of the Participant’s
principal residence,

 

  (5) funeral expenses of an immediate family member (i.e., Spouse, child,
brother, sister or parent) of the Participant,

 

  (6) expenses for the repair of damage to the Participant’s principal residence
arising from fire, storm, other casualty, or theft that would qualify for the
casualty deduction under Code section 165 (determined without regard to whether
the loss exceeds ten percent (10%) of adjusted gross income), or

 

  (7) such other financial needs as the Internal Revenue Service may publish in
documents of general applicability.

 

(b) Financial Need Standard. Withdrawals on account of hardship may not be made
in excess of the amount required to relieve such financial need or to the extent
such need may be satisfied from other resources that are reasonably available to
the Participant (the “financial need standard”). The financial need standard
shall be satisfied if the Participant files a written representation with the
Committee (in a form acceptable to the Committee), that the need cannot
reasonably be relieved—

 

  (1) through reimbursement or compensation by insurance or otherwise,

 

  (2) by liquidation of the Participant’s assets,

 

  (3) by cessation of the Participant’s deposits under the Plan,

 

40



--------------------------------------------------------------------------------

  (4) by other distributions or nontaxable loans from plans maintained by the
Company or any Affiliate, or by borrowing from commercial sources on reasonable
commercial terms, or

 

  (5) by cash distributions of dividends that are currently available to a
Participant under the TIP ESOP or Former ESOP.

For purposes of this paragraph, the Participant’s resources shall be deemed to
include the assets of the Participant’s Spouse and minor children that are
reasonably available to the Participant. Notwithstanding the foregoing, if the
Committee has actual knowledge that such representation is not true, the
financial need standard will not be satisfied.

 

(c) General Rules for Hardship Withdrawals. Withdrawals under this section 8.8
shall be subject to section 6.4, and no withdrawal shall reduce the value of a
Participant’s Account below zero. Any amount withdrawn from an Account of a
Participant shall be charged against the Account’s investment in the Investment
Funds in the order designated in Schedule B.

A Participant may withdraw from his or her Account pursuant to this section 8.8
no more than once each calendar quarter. Withdrawal requests under this section
8.8 shall be in such written, electronic or other form as the Committee shall
determine, and shall be made on or before such reasonable and nondiscriminatory
deadlines as the Committee establishes.

Amounts withdrawn pursuant to this section 8.8, shall be made only after the
Participant has exhausted his or withdrawal rights under section 8.7.

 

8.9 Loans to Participants

 

(a) A Participant shall have the right to borrow money from his or her Plan
Account by submitting a loan application. Approved loan applications will be
processed for payment to the Participant as soon as reasonably practicable after
the applicable Valuation Date. A loan request shall be subject to such
reasonable and nondiscriminatory deadlines and shall be in such written,
electronic or other form, as are established by the Committee. In addition,
loans shall be subject to section 6.4. The amount of the loan shall not exceed
$50,000, reduced by the excess, if any, of—

 

  (1) the highest outstanding balance of all loans to the Participant from the
Plan during the one-year period ending on the day immediately before the date on
which the loan was made (effective October 1, 2010, before the date on which the
loan was initiated), over

 

  (2) the outstanding balance of all loans from the Plan to the Participant on
the date on which the loan was made (effective October 1, 2010, on the date on
which the loan was initiated);

provided, however, that no loan shall be made to a Participant if the aggregate
amount of that loan and the outstanding balance of any other loan to the
Participant from the Plan would exceed one-half of the total vested balance of
the Participant’s Account under the Plan as of the date the loan is initiated,
excluding any vested balance in such Participant’s Former ESOP Account.

For purposes of the limitations of this subsection (a), loans made to a
Participant from a tax-qualified plan maintained by an Affiliate shall be
considered as being made from the Plan, and all qualified employer plans of the
Company and all Affiliates shall be treated as one plan. The minimum amount
which a Participant may borrow from his or her Plan Account is $1,000 per loan,
with larger amounts in additional increments of $1.00.

 

41



--------------------------------------------------------------------------------

(b) A loan shall by its terms be required to be repaid within five years unless
the loan is used to acquire a single dwelling unit which within a reasonable
time is to be used (determined at the time the loan is made) as the principal
residence of the Participant. A loan must be repaid in substantially equal
installments on each payday. A Participant may have no more than two loans
outstanding at any time. A Participant may prepay all of the remaining principal
balance of a loan at any time, but partial prepayments are not permitted.

 

(c) A loan shall be made on such terms of repayment and interest and subject to
such rules and restrictions as the Committee shall determine, provided that any
such loans shall be available to all Participants on a reasonably equivalent
basis, bear a reasonable rate of interest, and be adequately secured. For
purposes of the preceding sentence, the term “a reasonable rate of interest”
shall mean the fixed interest rate which would be charged by The Northern Trust
Company for a commercial loan secured by a savings account. The applicable
interest rate for a loan application shall be updated monthly and shall be the
commercial loan rate in effect approximately two months before the application
is submitted. The loan shall be made as of the Valuation Date and shall be
disbursed as soon as practicable thereafter, and the Participant shall not be
obligated to pay (nor be entitled to receive) interest on the funds from the
Valuation Date to the date of disbursement.

 

(d) The loan to the Participant shall be made from the Participant’s Accounts in
the following order:

 

  (1) Rollover Deposit Account,

 

  (2) ESOP Contribution Account,

 

  (3) Vested Portion of Matching Contribution Account,

 

  (4) Vested Portion of Profit Sharing Contribution Account,

 

  (5) Vested Portion of Acquired Company Prior Plan Account,

 

  (6) After-Tax Deposit Account,

 

  (7) Basic Contribution Account, and

 

  (8) Before-Tax Deposit Account.

Loans may not be made from a Participant’s Former ESOP Account. Any loan from an
Account shall be charged against the Account’s investment in the Investment
Funds in the order designated in Schedule B. The note representing the loan (and
other loans to the same Participant) shall be segregated in a separate fund held
by the Trustee as a separate earmarked investment solely for the Account of the
Participant. A Participant’s payments to the Thrift Trust of principal and
interest on a note held in such a segregated fund shall be invested, as soon as
practicable, in such one or more of the Investment Funds in the same manner as
deposits or contributions to each applicable Account are invested from time to
time.

 

(e) The entire unpaid balance of any loan made under this section 8.9 and all
interest due thereon, shall, at the option of the Committee applied in a uniform
and nondiscriminatory manner, immediately become due and payable without further
notice or demand, if one of the following events of default occurs:

 

  (1) with respect to a Participant, any payments of principal or accrued
interest on the loan remain due and unpaid for a period of 90 days;

 

42



--------------------------------------------------------------------------------

  (2) with respect to a Participant on an unpaid leave of absence, any payments
of principal or accrued interest on the loan remain due and unpaid for a period
of one year, except as provided in subsection (g) below;

 

  (3) a Participant’s employment with the Company and all Affiliates terminates
and he or she is not a Party in Interest; or

 

  (4) the borrowing Participant terminates employment and does not make full
repayment prior to receiving a final distribution of the balance of his or her
Account.

 

(f) If the unpaid balance of principal and interest on any loan is not paid at
the expiration of its term, or upon acceleration in accordance with section
8.9(e), a default shall occur and the vested portion of the Participant’s
Account shall be applied in satisfaction of such loan obligation, but only to
the extent that such vested interest is then distributable.

 

(g) To the extent permitted by Code section 414(u)(4), loan payments shall be
suspended under the Plan during periods of qualified military leave. During the
period of qualified military leave, interest on the outstanding balance of the
loan shall not exceed 6% per annum, or such other maximum rate as may be
specified under applicable law.

 

(h) To the extent required under ERISA and not inconsistent with section 401(a)
of the Code, an Inactive Participant and a Former Participant who is a party in
interest (as defined in section 3(14) of ERISA), shall be treated as a
Participant for purposes of this section 8.9.

 

(i) The Committee may in its discretion impose upon Participants who obtain
loans a reasonable, uniform fee, as determined by the Committee from time to
time, to cover the costs of processing and administering the loan. Such fee will
be added to the loan amount, unless the Company has established an alternative
means for Participants to pay such fees.

 

43



--------------------------------------------------------------------------------

Article IX. Distribution of Benefits

 

9.1 Termination of Service or Retirement

 

(a) Subject to section 8.5, a benefit payable to a Participant or Inactive
Participant upon a Break in Service for any reason other than reaching Early
Retirement Age under the Pension Plan or death shall be distributed in one lump
sum.

 

(b) Subject to section 8.5, a Participant or Inactive Participant who incurs a
Break in Service after reaching Early Retirement Age (but before reaching Normal
Retirement Age) under the Pension Plan may elect:

 

  (1) to receive his or her benefit in one lump sum, or

 

  (2) to defer distribution of his or her benefit. Any Former Participant who
has deferred distribution of his or her benefit under this section 9.1(b)(2) may
subsequently elect to receive a distribution of all or part of his or her
benefit no more than once each calendar month, subject to such rules and
procedures as the Committee shall determine. Distributions under this section
9.1(b)(2) shall be subject to section 6.4, and no distribution shall reduce the
value of the Former Participant’s Account below zero. Any partial distribution
from the Account of any such Former Participant shall be charged against the
Account’s investments in the Investment Funds in the order designated in
Schedule B.

 

9.2 Death

A benefit payable to a Beneficiary upon the death of a Member shall be
distributed in one lump sum.

 

9.3 Time and Amount of Payment

A lump sum payment or other distribution shall be made as soon as reasonably
practicable (and under ordinary circumstances in no more than 60 days) after a
Member or his or her Beneficiary is entitled to a distribution under
section 8.1, 8.2, or 8.3 or after a Former Participant requests a distribution
under section 9.1(b)(2), as applicable, subject to the completion of any
applicable benefit consent, claim or claim review procedures, and except as
otherwise provided in section 9.7. The amount of such distribution shall be
determined using the Valuation Date coincident with or immediately preceding the
date as of which distribution is made to the Participant or Beneficiary. The
Account of a Former Participant who has elected to defer distribution of his or
her Account under section 9.1(b)(2) shall be treated in all respects as are
Accounts of continuing Participants, except that (a) no additions may be made to
such Account and (b) the Former Participant may not exercise the rights granted
under sections 8.7, 8.8, or 8.9.

 

9.4 Deferral of Payment of Benefit

If a Member or his or her Beneficiary could receive a Profit Sharing
Contribution, true-up Matching Contribution or contingent Matching Contribution
for the Plan Year in which the Member terminates his or her participation in the
Plan, then notwithstanding section 9.3, the Member or Beneficiary may elect to
defer payment under that section until the Company or a Participating Employer
makes the Profit Sharing Contribution, true-up Matching Contribution or
contingent Matching Contribution, or if none, until the Company announces that
no such contribution will be made. Subject to section 8.5, in such case, any
lump sum payment shall be made as soon as reasonably practicable (but in no
event more than 60 days) after the Valuation Date immediately following that
date, and in the case of a Former Participant who has elected to defer
distribution of his or her benefit under section 9.1(b)(2), distribution of such
Former Participant’s benefit shall be made in accordance with section 9.1(b)(2)
and 9.3. Until such Valuation Date, the Account of a Member or Beneficiary shall
be treated in all respects as are the Accounts of continuing Participants,
except that (a) no additions to such Accounts may be made and (b) the Member or
Beneficiary may not exercise the rights granted under sections 8.7, 8.8, and
8.9.

 

44



--------------------------------------------------------------------------------

9.5 Distributions from Northern Trust Stock Fund and Former ESOP Northern Trust
Stock Fund

A benefit normally will be distributed in cash, although the Committee may make
distribution partly or wholly in kind. Notwithstanding the foregoing, upon the
request of a Member or his or her Beneficiary (in a form acceptable to the
Committee), as the case may be, distribution of the Member’s or Beneficiary’s
interest in the Northern Trust Stock Fund or Former ESOP Northern Trust Stock
Fund shall be made in kind in full shares of Company Stock, with any balance
representing a fraction of a share being paid in cash. Separate elections may be
made by the Member or Beneficiary with respect to his or her interest in the
Northern Trust Stock Fund and Former ESOP Northern Trust Stock Fund. Such
distributions shall be made as soon as reasonably practicable after the
Valuation Date as of which such benefit is determined, and all distributions
with respect to any Valuation Date shall be made on the same date. Common stock
of Northern Trust Corporation and other property distributed in kind shall be
valued at its fair market value on the Valuation Date as of which the benefit is
determined.

 

9.6 Direct Rollover of Eligible Rollover Distributions

 

(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this section, a distributee may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. Any portion
of an eligible rollover distribution that is not paid directly to an eligible
retirement plan in a direct rollover shall be subject to 20% Federal income tax
withholding.

 

(b) Definitions.

 

  (1) Eligible Rollover Distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; any distribution that is made to
satisfy the limitations set forth in section 4.3 of the Plan; any distribution
made on account of hardship under section 8.8; and any other distribution
excluded under Code section 402(c)(4). A distribution shall not fail to be an
eligible rollover distribution merely because a portion of it consists of after
tax deposits; provided such portion may be rolled over only to an individual
retirement account or annuity described in section 408(a) or (b) of the Code, or
to a qualified trust or an annuity contract described in section 403(b) of the
Code, and such trust or contract agrees to separately account for the amounts so
transferred (and earnings thereon), including separately accounting for the
portion of such distribution that is includible in gross income and the portion
which is not so includible.

 

  (2)

Eligible Retirement Plan. An eligible retirement plan means (i) an individual
retirement account described in section 408(a) of the Code, (ii) an individual
retirement annuity described in section 408(b) of the Code, (iii) a Roth IRA
described in section 408A of the Code, (iv) a qualified trust described in
section 401(a) of the Code, (v) an annuity plan described in section 403(a) of
the Code, (vi) an eligible deferred compensation plan described in section
457(b) of the Code which is maintained by an eligible employer described in

 

45



--------------------------------------------------------------------------------

 

section 457(e)(1)(A) of the Code and that agrees to separately account for
amounts transferred into such plan from this Plan, or (vii) an annuity contract
described in section 403(b) of the Code, that accepts the distributee’s rollover
distribution. The definition of eligible retirement plan shall also apply in the
case of a distribution to (A) a surviving Spouse or (B) a Spouse or former
Spouse who is an alternate payee under a qualified domestic relations order, as
defined in section 414(p) of the Code. In the case of a distribution to a
Member’s Beneficiary who is not the Member’s surviving Spouse, or a Spouse or
former Spouse who is an alternate payee under a qualified domestic relations
order, as defined in section 414(p) of the Code, an eligible retirement plan
shall be limited to those individual retirement plans described in clauses (i),
(ii) and (iii) of this section 9.6(b)(2).

 

  (3) Distributee. A Member, the Member’s surviving Spouse, the Member’s Spouse
or former Spouse who is an alternate payee under a qualified domestic relations
order, as defined in section 414(p) of the Code, and any Beneficiary of the
Member (excluding the Member’s estate) are distributees with regard to the
respective interest of such Member, Spouse, former Spouse or Beneficiary.

 

  (4) Direct Rollover. A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

9.7 Payment of Small Amounts

If the value of a Member’s vested Account balance is $1,000 or less, including
any vested balance in the Member’s Former ESOP Account, the Committee shall
direct that such amount be paid to the Member or his or her Beneficiary as soon
as administratively feasible following the Member’s Break in Service.

 

9.8 Distribution of Before-Tax Deposits for Members Performing Military Service

Notwithstanding any provision of the Plan to the contrary, a Member who
continues to be treated as an active employee of the Company or a Participating
Employer while performing service in the uniformed services (within the meaning
of Code Section 3401(h)(2)(A)) shall be eligible to receive a distribution of
his or her Before-Tax Deposit Account during such service. If a Member elects to
take a distribution under this section 9.8, the Member shall be prohibited from
making Salary Reduction Contributions for a period of six months following such
distribution.

 

46



--------------------------------------------------------------------------------

Article X. Plan Administration and Committees

 

10.1 Powers

The Committee shall have all powers necessary to discharge its duties in
administering the Plan including, but not by way of limitation, discretionary
authority with respect to the following powers:

 

(a) to construe and interpret the Plan,

 

(b) to determine all questions regarding the status and rights of Members and
Beneficiaries, including questions relating to age, Vesting Service,
eligibility, or Salary,

 

(c) to make and enforce such rules and regulations as it shall deem necessary or
proper for efficient administration of the Plan, and

 

(d) to retain counsel, employ agents, and actuaries and provide for such
clerical, medical, accounting, auditing, and other services as it may require in
carrying out the provisions of the Plan;

provided, however, that no member of the Committee shall participate in any
action on any matter involving solely his or her own rights or benefits or those
of his or her Spouse or other Beneficiaries, and such matters shall be
determined by the other members of the Committee. The Committee may delegate any
or all of its powers under this Article X. The Investment Committee shall have
those powers set forth in the Thrift Trust and section 6.1 of this Plan.

 

10.2 Directions to Trustee

The Committee shall direct the Trustee concerning all payments which shall be
made out of the Thrift Trust pursuant to the provisions of the Plan. The
Investment Committee shall direct the Trustee concerning investment-related
matters pursuant to the provisions of the Thrift Trust and section 6.1 of the
Plan. Any direction to the Trustee shall be in writing, signed by the Secretary
of the relevant committee or its delegate, or given by electronic or telephonic
media if acceptable to the relevant committee or its delegate and the Trustee.
The Trustee shall act in a manner consistent with any such direction that is
proper, made in accordance with the Plan, and not contrary to ERISA.

 

10.3 Uniform Rules

All rules adopted and all actions taken by the Committee or the Investment
Committee shall be uniform in nature as applied to all persons similarly
situated and shall not discriminate in favor of Employees who are officers,
shareholders, or Highly Compensated Participants.

 

10.4 Reports

The Committee shall keep on file, in such form as it shall deem convenient and
proper, such reports of the Thrift Trust received from the Trustee that relate
to its duties hereunder. The Investment Committee shall keep on file, in such
form as it shall deem convenient and proper, such reports of the Thrift Trust
received from the Trustee that relate to its duties hereunder.

 

10.5 Members; Compensation

The Members of the Committee and the Investment Committee shall be appointed by
the Executive Vice President and Human Resources Department Head of the Company.
Members of the Committee and the Investment Committee shall not receive
compensation for their service in connection with the Plan, but the Company
shall reimburse them for all necessary expenses incurred in the discharge of
their duties.

 

47



--------------------------------------------------------------------------------

10.6 Claims Procedure

 

(a) Claims for benefits under the Plan shall be made in writing to the Committee
or its duly authorized delegate. If the Committee or such delegate wholly or
partially denies a claim for benefits, the Committee or, if applicable, its
delegate shall, within a reasonable period of time, but no later than ninety
(90) days after receipt of the claim, notify the claimant in writing or
electronically of the adverse benefit determination. Notice of an adverse
benefit determination shall be written in a manner calculated to be understood
by the claimant and shall contain (1) the specific reason or reasons for the
adverse benefit determination, (2) a specific reference to the pertinent Plan
provisions upon which the adverse benefit determination is based, (3) a
description of any additional material or information necessary for the claimant
to perfect the claim, together with an explanation of why such material or
information is necessary, and (4) an explanation of the Plan’s review procedure
and the time limits applicable to such procedure including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination on review. If the Committee or its delegate
determines that an extension of time is necessary for processing the claim, the
Committee or its delegate shall notify the claimant in writing of such
extension, the special circumstances requiring the extension and the date by
which the Committee expects to render the benefit determination. In no event
shall the extension exceed a period of ninety (90) days from the end of the
initial ninety (90) day period. If notice of the denial of a claim is not
furnished in accordance with this subsection (a) within ninety (90) days after
the Committee or its duly authorized delegate receives it (or within one hundred
and eighty (180) days after such receipt if the Committee or its delegate
determines an extension is necessary), the claim shall be deemed denied and the
claimant shall be permitted to proceed to the review stage described in
subsection (b) below.

 

(b) Within sixty (60) days after the claimant receives the written or electronic
notice of an adverse benefit determination, or the date the claim is deemed
denied pursuant to subsection (a) above, or such later time as shall be deemed
reasonable in the sole discretion of the Committee taking into account the
nature of the benefit subject to the claim and other attendant circumstances,
the claimant may file a written request with the Committee that it conduct a
full and fair review of the adverse benefit determination, including the holding
of a hearing, if deemed necessary by the Committee. In connection with the
claimant’s appeal of the adverse benefit determination, the claimant may review
pertinent documents and may submit issues and comments in writing. The Committee
shall render a decision on the appeal promptly, but not later than sixty
(60) days after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing, if necessary) require an
extension of time for processing, in which case the sixty (60) day period may be
extended to one hundred and twenty (120) days. The Committee shall notify the
claimant in writing of any such extension, the special circumstances requiring
the extension, and the date by which the Committee expects to render the
determination on review. The claimant shall be notified of the Committee’s
decision in writing or electronically. In the case of an adverse determination,
such notice shall (1) include specific reasons for the adverse determination,
(2) be written in a manner calculated to be understood by the claimant,
(3) contain specific references to the pertinent Plan provisions upon which the
benefit determination is based, (4) contain a statement that the claimant is
entitled to receive upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and (5) contain a statement of the claimant’s
right to bring an action under section 502(a) of ERISA. The claimant may not
bring an action in any court under the Plan until the claim and appeal rights
described in this section have been exercised and exhausted, and the eligibility
or benefits requested in the appeal have been denied, in whole or in part. In
addition, if a claimant does not raise a particular issue or issues during the
claim and appeals process, the claimant may not raise such issue or issues in
any subsequent action brought in any court.

 

48



--------------------------------------------------------------------------------

(c) No action at law or in equity may be brought under the Plan by a Member or
Beneficiary (or by a Member’s or Beneficiary’s legal representative) later than
one (1) year from the date of the later of (i) the Member’s termination of
employment with the Company and all Related Companies, or (ii) the date the
Member or Beneficiary, as applicable, receives a distribution which is intended
to be a complete distribution of his or her benefits under the Plan No action at
law or in equity may be brought in connection with the Plan except in federal
district court in the Northern District of Illinois.

 

10.7 Indemnity for Liability

The Company shall indemnify the Committee, the Investment Committee, and each
other fiduciary who is an Employee of the Company or an Affiliate, against any
and all claims, losses, damages, expenses, including counsel fees, incurred by
said fiduciaries, and any liability, including any amounts paid in settlement
with such a fiduciary’s approval, arising from the fiduciary’s action or failure
to act, except when the same is judicially determined to be attributable to the
gross negligence or willful misconduct of such fiduciary.

 

49



--------------------------------------------------------------------------------

Article XI. Amendment and Termination

 

11.1 Amendment

The Company reserves the right at any time and from time to time either
retroactively or prospectively:

 

(a) to make material amendments to the Plan (including any extraordinary
amendment related to an acquisition or divestiture by the Company, a
Participating Employer or other Affiliate), by action of the Compensation and
Benefits Committee of the Board of Directors (or by action of the Board of
Directors, if the Compensation and Benefits Committee is unavailable or unable
to act for any reason);

 

(b) to make (i) non-material or administrative amendments to the Plan (including
any amendment pursuant to guidelines established by the Compensation and
Benefits Committee of the Board of Directors related to an acquisition or
divestiture by the Company, a Participating Employer or other Affiliate) or
(ii) any amendment to the Plan deemed required, authorized or desirable under
applicable statutes, regulations or rulings, by action of either the Chief
Executive Officer of the Company or the Executive Vice President and Human
Resources Department Head of the Company (or either of their duly-authorized
designees);

provided, however, that no amendment under (a) or (b) above shall authorize or
permit any part of the corpus or income of the Thrift Trust to be used for, or
diverted to, purposes other than for the exclusive benefit of the Members and
their Beneficiaries, or to deprive any of them of any funds then held for his or
her Account.

 

11.2 Termination

The Company reserves the right at any time and from time to time to terminate
the Plan in whole or in part as of any Valuation Date by action of the
Compensation and Benefits Committee of the Board of Directors (or by action of
the Board of Directors, if the Compensation and Benefits Committee is
unavailable or unable to act for any reason). Upon partial or full termination,
all affected Members who are then Employees or who have not previously forfeited
their Unvested Portion shall become fully vested, and upon permanent
discontinuance of contributions by the Company and Participating Employers, all
Members who are then Employees or who have not previously forfeited their
Unvested Portion shall become fully vested.

 

11.3 Merger and Consolidation

In the event of any merger or consolidation of the Plan with, or transfer in
whole or in part of the assets and liabilities of the Thrift Trust to another
trust fund held under any other plan of deferred compensation maintained or to
be established for the benefit of all or some of the Members, the Plan shall be
so merged or consolidated, or the assets of the Thrift Trust applicable to such
Members shall be so transferred, only if-

 

(a) each Member would (if either the Plan or the other plan then terminated)
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he or she would have been entitled to
receive immediately before the merger, consolidation, or transfer (if the Plan
had then terminated);

 

(b) resolutions of the Compensation and Benefits Committee of the Board of
Directors (or of the Board of Directors, if the Compensation and Benefits
Committee is unavailable or unable to act for any reason) or of any new or
successor employer of the affected Members shall authorize such transfer of
assets; and, in the case of the new or successor employer of the affected
Members, its resolutions shall include an assumption of liabilities with respect
to such Members’ inclusion in the new employer’s plan; and

 

50



--------------------------------------------------------------------------------

(c) such other plan and trust are qualified under section 401(a) and exempt
under section 501(a) of the Code.

In the event a portion of the business of the Company or any Affiliate is sold
or discontinued, the Compensation and Benefits Committee of the Board of
Directors (or the Board of Directors, if the Compensation and Benefits Committee
is unavailable or unable to act for any reason) in its discretion may direct
that all Members who are employed by the new owner of that portion of the
business shall become fully vested in their Unvested Portion.

 

11.4 Distribution Upon Termination

To the extent permitted under section 401(k)(10) of the Code, in the event of
the termination of the Plan, there shall be distributed to each Member, or to
his or her Beneficiary in the case of a deceased Member, a benefit equal to the
sum of the value of the Member’s Account as of the Valuation Date on which
termination occurs. If such benefits shall not exhaust the assets of the Thrift
Trust, any remaining assets shall be allocated to the Matching Contribution
Accounts of the Members as though they were additional Company or Participating
Employer contributions, and in no event shall any such assets revert to the
Company or any Affiliates.

 

51



--------------------------------------------------------------------------------

Article XII. Extension of Plan to Affiliates

 

12.1 Participation in the Plan

Any Affiliate which desires to become a Participating Employer under the Plan
may elect, with the consent of the Compensation and Benefits Committee of the
Board of Directors (or of the Board of Directors if the Compensation and
Benefits Committee is unavailable or unable to act for any reason), to become a
party to the Plan and the related Thrift Trust by adopting the Plan for the
benefit of its eligible Employees, effective as of the date specified in such
adoption. The adoption resolution or decision may contain such specific changes
and variations in Plan or Thrift Trust terms and provisions applicable to such
Participating Employer and its Employees as may be acceptable to the
Compensation and Benefits Committee of the Board of Directors (or to the Board
of Directors if the Compensation and Benefits Committee is unavailable or unable
to act for any reason) and the Trustee. However, the sole, exclusive right of
any other amendment of whatever kind or extent to the Plan is reserved in
accordance with Section 11.1 of the Plan. Specific changes and variations in the
Plan or Thrift Trust terms and provisions as adopted by the Participating
Employer in its adoption resolution may be made in accordance with Section 11.1
of the Plan without the consent of such Participating Employer. The adoption
resolution or decision shall become, as to such adopting organization and its
employees, a part of this Plan as then amended or thereafter amended and the
related Thrift Trust. It shall not be necessary for the adopting organization to
sign or execute the original or then amended Plan and Thrift Trust. The coverage
date of the Plan for any such adopting organization shall be that stated in the
resolution or decision of adoption, and from and after such effective date, such
adopting organization shall assume all the rights, obligations, and liabilities
of an individual employer entity hereunder and under the Thrift Trust. The
administrative powers and control of the Company, as provided in the Plan and
Thrift Trust shall not be diminished by reason of the participation of any such
adopting organization in the Plan and Thrift Trust.

 

12.2 Withdrawal from the Plan

Any Participating Employer may withdraw from the Plan and Thrift Trust after
giving notice to the Compensation and Benefits Committee of the Board of
Directors (or to the Board of Directors if the Compensation and Benefits
Committee is unavailable or unable to act for any reason), provided the
Compensation and Benefits Committee of the Board of Directors (or the Board of
Directors if the Compensation and Benefits Committee is unavailable or unable to
act for any reason) consents to such withdrawal. In the event of such a
withdrawal, the Committee shall cause a valuation of the Thrift Trust to be made
to ascertain the value of assets of each of the Investment Funds which are
attributable to Members who are Employees of the terminating Participating
Employer or their Beneficiaries in the case of deceased Members and shall direct
the Trustee to segregate assets of each of the Investment Funds which are deemed
to be so attributable, together with all loans to such Members from the Thrift
Trust, and to make distribution to the Members or their Beneficiaries as if the
Plan had terminated with respect to the Members or their Beneficiaries of the
terminating Participating Employer.

In the event such withdrawal constitutes a partial termination of this Plan,
only the affected Participants in that part of the Plan which is terminated
shall have fully vested and nonforfeitable rights in their benefits (unless they
were already fully vested prior to the partial termination). Distribution may be
implemented through continuation of the Thrift Trust, or transfer to another
trust fund exempt from tax under section 501 of the Code, or to a group annuity
contract qualified under Code section 401, or distribution may be made as an
immediate cash payment; provided, however, that such distribution is permitted
pursuant to section 401(k)(10) of the Code, and provided, further, that no such
action shall divert any part of such fund to any purpose other than the
exclusive benefit of the Participants of such Participating Employer.

 

52



--------------------------------------------------------------------------------

Article XIII. Top-Heavy Provisions

 

13.1 Top-Heavy Provisions

The following provisions shall become effective in any Plan Year in which the
Plan is determined to be a top-heavy plan.

 

(a) Determination of Top-Heavy. The Plan will be considered a top-heavy plan for
the Plan Year if as of the last day of the preceding Plan Year (1) the account
balances of Participants who are key employees (as defined in section 416(i) of
the Code) exceed 60 percent of the account balances of all Participants (the “60
Percent Test”) or (2) the Plan is part of a required aggregation group and the
required aggregation group is top-heavy. However, and notwithstanding the
results of the 60 Percent Test, the Plan shall not be considered a top-heavy
plan for any Plan Year in which the Plan is a part of a required or permissive
aggregation group which is not top-heavy. The top-heavy ratio shall be computed
pursuant to section 416(g) of the Code and the regulations issued thereunder. A
“required aggregation group” is each plan of the Company in which a key employee
is a participant and each other plan of the Company, if any, which enables such
plan to meet the requirements of Code section 401(a)(4) or 410. The Company may
treat any plan not required to be included in an aggregation group as being part
of a “permissive aggregation group” if such group would continue to meet the
requirements of Code sections 401(a)(4) and 410 with such plan being taken into
account.

 

(b) Minimum Benefit. The Company’s (or Participating Employer’s) contribution to
a Participant’s Profit Sharing Contribution Account under section 5.2 shall be
increased as necessary so that it equals at least 3 percent of the Participant’s
“compensation” (as defined in section 5.3(e)), except that this subsection
(b) shall not apply if—

 

  (1) the Participant is also a participant in the Pension Plan.

 

  (2) the Pension Plan is a top-heavy plan, and

 

  (3) the Participant receives from the Pension Plan the minimum defined benefit
accrual required under section 416(c)(1) of the Code.

 

53



--------------------------------------------------------------------------------

Article XIV. Miscellaneous Provisions

 

14.1 Spendthrift Provisions

The interests of Members and Beneficiaries in the Plan and the Thrift Trust
shall not be subject to the claims of any creditor, any Spouse for alimony or
support, or others, or to legal process, and may not be voluntarily or
involuntarily assigned, alienated or encumbered, except that the interests of a
Member may be subject to loans from the Thrift Trust to the Member.

Notwithstanding the foregoing, the Plan shall make all payments required by a
qualified domestic relations order within the meaning of Code section 414(p).
The Committee shall establish a procedure to determine the qualified status of a
domestic relations order and to administer distributions under a qualified
order. If the qualified domestic relations order so provides, the Plan may make
a distribution to an alternate payee prior to the date that a Member attains
“earliest retirement age.” For purposes of a qualified domestic relations order,
“earliest retirement age” means the earlier of—

 

(a) the date the Member is entitled to a distribution under this Plan, or

 

(b) the later of (i) the date the Member attains age 50, or (ii) the earliest
date on which the Member could begin receiving benefits under this Plan if the
Member separated from service.

An alternate payee under a qualified domestic relations order shall have the
right with respect to his or her interest under the Plan to (i) direct
investments in accordance with Article VI of the Plan, (ii) make dividend
elections under section 6.7 of the Plan, (iii) designate a Beneficiary with
respect to such interest, (iv) exercise voting rights with respect to any shares
of Company Stock held in his or her Account in accordance with section 6.5 of
the Plan, and (v) subject to section 9.7, defer distribution of such interest in
accordance with section 8.5 of the Plan. In no event shall an alternate payee
have the rights granted under sections 8.7, 8.8 and 8.9 of the Plan with respect
to withdrawals and loans.

Effective with respect to judgments, orders, decrees and settlement agreements
entered into on or after August 5, 1997, the first sentence of this section 14.1
shall not apply with respect to any offset to a Member’s benefits expressly
provided for in a judgment, order, decree or settlement agreement described in
Code section 401(a)(13)(C).

 

14.2 Incompetency

Every person receiving or claiming benefits under the Plan shall be presumed to
be mentally competent and of age until the Committee receives a written notice,
in a form and manner acceptable to it, that such person is incompetent or a
minor, and that a guardian, conservator, or other person legally vested with the
care of his estate has been appointed. In the event that the Committee finds
that any person to whom a benefit is payable under the Plan is unable to
properly care for his or her affairs, or is a minor, then any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the Spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Committee to be authorized to care for
such person otherwise entitled to payment.

In the event a guardian, executor, administrator, or conservator of the estate
of any person receiving or claiming benefits under the Plan shall be appointed
by a court of competent jurisdiction, payments shall be made to such guardian,
executor, administrator, or conservator provided that proper proof of
appointment is furnished in a form and manner suitable to the Committee. Any
payment made under the provisions of this section 14.2 shall be a complete
discharge of any liability therefor under the Plan.

 

54



--------------------------------------------------------------------------------

14.3 Unclaimed Funds

Each Member shall keep the Committee informed of the Member’s current address
and the current address of the Member’s Spouse and Beneficiaries. Neither the
Company nor any Affiliate, the Committee, nor the Trustee shall be obligated to
search for the whereabouts of any such person. If the Committee is unable to
locate the Member or the Member’s Spouse or Beneficiaries, the Member’s Accounts
shall be deemed a Forfeiture and shall be used to reduce Company and
Participating Employer contributions to the Plan; provided, however, that if the
Member, Beneficiary, or Spouse makes a claim at any time for any amount that has
been so forfeited, the forfeited benefits shall be reinstated. The amount
required to restore such benefits shall be made up from Forfeitures and, to the
extent necessary, from a special Company or Participating Employer contribution.

 

14.4 Rights Against the Company

Neither the establishment of the Plan nor of the Thrift Trust, nor any
modification thereof, nor any distributions hereunder shall be construed as
giving to any person whomsoever any legal or equitable rights against the
Committee, the Investment Committee, the Company or any Affiliate, or the
officers, directors, or shareholders as such of the Company or any Affiliate, or
as giving any Employee or Member the right to be retained in the employ of the
Company or any Affiliate. All benefits payable under the Plan shall be paid or
provided for solely from the Thrift Trust, and the Company and Affiliates shall
have no liability or responsibility for benefit distributions other than to make
contributions to the Thrift Trust as herein provided.

 

14.5 Illegality of Particular Provision

The illegality of any particular provision of this Plan shall not affect the
other provisions thereof, but the Plan shall be construed in all respects as if
such invalid provision were omitted.

 

14.6 Effect of Mistake

In the event of a mistake or misstatement as to the age, eligibility,
compensation, service or participation of a Member or Beneficiary or the amount
of distributions made or to be made to a Member, Beneficiary or other person,
the Committee shall, to the extent it deems possible, cause to be withheld or
accelerated, or otherwise make adjustment of, such amounts or distribution to
which he or she is properly entitled under the Plan. In the event of an
overpayment by the Plan, a Member or Beneficiary shall be obligated to repay
amounts on demand to the extent of such overpayment. In the event of an
overpayment by the Plan, the Company or the Committee shall have the authority
to take such actions as the Company or the Committee, in either of their sole
discretion, shall deem necessary or appropriate to recover such overpayment,
including the authority to bring a legal action in a court of appropriate
jurisdiction to recover such overpayment.

 

14.7 No Discrimination

Whenever in the administration of the Plan action by the Committee is required
with respect to eligibility or classification of Employees, contributions, or
benefits, such action shall be uniform in nature as applied to all persons
similarly situated, and no such action shall discriminate in favor of Employees
who are Highly Compensated Participants.

 

14.8 Exclusive Benefit of Members

 

(a) All contributions made pursuant to the Plan shall be held by the Trustee in
accordance with the terms of the Thrift Trust for the exclusive benefit of those
Employees who are Members under the Plan, and such Members’ Beneficiaries and
Spouses, and shall be applied to provide benefits under the Plan and to pay
expenses of administration of the Plan and the Thrift Trust or to reimburse the
Company or any Affiliate for expenses of administration previously paid by the
Company or such Affiliate. At no time prior to the satisfaction of all
liabilities with respect to such Members, Beneficiaries, and Spouses shall any
part of the Thrift Trust (other than such part as may be required to pay or
reimburse administration expenses) be used for, or diverted to, purposes other
than the exclusive benefit of such Members, Beneficiaries, and Spouses.

 

55



--------------------------------------------------------------------------------

(b) Notwithstanding section 14.8(a)—

 

  (1) if a contribution by the Company or a Participating Employer is
conditioned upon the deductibility of such contribution under section 404 of the
Code, then, to the extent the deduction is disallowed, the Trustee shall, upon
written request of the Company or Participating Employer making the
contribution, return the contribution to the extent disallowed to the Company or
Participating Employer within one year after the date the deduction is
disallowed;

 

  (2) if a contribution, or any portion thereof, by the Company or a
Participating Employer is made by mistake of fact, the Trustee shall, upon
written request of the Company or Participating Employer, return the
contribution or the portion to the Company or Participating Employer within one
year after the date of payment to the Trustee, and

 

  (3) earnings attributable to amounts to be returned to the Company or
Participating Employer pursuant to paragraph (1) or (2) shall not be returned to
the Company or Participating Employer, and losses attributable to amounts to be
returned pursuant to paragraph (1) or (2) shall reduce the amount to be so
returned.

 

14.9 Governing Law

The provisions of the Plan shall be construed, administered, and enforced in
accordance with the laws of Illinois, to the extent such laws are not superseded
by laws of the United States. All contributions by the Company and Participating
Employers to the Thrift Trust shall be deemed to be made in Illinois.

 

14.10  Electronic or Telephonic Notices

Any election, notice, direction or other such action required or permitted to be
made in writing under the Plan may also be made electronically, telephonically
or otherwise, to the extent then permitted by applicable law and the
administrative rules prescribed by the Committee.

*  *  *  *  *  *

 

56



--------------------------------------------------------------------------------

In Witness Whereof, the Company has caused The Northern Trust Company
Thrift-Incentive Plan to be executed on its behalf by its duly authorized
officer this 16th day of December, 2010.

 

The Northern Trust Company By    /s/ Timothy P. Moen   Timothy P. Moen  
Executive Vice President

 

57



--------------------------------------------------------------------------------

Supplement #1

Special Rules for Former Employees of

Tanglewood Bank, N.A

This Supplement #1 to The Northern Trust Company Thrift-Incentive Plan, as
amended and restated effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #1.

 

1. Effective Date. January 1, 1996.

 

2. Application. This Supplement #1 shall apply to individuals who immediately
after the July 31, 1995 acquisition were employees of Tanglewood Bank, N.A., or
who had Account balances under the Tanglewood Bank, N.A. Employees’ Salary
Deferral Plan (the “Tanglewood Plan”) which were transferred to this Plan (each
such individual hereafter referred to as a “Tanglewood Participant”).

 

3. Special Provisions. The following special provisions shall apply to
Tanglewood Participants:

 

  (a) Participation: Each Tanglewood Participant who was eligible to participate
in the Tanglewood Plan immediately prior to the effective date of this
Supplement #1 shall be eligible to participate in the Plan on January 1, 1996.
All other Tanglewood Participants shall be eligible to participate in the Plan
in accordance with its terms.

 

  (b) Vesting Service: A Tanglewood Participant’s Vesting Service shall be equal
to the sum of his Vesting Service under the Tanglewood Plan on December 31,
1995, plus his Vesting Service determined under section 3.4 of the Plan, if any,
for periods after that date.

 

  (c) Minimum Vested Interest: A Tanglewood Participant shall vest in his
Account balance under the Plan in accordance with subsection 2.1(mmm); provided,
however, in no event shall his vested interest in his Account balance be less
than that determined under the vesting schedule set forth below:

 

Years of Vesting Service

   Vested
Percentage  

Less than 2 years

     0 % 

2 years but less than 3 years

     40 % 

3 years but less than 4 years

     50 % 

4 years but less than 5 years

     60 % 

5 years but less than 6 years

     70 % 

6 years but less than 7 years

     80 % 

7 or more years

     100 % 

 

  (d) Investment of Tanglewood Plan Account. Notwithstanding the provisions of
section 6.1 of the Plan, in no event shall a Tanglewood Participant have the
right to direct investment of the portion of his Account balance attributable to
the Tanglewood Plan until such time as the assets of the Tanglewood Plan are
transferred into the Thrift Trust.

 

58



--------------------------------------------------------------------------------

Supplement #2

Special Rules for Former Employees of

Bent Tree National Bank.

This Supplement #2 to The Northern Trust Company Thrift-Incentive Plan, as
amended and restated effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #2.

 

1. Effective Date. January 1, 1997.

 

2. Application. This Supplement #2 shall apply to individuals who immediately
after the close of business on November 15, 1996 were employees of Bent Tree
National Bank, or who had Account balances under the Metroplex Employees Savings
Account (the “Bent Tree Plan”) which were transferred to this Plan (each such
individual hereafter referred to as a “Bent Tree Participant”).

 

3. Special Provisions. The following special provisions shall apply to Bent Tree
Participants:

 

  (a) Participation: Each Bent Tree Participant who was eligible to participate
in the Bent Tree Plan immediately prior to the effective date of this Supplement
#2 shall be eligible to participate in the Plan on January 1, 1997. All other
Bent Tree Participants shall be eligible to participate in the Plan in
accordance with its terms.

 

  (b) Minimum Vested Interest: A Bent Tree Participant shall vest in the portion
of his Account balance under the Plan that is attributable to contributions on
or after January 1, 1997 in accordance with subsection 2.1(mmm). A Bent Tree
Participant shall vest in the portion of his Account balance that is
attributable to the Bent Tree Plan in accordance with the vesting schedule set
forth below; provided, however, that a Bent Tree Participant who attains age
59-1/2 while an Employee shall be 100% vested in the portion of his Account
balance that is attributable to the Bent Tree Plan (regardless of years of
Vesting Service):

 

Years of Vesting Service

   Vested
Percentage  

Less than 2 years

     0 % 

2 years but less than 3 years

     25 % 

3 years but less than 4 years

     50 % 

4 years but less than 5 years

     75 % 

5 or more years

     100 % 

 

  (c) Investment of Bent Tree Plan Account. Notwithstanding the provisions of
section 6.1 of the Plan, in no event shall a Bent Tree Participant have the
right to direct investment of the portion of his Account balance attributable to
the Bent Tree Plan until such time as the assets of the Bent Tree Plan are
transferred into the Thrift Trust.

 

59



--------------------------------------------------------------------------------

Supplement #3

Special Rules for Fiserv Members

This Supplement #3 to The Northern Trust Company Thrift-Incentive Plan, as
amended and restated effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #3.

 

1. Effective Date. December 31, 1998.

 

2. Application. This Supplement #3 shall apply to any Member identified in
Exhibits 16.1 and 16.2 of the Payment System Services Agreement dated
October 20, 1998, between the Company and Fiserv Solutions, Inc. (“Fiserv”) who
is employed by the Company on December 31, 1998 (each a “Fiserv Member”). Any
Fiserv Member who accepts a position with Fiserv will not be entitled to a
distribution under section 9.1 of the Plan due to the restrictions of section
401(k)(2)(B) of the Code until such time as the Fiserv Member incurs a
“separation from service” or other event permitting distribution under
section 401(k)(2)(B)(i) of the Code (a “Distributable Event”).

 

3. Special Provisions. The following special provisions shall apply to Fiserv
Members:

 

  (a) Vesting: Each Fiserv Member shall become fully vested in his or her
Account as of December 31, 1998.

 

  (b) Loans: A Fiserv Member may elect to continue to repay any loan from the
Plan that remains outstanding on December 31 1998, until such time as the Fiserv
Member incurs a Distributable Event. The election shall be made on or before
such reasonable and nondiscriminatory deadline as the Committee establishes. In
addition, each Fiserv Member with an outstanding loan balance as of such Fiserv
Member’s Distributable Event shall be permitted to elect a direct rollover of
the note associated with such loan to another plan which is qualified under
section 401(a) of the Code, subject to any restrictions imposed by the receiving
plan.

 

  (c) Withdrawals: A Fiserv Member shall have the same withdrawal rights under
the Plan as any other Participant, until such time as the Fiserv Member
experiences a Distributable Event.

 

60



--------------------------------------------------------------------------------

Supplement #4

Special Rules for Former Participants in the

RCB International Inc. Retirement Plan

This Supplement #4 to The Northern Trust Company Thrift-Incentive Plan, as
amended and restated effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #4.

 

1. Effective Date. July 31, 2000.

 

2. Application. This Supplement #4 shall apply to individuals (“RCB
Participants”) who were participants in the RCB International Inc. Retirement
Plan (the “RCB Plan”) sponsored by The Northern Trust Company of Connecticut
(“NTCC,” f/k/a RCB Trust Company) and Northern Trust Global Advisors, Inc.
(“NTGA”, f/k/a RCB International Inc.) and who had an account balance under the
RCB Plan transferred to this Plan effective July 31, 2000. Participation in the
Plan was extended to all Eligible Employees of NTGA and NTCC effective April 1,
2000 and all contributions under the RCB Plan ceased for periods on and after
such date. The RCB Plan was merged into the Plan effective as of July 31, 2000.

 

3. Special Provisions. The following special provisions shall apply to RCB
Participants:

 

  (a) Minimum Vested Interest. A RCB Participant shall vest in the portion of
his or her Account attributable to contributions to the Plan on and after
April 1, 2000 in accordance with subsection 2.1(mmm) of the Plan. A RCB
Participant shall have a fully vested interest in the portion of his or her
Account attributable to contributions under the RCB Plan.

 

  (b) Notwithstanding any provision of the Plan to the contrary, prior to
termination of service with the Company and the Affiliates, a RCB Participant
shall have the right to withdraw all or any portion of his or her Account
attributable to his or her Employer Contribution Account under the RCB Plan
provided that either (i) such withdrawn amounts are attributable to employer
contributions that were made under the RCB Plan at least 24 months prior to such
withdrawal, or (ii) the RCB Participant has participated in the Plan for at
least five years (including for this purpose the period of time that he or she
was a participant in the RCB Plan).

 

  (c) A RCB Participant shall not be charged a quarterly loan fee for periods
after July 31, 2000, in connection with any outstanding loan taken from the RCB
Plan, notwithstanding the terms of any promissory note issued in connection with
such loan.

 

61



--------------------------------------------------------------------------------

Supplement #5

Special Rules for Former Participants in the

Carl Domino Associates, L.P. Profit Sharing Plan

This Supplement #5 to The Northern Trust Company Thrift-Incentive Plan, as
amended and restated effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #5.

 

1. Effective Date. August 15, 2000.

 

2. Application. This Supplement #5 shall apply to individuals (“Domino
Participants”) who were participants in the Carl Domino Associates, L.P. Profit
Sharing Plan (the “Domino Plan”) sponsored by Northern Trust Investment, Inc.
(“NTII”) and who had an account balance under the Domino Plan transferred to
this Plan effective August 15, 2000. Participation in the Plan was extended to
all Eligible Employees of NTII effective July 1, 2000 and all contributions
under the Domino Plan ceased for periods on and after such date. The Domino Plan
was merged into the Plan effective as of August 15, 2000.

 

3. Special Provisions. The following special provisions shall apply to Domino
Participants:

 

  (a) Minimum Vested Interest. A Domino Participant shall vest in the portion of
his or her Account attributable to contributions to the Plan on and after
July 1, 2000 in accordance with subsection 2.1(mmm) of the Plan. A Domino
Participant shall have a fully vested interest in the portion of his or her
Account attributable to contributions under the Domino Plan.

 

  (b) Notwithstanding any provision of the Plan to the contrary, prior to
termination of service with the Company and the Affiliates, a Domino Participant
shall have the right to withdraw all or any portion of his or her Account
attributable to his or her Employer Discretionary subaccount under the Domino
Plan provided that either (i) such withdrawn amounts are attributable to
employer contributions that were made under the Domino Plan at least 24 months
prior to such withdrawal, or (ii) the Domino Participant has participated in the
Plan for at least five years (including for this purpose the period of time that
he or she was a participant in the Domino Plan).

 

62



--------------------------------------------------------------------------------

Supplement #6

Special Rules for Fiserv Members Associated with 2001 Joint Venture

This Supplement #6 to The Northern Trust Company Thrift-Incentive Plan, as
amended and restated effective as of January 1, 2010 (the “Plan”) is made a part
of the Plan and supersedes any provisions thereof to the extent that they are
not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #6.

 

1. Effective Date. July 31, 2001.

 

2. Application. This Supplement #6 shall apply to any Member identified in
Exhibit 2.02 of the Employee Agreement between the Company and Fiserv Solutions,
Inc. (“Fiserv”) dated June 15, 2001 who is a Participant in the Plan on July 31,
2001 and who has a termination date from the Company of July 31, 2001 (or who
would have had a termination date of July 31, 2001 had the Member not been on a
disability leave on such date) (each a “Fiserv Member”). During 2002, the
Committee shall designate a period during which Fiserv Members who accept a
position with Fiserv may elect a voluntary trustee-to-trustee transfer of their
Account under the Plan (including any outstanding loan balance) to a plan
qualified under section 401(a) of the Code maintained by Fiserv (the “Asset
Transfer”). Due to the restrictions of section 401(k)(2)(B) of the Code, and in
recognition of changes to such Code section that may be applied with respect to
distributions after December 31, 2001, Fiserv Members who do not elect to
transfer their Account balances to the Fiserv Plan pursuant to the Asset
Transfer shall be entitled to a distribution under Section 9.1 on or after the
date of such Asset Transfer or, if earlier, upon termination of employment with
Fiserv.

 

3. Special Provisions. The following special provisions shall apply to Fiserv
Members:

 

  (a) Vesting: Each Fiserv Member who has ever been eligible to make Matchable
Participant Deposits under the Plan shall become 100% vested in his or her
Account balances under the Plan on July 31, 2001.

 

  (b) Matching Contributions: If a Fiserv Member is employed by the Company on
July 31, 2001 and remains continuously employed by Fiserv after that date
through December 31, 2001, then the Fiserv Member shall be eligible for a
Matching Contribution for the 2001 Plan Year based on his or her Matchable
Participant Deposits, if any, made through July 31, 2001.

 

  (c) Loans: A Fiserv Member may elect to continue to repay any loan from the
Plan that remains outstanding on July 31, 2001 until the earlier of the date of
the Asset Transfer or termination of employment with Fiserv. No new loans will
be permitted with respect to a Fiserv Member after July 31, 2001.

 

  (d) Withdrawals: A Fiserv Member shall have the same withdrawal rights under
the Plan as a Participant until the earlier of the Asset Transfer or termination
of employment with Fiserv.

 

63



--------------------------------------------------------------------------------

Supplement #7

Special Rules for Former Deutsche Bank Employees

This Supplement #7 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #7.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the employment by the Company and Participating
Employers of certain former employees of Deutsche Bank-AG (“Deutsche Bank”)
employed in the U.S. and certain other former employees of certain of Deutsche
Bank’s U.S. subsidiaries and affiliates (“DB-U.S.”).

 

2. Effective Date. The effective date of this Supplement #7 is November 19,
2002.

 

3. DB-U.S. Members. The term “DB-U.S. Member” includes both a “Transferred U.S.
Employee” and an “Out-of-Scope Employee” as defined below:

 

  (a) The term “Transferred U.S. Employee” means (i) any individual employed by
Deutsche Bank or DB-U.S. in the U.S. and identified in Sections 3.10(a)(i) and
6.01 of a Sale and Purchase Agreement among Deutsche Bank, the Company and
Participating Employer Northern Trust Investments, Inc. (“NTI”) dated as of
September 27, 2002 (the “Agreement”) pursuant to which NTI is acquiring certain
passive investment and enhanced equity products (the “Business,” as defined in
the Agreement) of Deutsche Bank and DB-U.S., as well as certain assets related
to the Business, and (ii) who becomes an Employee of NTI (or another
Participating Employer) in the U.S. pursuant to Section 6.01 of the Agreement.

 

  (b) The term “Out-of-Scope Employee” means (i) any other individual employed
in connection with or in support of the Business in the U.S. by Deutsche Bank or
DB-U.S. at Closing (as defined in the Agreement) and (ii) who is thereafter
continuously employed by Deutsche Bank or DB-U.S. until hired as an Employee in
the U.S. by NTI (or another Participating Employer) in connection with or in
support of the Business, following NTI’s acquisition of the Business and related
assets pursuant to the Agreement and prior to July 1, 2003.

 

4. Participation and Vesting Service. Anything in the Plan to the contrary
notwithstanding, for purposes of determining (a) eligibility to become a
Participant in the Plan pursuant to section 3.1 of the Plan, (b) eligibility to
receive a Matching Contribution with respect to the DB-U.S. Member’s Matchable
Participant Deposits pursuant to section 5.1 of the Plan, and (c) the Vested
Portion of a DB-U.S. Member’s Matching Contribution Account, Profit Sharing
Contribution Account and Former ESOP Account pursuant to section 2.1(mmm) of the
Plan, a DB-U.S. Member’s Vesting Service shall be calculated as if his or her
employment with DB-U.S. had been employment with the Company or a Participating
Employer.

 

64



--------------------------------------------------------------------------------

Supplement #8

Special Rules for Former Employees of Legacy South, Inc

This Supplement #8 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #8.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the employment by Northern Trust Bank, Federal Savings
Bank (“NTB”) (or the Company or another Participating Employer) of the former
employees of Legacy South Inc. (“Legacy South”) who are listed on Schedule 6.1
of a Stock Purchase Agreement dated as of November 22, 2002 among the individual
owners of all of the stock of Legacy South, Northern Trust Corporation and NTB
(the “Agreement”), pursuant to which NTB is purchasing all of the stock of
Legacy South.

 

2. Effective Date. The effective date of this Supplement #8 is April 29, 2003.

 

3. Legacy South Member. The term “Legacy South Member” means any employee of
Legacy South who is listed on Schedule 6.1 of the Agreement (including an
employee hired by Legacy South after the execution of the Agreement but before
the Closing Date, as defined in the Agreement) who becomes an employee of NTB
(or the Company or another Participating Employer) on the Closing Date, pursuant
to Section 6.1 of the Agreement, when NTB acquires the stock of Legacy South.

 

4. Participation and Vesting Service. Anything in the Plan to the contrary
notwithstanding, for purposes of determining (a) eligibility to become a
Participant in the Plan pursuant to section 3.1 of the Plan, (b) eligibility to
receive a Matching Contribution with respect to the Legacy South Member’s
Matchable Participant Deposits pursuant to section 5.1 of the Plan, and (c) the
Vested Portion of a Legacy South Member’s Matching Contribution Account, Profit
Sharing Contribution Account and Former ESOP Account pursuant to section
2.1(mmm) of the Plan, a Legacy South Member’s Vesting Service shall be
calculated as if his or her employment with Legacy South had been employment
with the Company or a Participating Employer.

 

65



--------------------------------------------------------------------------------

Supplement #9

Special Rules for Former NTRC Employees

This Supplement #9 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #9.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the sale by Northern Trust Retirement Consulting, L.L.C.
(“NTRC”), a Participating Employer, of certain assets of NTRC’s retirement plan
consulting and administration business to Hewitt Associates, LLC (“Hewitt”), and
with the employment by Hewitt of certain former NTRC employees pursuant to an
Asset Purchase Agreement dated as of June 13, 2003 by and between NTRC and
Hewitt (the “Agreement”).

 

2. Effective Date. The effective date of this Supplement #9 is June 15, 2003.

 

3. NTRC/Hewitt Members. The term “NTRC/Hewitt Member” means:

 

  (a) any NTRC employee who is listed on Schedule 6.8 of the Agreement,
terminates employment with NTRC on June 15, 2003, is a Participant in the Plan
on such employment termination, accepts an offer of employment from Hewitt
pursuant to Section 6.8 of the Agreement and becomes an employee of Hewitt on
June 16, 2003 (or, in the case of any such NTRC employee who is on leave or
disability as of the Closing Date (as defined in the Agreement), on such date
within twelve (12) months after the Closing (as defined in the Agreement) as
such NTRC employee is able to return to work and becomes an employee of Hewitt);
and

 

  (b) for a period of twelve (12) months after the Closing, any other NTRC
employee who is a Participant in the Plan upon termination of employment from
NTRC, accepts an offer of employment from Hewitt, has been continuously employed
by NTRC from the Closing Date until becoming an employee of Hewitt, and becomes
an employee of Hewitt on or before June 16, 2004.

 

4. Vesting Service. Anything in the Plan to the contrary notwithstanding, if an
NTRC/Hewitt Member was ever eligible to have Matchable Participant Deposits,
such NTRC/Hewitt Member shall become fully vested in the balance of his or her
Account upon his or her termination of employment with NTRC:

 

  (a) on June 15, 2003; or

 

  (b) in the case of an NTRC/Hewitt Member described in paragraph 1(a) above who
is on leave or disability as of the Closing Date, on such date within twelve
(12) months after the Closing as he or she is able to return to work and becomes
an employee of Hewitt; or

 

66



--------------------------------------------------------------------------------

  (c) in the case of an NTRC/Hewitt Member described in paragraph 1(b) above, on
such date within twelve (12) months after the Closing (but not later than
June 16, 2004) as he or she becomes an employee of Hewitt.

 

5. Employer Contributions. If an NTRC/Hewitt Member is employed by NTRC on the
date of his or her termination of employment with NTRC as described in any of
paragraphs 4(a), (b) or (c) above and remains continuously employed by Hewitt
after that date through December 31, 2003 (or December 31, 2004 if such
NTRC/Hewitt Member became an employee of Hewitt on or after January 1, 2004 and
on or before June 16, 2004), then such NTRC/Hewitt Member shall be eligible to
have the Company or a Participating Employer make a prorated Matching
Contribution to such NTRC/Hewitt Member’s Matching Contribution Account for the
2003 (or 2004, if applicable) Plan Year, based on such NTRC/Hewitt Member’s
Matchable Participant Deposits for such Plan Year.

 

6. Elective Trust-to-Trust Transfer.

 

  (a) Any NTRC/Hewitt Member who has an employment termination date from NTRC of
June 15, 2003 (or such later employment termination date as the Committee (or
its delegate) may determine in its sole discretion to be administratively
feasible) shall be provided a one-time opportunity during such period in 2003 as
the Committee (or its delegate) shall designate to elect a voluntary
trust-to-trust transfer of such NTRC/Hewitt Member’s entire Account (including
any then-outstanding Plan loan balance and the related promissory note) from the
Plan to a plan maintained by Hewitt (the “Hewitt Plan”) that is qualified under
section 401(a) of the Code (the “Asset Transfer”). If an NTRC/Hewitt Member does
not make a timely election to transfer his or her Account balance to the Hewitt
Plan pursuant to the Asset Transfer, or if an NTRC employee is not eligible to
make an election pursuant to the Asset Transfer, either because he or she does
not then meet the requirements to be an NTRC/Hewitt Member or because his or her
employment termination date from NTRC is after June 15, 2003 (or such later date
as the Committee has determined to be administratively feasible), then such
NTRC/Hewitt Member or NTRC employee shall have no rights whatsoever under this
Supplement #9 or otherwise to elect a trust-to-trust transfer from the Plan to
the Hewitt Plan.

 

  (b) Any NTRC/Hewitt Member who is eligible to elect a trust-to-trust transfer
of his or her Account pursuant to subparagraph (a) above may also elect to
continue to repay any loan balance from the Plan that remains outstanding on
June 15, 2003 (or such NTRC/Hewitt Member’s employment termination date from
NTRC, if later) until the earlier of the date of the Asset Transfer or such
NTRC/Hewitt Member’s termination of employment from Hewitt. No new Plan loans
will be permitted with respect to any NTRC/Hewitt Member after June 15, 2003 (or
such NTRC/Hewitt Member’s employment termination date from NTRC, if later).

 

7. Limitations on Supplement. The provisions of this Supplement #9 shall only
apply with respect to a Break in Service incurred by an NTRC/Hewitt Member on or
(if applicable) within twelve (12) months after the Closing and who at that time
meets all requirements to be an NTRC/Hewitt Member. No other Member (including
any current or former NTRC employee who does not then meet the requirements to
be an NTRC/Hewitt Member) shall have any rights whatsoever at any time under
this Supplement #9. Further, no NTRC/Hewitt Member who is reemployed by the
Company or any Participating Employer at any time shall have any rights
whatsoever under this Supplement #9 with respect to any Break in Service
following such reemployment. Nothing in this Supplement #9 shall be construed to
provide an NTRC/Hewitt Member with any rights or benefits under the Plan other
than those described in paragraphs 4 through 6 above.

 

67



--------------------------------------------------------------------------------

Supplement #10

Special Rules for Former Higgins Branch Employee

This Supplement #10 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #10.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the sale by The Northern Trust Company (the “Company”)
of certain assets associated with the Company’s branch office at 8501 West
Higgins Road, Chicago, Illinois (the “Higgins Branch”) to First Midwest Bank
(“First Midwest”) and with the employment by First Midwest of certain former
Company employees, who were employed at the Higgins Branch, pursuant to an
Agreement to Purchase Assets dated as of April 3, 2003 by and between the
Company and First Midwest (the “Agreement”).

 

2. Effective Date. The effective date of this Supplement #10 is June 15, 2003.

 

3. Higgins Branch Members. The term “Higgins Branch Member” means any Company
employee who is listed on Schedule VI of the Agreement, terminates employment
with the Company in connection with the sale of the Higgins Branch assets
pursuant to the Agreement, is a Participant in the Plan on such employment
termination, accepts an offer of employment from First Midwest pursuant to
Section 6.3 of the Agreement and becomes an employee of First Midwest
immediately following termination of employment with the Company (including in
the case of any such Company employee who is on leave or disability as of the
Closing Date (as defined in the Agreement), on the date such Company employee is
able to return to work and becomes an employee of First Midwest).

 

4. Vesting Service. Anything in the Plan to the contrary notwithstanding, if a
Higgins Branch Member was ever eligible to have Matchable Participant Deposits,
such Higgins Branch Member shall become fully vested in the balance of his or
her Account upon his or her termination of employment with the Company pursuant
to the Agreement.

 

5. Employer Contributions. If a Higgins Branch Member remains continuously
employed by First Midwest after his or her termination of employment with the
Company through December 31, 2003, then such Higgins Branch Member shall be
eligible to have the Company or a Participating Employer make a prorated
Matching Contribution to such Higgins Branch Member’s Matching Contribution
Account for the 2003 Plan Year, based on such Higgins Branch Member’s Matchable
Participant Deposits for such Plan Year.

 

6. Direct Rollover with Loan(s).

 

  (a)

Any Higgins Branch Member who has an employment termination date from the
Company of June 15, 2003 (or such later employment termination date as the
Committee (or its delegate) may determine in its sole discretion to be
administratively feasible) shall be provided an opportunity during such period
as the Committee (or its delegate) shall designate to elect a direct rollover of
all or part of such Higgins Branch Member’s Account (including any
then-outstanding Plan loan

 

68



--------------------------------------------------------------------------------

 

balance and the related promissory note) from the Plan to a plan maintained by
First Midwest (the “First Midwest Plan”) that is qualified under section 401(a)
of the Code (the “Administrative Rollover”). If a Higgins Branch Member does not
make a timely election to make a direct rollover of all or part of his or her
Account balance (including any then-outstanding Plan loan and the related
promissory note) to the First Midwest Plan pursuant to the Administrative
Rollover, or if a Higgins Branch employee is not eligible to make an election
pursuant to the Administrative Rollover, either because he or she does not then
meet the requirements to be a Higgins Branch Member or because his or her
employment termination date from the Company is after June 15, 2003 (or such
later date as the Committee has determined to be administratively feasible),
then such Higgins Branch Member or Company employee shall have no rights
whatsoever under this Supplement #10 or otherwise to elect a direct rollover
that includes any then-outstanding Plan loan balance and related promissory note
from the Plan to the First Midwest Plan. However, any such Higgins Branch Member
shall nevertheless have the same rights to elect a direct rollover as any other
Participant who incurs a Break in Service under the Plan in accordance with
Section 9.6 of the Plan.

 

  (b) Any Higgins Branch Member who is eligible to elect a direct rollover of
all or part of his or her Account pursuant to subparagraph (a) above may also
elect to continue to repay any loan balance from the Plan that remains
outstanding on June 15, 2003 (or such Higgins Branch Member’s employment
termination date from the Company, if later) until the earlier of the date of
the Administrative Rollover or such Higgins Branch Member’s termination of
employment from the Company. No new Plan loans will be permitted with respect to
any Higgins Branch Member after June 15, 2003 (or such Higgins Branch Member’s
employment termination date from the Company, if later).

 

7. Limitations on Supplement. The provisions of this Supplement #10 shall only
apply with respect to a Break in Service incurred by a Higgins Branch Member on
or (if applicable) after the Closing and who at that time meets all requirements
to be a Higgins Branch Member. No other Member (including any current or former
Company employee who does not then meet the requirements to be a Higgins Branch
Member) shall have any rights whatsoever at any time under this Supplement #10.
Further, no Higgins Branch Member who is reemployed by the Company or any
Participating Employer at any time shall have any rights whatsoever under this
Supplement #10 with respect to any Break in Service following such reemployment.
Nothing in this Supplement #10 shall be construed to provide a Higgins Branch
Member with any rights or benefits under the Plan other than those described in
paragraphs 4 through 6 above.

 

69



--------------------------------------------------------------------------------

Supplement #11

Special Rules for Former Cash Center Employees

This Supplement #11 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #11.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the outsourcing by The Northern Trust Company (the
“Company”) of the Company’s currency services business to Fiserv Solutions, Inc.
(“Fiserv”). Fiserv intends to engage Loomis, Fargo & Co. (“Loomis”) as Fiserv’s
subcontractor in connection with Fiserv’s assumption of the Company’s currency
services business. Fiserv and Loomis will employ certain former Company
employees, who were employed in the Company’s currency services business. The
outsourcing and employment of these former Company employees are occurring
pursuant to an Agreement dated as of November 26, 2003 by and between the
Company and Fiserv (the “Fiserv Agreement”); individual employment offer letters
issued by Fiserv to one or more of these former employees (a “Fiserv Offer
Letter”); and an Employee Agreement dated as of November 26, 2003 by and between
the Company and Loomis (the “Loomis Agreement”).

 

2. Effective Date. The effective date of this Supplement #11 is November 26,
2003.

 

3. Cash Center Members. The term “Cash Center Member” means any Company employee
who terminates employment with the Company in connection with the outsourcing of
the currency services business pursuant to the Fiserv Agreement, is a
Participant in the Plan on such employment termination, accepts an offer of
employment from Fiserv pursuant to a Fiserv Offer Letter or accepts an offer of
employment from Loomis pursuant to Section 2.3 of the Loomis Agreement and
becomes an employee of Fiserv or Loomis immediately following termination of
employment with the Company (including, in the case of any such Company employee
who is on leave or disability as of the Closing Date (as defined in the Fiserv
Agreement), on the date such Company employee is able to return to work and
becomes an employee of Fiserv).

 

4. Vesting Service. Anything in the Plan to the contrary notwithstanding, if a
Cash Center Member was ever eligible to have Matchable Participant Deposits,
such Cash Center Member shall become fully vested in the balance of his or her
Account upon his or her termination of employment with the Company pursuant to
the Fiserv or Loomis Agreement.

 

5. Employer Contributions. If a Cash Center Member remains continuously employed
by Fiserv or Loomis after his or her termination of employment with the Company
through December 31, 2004, then such Cash Center Member shall be eligible to
have the Company or a Participating Employer make a prorated Matching
Contribution to such Cash Center Member’s Matching Contribution Account for the
2004 Plan Year, based on such Cash Center Member’s Matchable Participant
Deposits for such Plan Year.

 

70



--------------------------------------------------------------------------------

6. Direct Rollover with Loan(s).

 

  (a) Any Cash Center Member who becomes an employee of Fiserv pursuant to a
Fiserv Offer Letter shall be provided an opportunity during such period as the
Committee (or its delegate) shall designate to elect a direct rollover of all or
part of such Cash Center Member’s Account (including any then-outstanding Plan
loan balance and the related promissory note) from the Plan to a plan maintained
by Fiserv (the “Fiserv Plan”) that is qualified under section 401(a) of the Code
(the “Administrative Rollover”). If a Cash Center Member does not make a timely
election to make a direct rollover of all or part of his or her Account balance
(including any then-outstanding Plan loan and the related promissory note) to
the Fiserv Plan pursuant to the Administrative Rollover, or if a cash center
employee is not eligible to make an election pursuant to the Administrative
Rollover, because he or she does not then meet the requirements to be a Cash
Center Member, then such Cash Center Member or Company employee shall have no
rights whatsoever under this Supplement #11 or otherwise to elect a direct
rollover that includes any then-outstanding Plan loan balance and related
promissory note from the Plan to the Fiserv Plan. However, any such Cash Center
Member and any Cash Center Member who becomes an employee of Loomis pursuant to
the Loomis Agreement shall nevertheless have the same rights to elect a direct
rollover as any other Participant who incurs a Break in Service under the Plan
in accordance with Section 9.6 of the Plan.

 

  (b) Any Cash Center Member who is eligible to elect a direct rollover of all
or part of his or her Account to the Fiserv Plan pursuant to subparagraph (a)
above may also elect to continue to repay any loan balance from the Plan that
remains outstanding on such Cash Center Member’s employment termination date
from the Company, until the earlier of the date of the Administrative Rollover
or such Cash Center Member’s termination of employment from the Company. No new
Plan loans will be permitted with respect to any Cash Center Member after such
Cash Center Member’s employment termination date from the Company.

 

7. Limitations on Supplement. The provisions of this Supplement #11 shall only
apply with respect to a Break in Service incurred by a Cash Center Member on or
(if applicable) after the Closing Date (as defined in the Fiserv Agreement) and
who at that time meets all requirements to be a Cash Center Member. No other
Member (including any current or former Company employee who does not then meet
the requirements to be a Cash Center Member) shall have any rights whatsoever at
any time under this Supplement #11. Further, no Cash Center Member who is
reemployed by the Company or any Participating Employer at any time shall have
any rights whatsoever under this Supplement #11 with respect to any Break in
Service following such reemployment. Nothing in this Supplement #11 shall be
construed to provide a Cash Center Member with any rights or benefits under the
Plan other than those described in paragraphs 4 through 6 above.

 

71



--------------------------------------------------------------------------------

Supplement #12

Special Rules for U.K. Participants with Former ESOP Accounts

This Supplement #12 to the Plan provides special rules for Members who were
residents of the United Kingdom and previously participated under Supplement #1
of the Former ESOP Plan (“U.K. Participants”). Participation by U.K.
Participants under the Former ESOP Plan ceased effective with the Plan Year
beginning January 1, 2002. U.K. Participants who had an account balance under
the Former ESOP Plan on December 31, 2004 had such account balance transferred
to this Plan and credited to a Former ESOP Account. Notwithstanding any
provision of the Plan to the contrary, the following special rules shall apply
to the Former ESOP Accounts of such U.K. Participants:

 

1. Cash Dividends Payable to U.K. Participants. Notwithstanding section 6.7 of
the Plan, all cash dividends payable on the Company Stock allocated to a U.K.
Participant’s Former ESOP Account shall be reinvested in the Former ESOP
Northern Trust Stock Fund.

 

2. Diversification of Investments. The balance in a U.K. Participant’s Former
ESOP Account shall remain invested in the Former ESOP Northern Trust Stock Fund
and may not be transferred to any other Investment Fund offered under the Plan.

 

3. In-Service Distributions; Loans. A U.K. Participant may not receive any
distribution from his or her Former ESOP Account prior to a Break in Service;
provided, however, a U.K. Participant who has attained age 55 and who has
participated in the Plan (including years of participation in the Former ESOP
Plan) for at least 10 years, may elect to withdraw all or any portion of his or
her Former ESOP Account in accordance with section 8.7(c).

 

4. Payment of Benefits. Notwithstanding section 9.5 of the Plan, all payments of
benefits under the Plan to or for the benefit of a U.K. Participant shall be
made in shares of Company Stock, and the value of any partial shares shall be
made in pounds sterling.

 

5. Rollovers. Notwithstanding section 9.6 of the Plan:

 

  (a) U.K. Participants (and their Beneficiaries) who performed all of their
service outside of the U.S. will not be eligible to make a direct rollover to an
eligible retirement plan.

 

  (b) U.K. Participants (and their Beneficiaries) who performed some service in
the U.S. will be eligible to make a direct rollover to an eligible retirement
plan of only that portion of a distribution which would be included in the U.K.
Participant’s U.S. gross income.

 

6. Satisfaction of U.K. Income and Employment Tax Liabilities. If a U.K.
Participant receives a distribution from the Plan that, pursuant to U.K. law,
subjects the Company to an obligation to account for tax under the U.K. Pay As
You Earn (“PAYE”) system, or to withhold or account for similar income,
employment or other taxes or fees relating to the distribution, the Committee
shall direct the Trustee to withhold from such distribution an amount sufficient
to comply with such obligations. If a U.K. Participant receives his or her
distribution in the form of both cash and Company Stock and the amount of cash
distributed is not sufficient to allow the Trustee to withhold the amount
sufficient to comply with such withholding obligations, the Trustee shall
liquidate all or a portion of the Company Stock to be distributed as is
necessary to satisfy such withholding obligations. To the extent the Committee
deems it necessary or appropriate under U.K. law, it may require a U.K.
Participant to consent to such withholding or liquidation of Company Stock prior
to receiving a distribution, provided that it does so on a uniform and
consistent basis.

 

72



--------------------------------------------------------------------------------

7. Conversion U.S. Dollars into U.K. Pounds Sterling. From time to time, it will
be necessary to convert U.S. dollars into U.K. pounds sterling or vice-versa to
make allocations to U.K. Participants’ Accounts, to make distributions from such
Accounts, to apply certain Code limitations and to implement various other Plan
provisions with respect to U.K. Participants. Such conversions shall take place
at the time specified in the Plan for the relevant purpose, using the conversion
rate specified for such date in the Wall Street Journal.

 

8. No Mandatory Cash Out. Notwithstanding section 9.7 of the Plan, a U.K.
Participant shall not have any amount of the Vested Portion of his or her Former
ESOP Account distributed to him or her at any time prior to the U.K.
Participant’s Normal Retirement Date or death without the U.K. Participant’s
written consent.

 

73



--------------------------------------------------------------------------------

Supplement #13

Special Rules for TIP ESOP and Former ESOP

This Supplement #13 to the Plan sets forth rules that shall apply to the TIP
ESOP and Former ESOP if the Company Stock ceases to be publicly traded within
the meaning of Treasury regulation section 54.4975-7(b)(1)(iv).

 

1. Right of First Refusal.

 

  (a) Shares of Company Stock distributed by the Trustee may be subject to a
right of first refusal. Such a right shall provide that prior to any subsequent
transfer, the shares must first be offered in writing to the Thrift Trust and
then, if refused by the Thrift Trust, to the Company at a price equal to the
greater of (1) the then fair market value of such shares of Company Stock as
determined in good faith by the Committee, in accordance with Treasury
regulation section 54.4975-11(d)(5) or (2) the purchase price offered by a
buyer, other than the Company or Trustee, making an offer in good faith (as
determined by the Committee) to purchase such shares of Company Stock.

 

  (b) The Thrift Trust or the Company, as the case may be, may accept the offer
as to part or all of the Company Stock at any time during a period not exceeding
14 days after the Thrift Trust receives the offer, on terms and conditions no
less favorable to the Thrift Trust than those offered by the independent
third-party buyer. Any installment purchase shall be made pursuant to a note
secured by the shares purchased and shall bear a reasonable rate of interest as
determined by the Committee.

 

  (c) If the offer is not accepted by the Thrift Trust, the Company, or both,
then the proposed transfer may be completed within a reasonable period following
the end of the 14-day period but only upon terms and conditions no less
favorable to the shareholder than the terms and conditions of the third-party
buyer’s prior offer.

 

  (d) Shares of Company Stock that are publicly traded within the meaning of
Treasury regulation section 54.4975-7(b)(1)(iv) at the time such right may
otherwise be exercised shall not be subject to this right of first refusal.

 

2. Put Option

 

  (a) Shares of Company Stock acquired by the Thrift Trust shall be subject to a
put option at the time of distribution if at such time the shares are not
readily tradable on an established market within the meaning of section
409(h)(1)(B) of the Code. The put option shall be exercisable by the Member,
Beneficiary, Spouse, their donees, or by a person (including an estate or its
distributee) to whom the Company Stock passes by reason of the death of the
Member, Beneficiary, or Spouse. The put option shall provide that for a period
of at least 60 days following the date of distribution of the Company Stock, the
holder of the option shall have the right to cause the Company, by notifying it
in writing, to purchase such shares at their fair market value, as determined
pursuant to paragraph 2(c) below. If the put option is not exercised within such
60-day period, the option shall be exercisable for an additional period of 60
days in the following Plan Year. The Committee may give the Trustee the option
to assume the rights and obligations of the Company at the time the put option
is exercised, insofar as the repurchase of Company Stock is concerned.

 

74



--------------------------------------------------------------------------------

  (b) If the entire adjusted balance of the Account of a Member, Spouse,
Beneficiary, or other person described in paragraph 2(a) is distributed to such
Member, Spouse, Beneficiary or other person within one taxable year, payment of
the price of the Company Stock purchased pursuant to an exercised put option
shall be made in no more than five substantially equal annual payments, and the
first installment shall be paid not later than 30 days after such Member,
Spouse, Beneficiary, or other person exercises the put option. The Plan shall
provide adequate security and pay a reasonable rate of interest on amounts not
paid after 30 days. If the entire adjusted balance of the Account of a Member,
Spouse, Beneficiary or other person described in paragraph 2(a) is not
distributed to him or her within one taxable year, payment of the price of the
Company Stock purchased pursuant to an exercised put option shall be made in a
single sum not later than 30 days after such Member, Spouse, Beneficiary or
other person exercises the put option.

 

  (c) If Company Stock is not readily tradable on an established securities
market, the determination of the fair market value of Company Stock for all
purposes of the Plan shall in all cases be made by an independent appraiser
appointed by the Committee. Any independent appraiser appointed pursuant to this
paragraph 2(c) shall meet the requirements of section 401(a)(28)(C) of the Code.

 

75



--------------------------------------------------------------------------------

Supplement #14

Special Rules for Former Employees of Lakepoint Investment Partners LLC

This Supplement #14 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #14.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the employment by Northern Trust Bank, Federal Savings
Bank (“NTB”) (or the Company or another Participating Employer) of the former
employees of Lakepoint Investment Partners LLC (“Lakepoint”) who are listed on
Schedule 6.1 of an Asset Purchase Agreement dated as of June 24, 2008 among NTB,
Lakepoint and the individual owners of the then-outstanding equity interests of
Lakepoint (the “Agreement”), pursuant to which NTB purchased substantially all
of the assets of Lakepoint.

 

2. Effective Date. The effective date of this Supplement #14 is October 1, 2008.

 

3. Lakepoint Member. The term “Lakepoint Member” means any employee of Lakepoint
who is listed on Schedule 6.1 of the Agreement and who became an employee of NTB
(or the Company or another Participating Employer) on the Closing Date, pursuant
to Section 6.1 of the Agreement.

 

4. Participation and Vesting Service. Anything in the Plan to the contrary
notwithstanding, for purposes of determining (a) eligibility to become a
Participant in the Plan pursuant to section 3.1 of the Plan, (b) eligibility to
receive a Matching Contribution with respect to the Lakepoint Member’s Matchable
Participant Deposits pursuant to section 5.1 of the Plan, and (c) the Vested
Portion of a Lakepoint Member’s Matching Contribution Account and Profit Sharing
Contribution Account pursuant to section 2.1 (mmm) of the Plan, a Lakepoint
Member’s Vesting Service shall be calculated as if his or her employment with
Lakepoint had been employment with the Company or a Participating Employer.

 

76



--------------------------------------------------------------------------------

Supplement #15

Special Rules for Former Employees of Waterline Partners, LLC

This Supplement #15 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective as of January 1, 2010 (the “Plan”), is made a
part of the Plan and supersedes any provisions thereof to the extent that they
are not consistent with the Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #15.

 

1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the employment by Northern Trust, N.A. (“NTNA”) (or the
Company or another Participating Employer) of the former employees of Waterline
Partners, LLC (“Waterline”) who are listed on Schedule 3.18 of a Membership
Interest Purchase Agreement dated as of November 3, 2010 among NTNA, Waterline
and the individual owners of all then-issued and outstanding membership
interests of Waterline (the “Agreement”) (Such employees, together with such
individual owners, the “Waterline employees” and each such employee or owner, a
“Waterline employee”), pursuant to which NTNA purchased all of the issued and
outstanding membership interests of Waterline.

 

2. Effective Date. The effective date of this Supplement #15 is December 1,
2010.

 

3. Waterline Member. The term “Waterline Member” means any Waterline employee
who became an employee of NTNA (or the Company or another Participating
Employer) on the Closing Date, pursuant to the Agreement.

 

4. Participation and Vesting Service. Anything in the Plan to the contrary
notwithstanding, for purposes of determining (a) eligibility to become a
Participant in the Plan pursuant to section 3.1 of the Plan, (b) eligibility to
receive Matching and contingent Matching Contributions with respect to the
Waterline Member’s Matchable Participant Deposits pursuant to section 5.1 of the
Plan, and (c) the Vested Portion of a Waterline Member’s Matching Contribution
Account pursuant to section 2.1 (mmm) of the Plan, a Waterline Member’s Vesting
Service shall be calculated as if his or her employment with Waterline had been
employment with the Company or a Participating Employer.

 

77



--------------------------------------------------------------------------------

Schedule A

 

Affiliate Name and Acq./Div. Code

  

TIP Earliest Vesting Date

O’Hare

Acquired: 05/17/82

Joined Benefits and Payroll: 01/01/88

Pension Merger: 01/01/86

  

OH

  

Later of:

05/17/82 or DOH

Woodfield

Acquired: 07/26/82

Joined Benefits and Payroll: 01/01/88

Adopted NT Pension: 01/01/86

  

JB

  

Later of:

07/26/82 or DOH

Naperville

Acquired: 10/01/82

Joined Benefits and Payroll: 01/01/88

Adopted NT Pension: 01/01/86

  

NP

  

Later of:

10/01/82 or DOH

Oakbrook

Acquired: 06/01/83

Joined Benefits and Payroll: 01/01/88

Adopted NT Pension: 01/01/86

  

OB

  

Later of:

06/01/83 or DOH

Hickey/NT Brokerage

Acquired: 04/09/84

Joined Benefits and Payroll: 01/07/87

Adopted NT Pension: 01/01/86

  

TB

  

Later of:

04/09/83 or DOH

Phoenix National

Acquired: 06/06/86

Joined Benefits and Payroll: 01/01/87

  

AR

  

Later of:

06/06/86 or DOH

Lake Forest

Acquired: 12/31/86

Joined Benefits and Payroll: 01/01/88

Adopted NT Pension: 01/01/88

  

EB

  

Later of:

12/31/86 or DOH

Concorde Bank

Acquired: 06/18/89

  

AQ

  

Later of:

06/18/89 or DOH

Berry, Hartell, Evers, & Osborne,

Inc. (BHE)

Acquired: 11/30/89

  

AF

  

Later of:

11/30/89 or DOH

DOH = Date of Hire

 

78



--------------------------------------------------------------------------------

Schedule A – Continued

 

Affiliate Name & Acq. Code

  

TIP Earliest Vesting Date

Heritage Trust

Acquired: 09/28/90

  

HT

  

As of 10/01/91:

DOH w/Heritage

[before or after acquisition

(Plan Merger 10/01/91)]

Tri Valley National Bank

(CA) charter

Acquired: 06/27/91

  

TV

  

Later of:

06/27/91 or DOH

Trust Services of America

Acquired: 01/31/92

Joined Benefits and Payroll: 02/01/92

  

TS

  

Later of:

01/31/92 or DOH

Hazlehurst & Assoc.

Acquired: 04/15/94

Joined Benefits and Payroll: 01/01/96

  

HA

  

DOH w/Hazlehurst

(before or after acquisition)

Vero Beach

Acquired: 03/31/95

Joined Benefits and Payroll: 01/01/96

Pension Merger: 01/01/96

  

VB

  

Later of:

03/31/95 or DOH

Tanglewood Bank

Acquired: 07/31/95

Joined Benefits and Payroll: 01/01/96

  

TW

  

DOH w/Tanglewood

(before or after acquisition)

Bent Tree National Bank

Acquired 11/15/96

Joined Benefits and Payroll: 01/01/97

  

BT

  

DOH w/Bent Tree

(before or after acquisition)

Trust Bank of Colorado

Acquired: 05/15/98

Joined Benefits and Payroll: 07/01/98

  

DN

  

Later of:

05/15/98 or DOH

Northern Trust Company of Connecticut/

Northern Trust Global Advisors, Inc.

Acquired: 10/31/95

Joined Benefits and Payroll: 04/01/00

  

RC

  

DOH w/NTCC

(before or after acquisition)

Carl Domino Associates L.P.

Assets Acquired: 05/01/2000

Joined Benefits and Payroll: 07/01/2000

  

CD

   DOH w/Domino

Purchase of Master Trust Services Unit of

FNBC: 01/04/85

  

MT

   DOH w/Northern

FCNBD Agreement Dated 10/03/96

Applicable to FCNBD hires to Northern

From 09/30/96 through 09/30/97

  

FC

   Service Date w/FCNBD

ANB IMC

Acquired: 12/31/97

Joined Benefits and Payroll: 01/01/98

  

AI

  

First Chicago NBD Service Date

(before or after acquisition)

 

79



--------------------------------------------------------------------------------

Affiliate Name and Acq./Div. Code

  

TIP Earliest Vesting Date

Deutsche Bank Agreement

Dated 9/27/02. Applicable

To DB-U.S. Members as

Defined in Supplement #7.

  

DE

   Service Date with DB-U.S. for participation and vesting.

Legacy South Agreement

Dated 11/22/02. Applicable

To Legacy South Members as

Defined in Supplement #8.

Acquired: 04/29/03

Joined Benefits and Payroll: 04/30/03

  

LS

   Service Date with Legacy South for participation and vesting.

Lakepoint Agreement dated 6/24/08.

Applicable to Lakepoint Members

as defined in Supplement #14.

  

LP

   Service Date with Lakepoint for participation and vesting.

Waterline Agreement dated 11/3/10.

Applicable to Waterline Members

as defined in Supplement #15.

  

WT

   Service Date with Waterline for participation and vesting.

 

80



--------------------------------------------------------------------------------

Affiliate Name and Acq./Div. Code

       

TIP

        

Vesting

  

Other Provisions

NTRC/Hewitt

Agreement

Dated 6/13/03.

Applicable to NTRC/Hewitt

Members as defined in

Supplement #9.

Divestiture.

 

HEW

   Fully vested upon employment termination as provided in Supplement #9.   
Prorated Employer Contribution for year of termination if continuously employed
by Hewitt until 12/31/03 (or 12/31/04, if applicable) as provided in Supplement
#9. Elective asset transfer (including loans) to Hewitt Plan: as provided in
Supplement #9. 7/31/03        

Northern Trust/

First Midwest Agreement

Dated 4/3/03.

    Early Retirement

    Normal Retirement

Applicable to Higgins Branch Members as defined

in Supplement #10.

Divestiture.

 

 

FMW

 

EFM

NFM

  

Fully vested upon

employment termination as provided in Supplement #10.

   Prorated Employer Contribution for year of termination if continuously
employed by First Midwest until 12/31/03 as provided in Supplement #10. Direct
rollover (including loans) to First Midwest Plan: as provided in Supplement #10.
       

Northern Trust/

Fiserv Agreement

Dated as of November 26, 2003.

Northern Trust/

Loomis Agreement

Dated as of November 26, 2003.

Applicable to Cash Center

Members as defined in Supplement #11.

Divestiture.

 

 

TER FIS

 

 

LOM

   Fully vested upon employment termination as provided in Supplement #11.   
Prorated Employer Contribution for year of termination if continuously employed
by Fiserv or Loomis until 12/31/04 as provided in Supplement #11. Direct
rollover (including loans) to Fiserv Plan for Cash Center Members employed by
Fiserv as provided in Supplement #11.

DOH = Date of Hire

 

81



--------------------------------------------------------------------------------

Schedule B

Investment Funds

As of August 2, 2010, the Investment Funds set forth below are available under
the Plan. Except as otherwise provided in Section 8.7(d), any withdrawal from
the Account of a Participant or Inactive Participant under sections 8.7 or 8.8,
or loan to the Participant or Inactive Participant pursuant to section 8.9,
shall be charged against such Participant’s or Inactive Participant’s Investment
Funds in the order designated below.

 

(a) Stable Asset Fund. This Fund is designed to provide a predictable rate of
return while preserving the safety of capital and avoiding market risk.

 

(b) Fixed Income Fund. This Fund invests in a broad range of debt instruments
(e.g. bonds) with intermediate or long maturity dates.

 

(c) Fixed Income Index. This Fund seeks to provide investment results
approximating the overall performance of the securities included in the Barclays
Capital U.S. Aggregate Index.

 

(d) Inflation-Protected Securities Index. The Fund seeks to provide inflation
protection and income consistent with investment in inflation-indexed
securities.

 

(e) Lifecycle Funds. Each Fund allocates assets among index funds that invest in
a combination of domestic and international equity, fixed income, and money
market instruments. Each Fund regularly rebalances its assets so that its asset
mix gradually becomes more conservative. This mix is structured with the goal of
providing a durable stream of income along with some growth potential during the
retirement years.

 

(f) Large Cap Equity Index Fund. This Fund invests primarily in common stocks
and seeks to achieve investment performance results approximating the results of
the Standard & Poor’s 500 Stock Index.

 

(g) Large Cap Equity Core Fund. This Fund seeks to provide long-term capital
appreciation through a diversified portfolio of primarily large market
capitalization equity securities.

 

(h) Mid Cap Equity Index. The Fund seeks to provide investment results
approximating the overall performance of the common stocks included in the S&P
MidCap 400 Index.

 

(i) Mid Cap Equity Core Fund. This Fund seeks to provide long-term capital
appreciation through a diversified portfolio of primarily medium market
capitalization equity securities.

 

(j) International Equity Index. The Fund seeks to track the performance of a
benchmark index that measures the investment return of stocks issued by
companies located in Europe, the Pacific region, and emerging markets countries.

 

(k) International Equity Core Fund. This Fund seeks long-term capital
appreciation by investing in a broad mix of foreign companies.

 

(l) Small Cap Equity Index. This Fund seeks to provide investment results
approximating the aggregate price and dividend performance of the securities
included in the Russell 2000 Index.

 

82



--------------------------------------------------------------------------------

(m) Small Cap Equity Core Fund. This Fund seeks to provide long-term capital
appreciation through a diversified portfolio of primarily small market
capitalization equity securities.

 

(n) Northern Trust Stock Fund. This Fund shall be invested exclusively in shares
of Company Stock, except as otherwise required to provide liquidity for
distributions and withdrawals, and with respect to cash contributions pending
investment in Company Stock and cash dividends pending distribution or
reinvestment in Company Stock. Effective March 1, 2002, this fund shall also
constitute the TIP ESOP.

 

(o) Former ESOP Northern Trust Stock Fund. This Fund shall be invested
exclusively in shares of Company Stock, except as otherwise required to provide
liquidity for distributions and withdrawals, and with respect to cash dividends
pending distribution or reinvestment in Company Stock. This Fund shall also
constitute the Former ESOP.

The Committee shall determine the place, in the foregoing order, for any other
Fund established pursuant to section 6.1.

 

83